Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 1 of 100




                      Exhibit J
Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 2 of 100




                                                              Exhibit J
        Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 3 of 100


                                                                     Page 1

 1          IN THE UNITED STATES DISTRICT COURT FOR

 2                  THE MIDDLE DISTRICT OF ALABAMA

 3                         NORTHERN DIVISION

 4

 5      CASE NUMBER:       2:15-CV-00463-RCL-SMD

 6

 7      ANGELA MCCULLOUGH, et al.,

 8                       Plaintiffs,

 9                       vs.

10      THE CITY OF MONTGOMERY, ALABAMA,

11      et al.,

12                       Defendants.

13                       S T I P U L A T I O N

14                             IT IS STIPULATED AND AGREED,

15      by and between the parties through their

16      respective counsel, that the deposition of

17      ANGELA MCCULLOUGH may be taken before

18      Michelle L. Parvin, Commissioner, at the

19      offices of Copeland, Franco, Screws & Gill,

20      444 South Perry Street, Montgomery, Alabama,

21      36104, on the 20th day of September, 2019.

22                             IT IS FURTHER STIPULATED AND

23      AGREED that it shall not be necessary for any



                                  Freedom Court Reporting
     877-373-3660                   A Veritext Company                 205-397-2397

                                                                      Exhibit J
      Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 4 of 100
                                             Page 2                                               Page 4
 1   objections to be made by counsel to any           1      Alabama Uniform Traffic Ticket and
 2   questions, except as to form or leading           2      Complaint
 3   questions, and that counsel for the parties       3   Exhibit 25          126
 4   may make objections and assign grounds at the     4      Notice of Order of Conditional Bond
 5   time of trial, or at the time said deposition     5      Forfeiture and to Show Cause on
 6   is offered in evidence, or prior thereto.         6      Forfeiture of Bond
 7               IT IS FURTHER STIPULATED AND          7   Exhibit 26          129
 8   AGREED that notice of filing of the               8      Municipal Court of Montgomery, Alabama,
 9   deposition by the Commissioner is waived.         9      documents
10                                                    10   Exhibit 27          134
11                                                    11      Collection Delinquency Report
12                                                    12   Exhibit 28          140
13                                                    13      Notice to Show Cause for Failure to Pay
14                                                    14      Fine, Costs, Restitution, or Other
15                                                    15      Costs
16                                                    16   Exhibit 29          144
17                                                    17      Alabama Uniform Traffic Ticket and
18                                                    18      Complaint
19                                                    19   Exhibit 30          148
20                                                    20      Alabama Uniform Traffic Ticket and
21                                                    21      Complaint
22                                                    22   Exhibit 31          152
23                                                    23      City of Montgomery booking history
                                             Page 3                                               Page 5
 1             INDEX                                   1   Exhibit 32           162
 2                                                     2      Warrant
 3   EXAMINATION BY:             PAGE NUMBER:          3   Exhibit 33           167
 4   Mr. Logsdon             10                        4      Alabama Uniform Traffic Ticket and
 5   Mr. Gill             224                          5      Complaint
 6   Mr. Logsdon             345                       6   Exhibit 34           171
 7   Mr. Gill             373                          7      Case File Report
 8   Mr. Logsdon             380                       8   Exhibit 35           181
 9   Mr. Gill             382                          9      Order of Probation
10   Mr. Segall            383                        10   Exhibit 36           184
11   Mr. Bass              383                        11      Personal Information Sheet
12   EXHIBITS:                                        12   Exhibit 37           194
13   Exhibit 21         9                             13      Letter dated December 22, 2010
14      Defendant Judicial Correction Services'       14   Exhibit 38           195
15      Cross-Notice of Deposition of Angela          15      Letter
16      McCullough                                    16   Exhibit 39           196
17   Exhibit 22         11                            17      Petition for Revocation of Probation
18      Alabama Uniform Traffic Ticket and            18      and Statement of Delinquency Charges
19      Complaint                                     19      and letter dated January 13, 2011
20   Exhibit 23         121                           20   Exhibit 40           197
21      Alabama Uniform Traffic Ticket and            21      Petition for Revocation of Probation
22      Complaint                                     22      and Statement of Delinquency Charges
23   Exhibit 24         124                           23   Exhibit 41           197
                                                                                         2 (Pages 2 - 5)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                               205-397-2397
                                                                                          Exhibit J
      Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 5 of 100
                                              Page 6                                                  Page 8
 1      Alias Warrant of Arrest                         1   Law, 8800 Lodge Lane, Cottondale, Alabama,
 2   Exhibit 42         200                             2   35453, appearing on behalf of the Plaintiffs.
 3      Montgomery Municipal Court booking              3           COPELAND, FRANCO, SCREWS & GILL
 4      history                                         4   by Mr. Richard H. Gill, Ms. Shannon Holliday,
 5   Exhibit 43         203                             5   and Mr. Robert D. Segall, 444 South Perry
 6      Alabama Uniform Traffic Ticket and              6   Street, Montgomery, Alabama, 36104, appearing
 7      Complaint                                       7   on behalf of the Defendants.
 8   Exhibit 44         206                             8           WALLACE, JORDAN, RATLIFF &
 9      Order of Release                                9   BRANDT, LLC, by Mr. Larry S. Logsdon, Synovus
10   Exhibit 45         208                            10   Center, 800 Shades Creek Parkway, Suite 400,
11      Alabama Uniform Traffic Ticket and             11   Birmingham, Alabama, 35209, appearing on
12      Complaint                                      12   behalf of the Defendants.
13   Exhibit 46         211                            13
14      Alabama Uniform Traffic Ticket and             14
15      Complaint                                      15
16   Exhibit 47         301                            16
17      List of charges                                17
18   Exhibit 48         307                            18
19      Excerpt from complaint                         19
20   Exhibit 49         355                            20
21      Certified Record Response                      21
22   Exhibit 50         357                            22
23      Certified Record Response                      23
                                              Page 7                                                  Page 9
 1     IN THE UNITED STATES DISTRICT COURT FOR 1                  I, Michelle L. Parvin, a
 2        THE MIDDLE DISTRICT OF ALABAMA            2 Court Reporter of Birmingham, Alabama, acting
 3            NORTHERN DIVISION                     3 as Commissioner, certify that on this date,
 4                                                  4 as provided by the Federal Rules of Civil
 5   CASE NUMBER: 2:15-CV-00463-RCL-SMD             5 Procedure of the United States District
 6                                                  6 Court, and the foregoing stipulation of
 7   ANGELA MCCULLOUGH, et al.,                     7 counsel, there came before me at 444 South
 8           Plaintiffs,                            8 Perry Street, Montgomery, Alabama, 36104,
 9           vs.                                    9 beginning at 9:01 a m., ANGELA MCCULLOUGH,
10   THE CITY OF MONTGOMERY, ALABAMA,              10 witness in the above cause, for oral
11   et al.,                                       11 examination, whereupon the following
12           Defendants.                           12 proceedings were had:
13                                                 13
14   BEFORE:                                       14          (Whereupon, Defendant's Exhibit
15           Michelle L. Parvin, Certified         15          21 was marked for identification
16   Court Reporter                                16          and copy of same is attached
17   APPEARANCES:                                  17          hereto.)
18           NATIONAL CENTER FOR LAW AND           18
19   ECONOMIC JUSTICE by Mr. Greg Bass and Ms.     19           ANGELA MCCULLOUGH,
20   Britney R. Wilson, 275 Seventh Avenue, Suite  20 being first duly sworn, was examined and
21   1506, New York, New York, 10001, appearing on 21 testified as follows:
22   behalf of the Plaintiffs.                     22
23           MARTHA I. MORGAN, Attorney at         23          THE COURT REPORTER: Okay. Usual

                                                                                             3 (Pages 6 - 9)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                   205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 6 of 100
                                           Page 10                                                Page 12
 1   stipulations?                               1            Q. All right. What about like on
 2           MR. LOGSDON: Do y'all want to       2        Facebook or anything like that?
 3   read and sign?                              3            A. No.
 4           MR. BASS: Yes, we do.               4            Q. Do you go by Angela McCullough on
 5           MR. LOGSDON: Okay. So, other        5        Facebook?
 6   than that -- other than that, usual         6            A. Angela McCullough Williams.
 7   stipulations?                               7            Q. Oh, Angela McCullough Williams.
 8           MR. BASS: From yesterday, as        8        Okay. All right. And tell me about
 9   long as I know what they are, we agree.     9        Williams. Is there a Mr. Williams?
10   Thank you.                                 10            A. Yes.
11             MR. LOGSDON: All right.          11            Q. And what is his first name?
12                                              12            A. Roderick.
13   EXAMINATION BY MR. LOGSDON:                13            Q. Is he your husband?
14                                              14            A. Right. Yes.
15       Q. Okay. Ms. McCullough, my name is 15               Q. Okay. And when were you and Mr.
16   Larry Logsdon, and I'll be asking you some 16        Williams married?
17   questions today.                           17            A. 2015.
18       A. Okay.                               18            Q. Have you been married previously
19       Q. And if I ask you any questions      19        before Mr. Williams?
20   that you don't understand, ask me and I'll 20            A. No.
21   try to repeat it --                        21            Q. His name is Roderick. Y'all got
22       A. Okay.                               22        married in 2015. Does he have a middle name
23       Q. -- fair enough?                     23        or a middle initial?
                                           Page 11                                                Page 13
 1       A. Yes.                                      1        A. Lee.
 2       Q. All right. Can you tell us                2        Q. L-e-e?
 3   your -- for the record, your full name, the      3        A. Right.
 4   one that, you know, you got called when you      4        Q. Other than Angela McCullough and
 5   got in trouble or something, middle name and     5   Angela McCullough Williams and Angie, do you
 6   everything. So, can you give us that?            6   go by any other nicknames or aliases or other
 7       A. My name is Angela McCullough.             7   names?
 8       Q. All right. And what about your            8        A. I do not.
 9   middle name or middle initial or any other       9        Q. Have you ever gone by any other
10   name?                                           10   names?
11       A. No middle name.                          11        A. I have not.
12       Q. No middle name at all?                   12        Q. All right. So, I'm going to show
13       A. No.                                      13   you what I've marked here as Defendant's
14       Q. And, Ms. McCullough, do you go by        14   Exhibit 21. And this is a copy of the notice
15   any -- I call them aliases. I don't know --     15   to be here today for this deposition, or one
16   other names or anything like that, any other    16   of the two. There's actually two that
17   names?                                          17   were -- that were sent. This is one of the
18       A. I do not.                                18   two. Did you get this document?
19       Q. Have you ever gone by any other          19        A. I did.
20   name like on --                                 20        Q. All right. Attached to that --
21       A. Only Angie.                              21   or towards the beginning on Page 4, there's a
22       Q. Only Angie?                              22   list of documents that we asked you to bring
23       A. Right.                                   23   with you today to the deposition. Did you
                                                                                       4 (Pages 10 - 13)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 7 of 100
                                              Page 14                                                  Page 16
 1   bring any documents with you today to the           1       Q. And let's talk -- you said
 2   deposition?                                         2   important papers when you were describing
 3       A. I believe I turned those                     3   what you keep. And let's talk a little bit
 4   documents in early on.                              4   about what you keep. What would be some
 5       Q. Who did you turn those in to?                5   papers that would be papers you would keep?
 6       A. To my attorney.                              6       A. Tax papers, old check stubs,
 7       Q. And you said to your attorney.               7   medical records, old appointments.
 8   Who is your attorney?                               8       Q. What was that last one?
 9       A. Ms. Morgan.                                  9       A. Appointments. I just keep old
10       Q. Down there on the end?                      10   appointments to keep a record. I keep school
11       A. Right.                                      11   records, any information from the government,
12       Q. All right. We know her, yes.                12   anything with debt, I keep. Anything --
13           Do you know the lady and                   13   receipts, paperwork from work. I do keep old
14   gentleman sitting just to your left?               14   tickets, old insurance papers, old tag
15       A. I've recently met them, yes.                15   papers, tag receipts. Anything I've paid, I
16       Q. Okay. And do you know -- are                16   mainly keep it.
17   they your attorneys as well?                       17       Q. Okay. Anything else you can
18       A. At this point, yes.                         18   think of?
19       Q. Okay. So, looking at the                    19       A. Not off the top of my head.
20   documents here, let me ask you -- this asks        20       Q. And so, it sounds like as you're
21   for a lot of things on here, and we're not         21   describing those to me and what you kept, you
22   going to go through the entire list, but do        22   called them important papers?
23   you keep a file drawer, a file cabinet, or         23       A. Uh-huh.
                                              Page 15                                                  Page 17
 1   something like that where you keep up with          1        Q. And I think I know what that
 2   papers?                                             2   means. There's some things you get that just
 3       A. I do.                                        3   aren't important. You get some brochure
 4       Q. Where do you keep that?                      4   about a cookout, and you're not going to keep
 5       A. Usually, I just keep it in a                 5   that. But things that you think you might
 6   stack in folders in the closet.                     6   need later, it sounds like you're pretty good
 7       Q. Okay. And tell me -- describe                7   about keeping those?
 8   those folders for me. In other words, are           8        A. Yes.
 9   they labeled different things or how do             9        Q. And so, some of the things you
10   those -- how are those kept?                       10   mentioned were receipts. If it's a receipt
11       A. They're not labeled. It's just              11   showing you paid something, that's something
12   important papers.                                  12   you're going to keep?
13       Q. Do you keep certain papers all              13        A. Correct.
14   together in one folder and then other certain      14        Q. And I assume -- that's usually a
15   papers together in another folder or how is        15   trait that you either have or you don't have.
16   that done?                                         16   You know what I'm saying about that?
17       A. It's not done that way.                     17        A. Yeah.
18       Q. All right. Tell me about it.                18        Q. So, I assume that you've done
19   Like --                                            19   that for your adult life --
20       A. I just keep them. As years go               20        A. Yes.
21   by, just stick information in a folder.            21        Q. If --
22       Q. In the folder?                              22            MR. BASS: Object as to form.
23       A. Right.                                      23            MS. WILSON: Object as to form.
                                                                                           5 (Pages 14 - 17)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                              Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 8 of 100
                                              Page 18                                                Page 20
 1       Q. (BY MR. LOGSDON) If there was an             1   mentioned school records. Let's back up a
 2   important paper, you keep up with it?               2   little bit on that. And you mentioned one of
 3       A. Correct.                                     3   your sons. And his name is? Your son
 4       Q. All right. You said                          4   that was -- you mentioned your son that was
 5   appointments, one of the things I wrote down        5   disabled. And tell me his name.
 6   on your list. What do you mean by                   6        A. Chadrick McCullough.
 7   appointments? Would that just be any                7        Q. And that would be C-h-a-d-r-i-
 8   appointments or meetings that you would have?       8   c-k?
 9       A. Anything pertaining to my son                9        A. Right.
10   who's disabled.                                    10        Q. All right. That'll be the only
11       Q. Okay.                                       11   thing I'll spell correctly this whole time,
12       A. And if I had an appointment with            12   and that was just because I took a guess.
13   any school, I just keep it for a record.           13            All right. So, Chadrick. And
14       Q. All right. And why would                    14   how old is Chadrick currently?
15   appointments be something that would be            15        A. He's thirty.
16   important for you to keep, keep up with?           16        Q. All right. And you said he was
17       A. For a record. Just for a record.            17   disabled. What is Chadrick's disability?
18       Q. All right. You said anything                18        A. Psychoschizophrenia.
19   with the government. Tell me about that.           19        Q. All right. And who is Chadrick's
20   What would that be?                                20   father?
21       A. Like if I have an appointment               21        A. Anthony McCullough.
22   with DHR or if I have an appointment -- in         22        Q. Okay.
23   the past, if I had an appointment with the         23            MR. GILL: Anthony. I didn't
                                              Page 19                                                Page 21
 1   school, like FASA, something like that. It's        1   catch the last name.
 2   a record to me.                                     2           THE WITNESS: McCullough.
 3        Q. Okay. School with whom, now?                3           MR. GILL: Anthony McCullough.
 4        A. FASA, you know, like Federal Aid.           4   Thank you.
 5        Q. Okay. FASA?                                 5           MR. SEGALL: Ma'am, can you speak
 6        A. F-A-S-A.                                    6   up just a little bit?
 7        Q. F-A-S-A. Okay. All right. What              7           THE WITNESS: Sure.
 8   else?                                               8        Q. (BY MR. LOGSDON) None of us can
 9        A. That's pretty much it. That --              9   hear well, so --
10   anything dealing with the government, that's       10           MR. SEGALL: Right.
11   pretty much it.                                    11        Q. (BY MR. LOGSDON) Your attorney,
12        Q. All right. And the same thing,             12   Ms. Morgan, she can hear well, so we put her
13   that would be something that you would think       13   way down on the end. All of us -- all right.
14   is important and you want to keep it?              14           Now, Anthony McCullough, is he a
15        A. Correct.                                   15   former husband?
16        Q. In case somebody asks you about            16        A. No.
17   it later, you can say, yeah, here it is, I've      17        Q. Who is Anthony McCullough?
18   got a record of it?                                18        A. I was a victim of incest.
19        A. Correct.                                   19        Q. Okay. And tell me about that.
20             MS. WILSON: Objection as to              20   And I hate to get into too much of this, and
21   form.                                              21   I hate to also ask it that way. But if you
22             MR. BASS: Objection to form.             22   can, just so we'll know, if you don't mind
23        Q. (BY MR. LOGSDON) And you                   23   telling me --
                                                                                          6 (Pages 18 - 21)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 9 of 100
                                                  Page 22                                                 Page 24
 1     A. No.                                                1   hasn't been working. He recently got out --
 2     Q. Okay. Let's hold off on that,                      2   been incarcerated.
 3 how about that?                                           3        Q. Has he ever provided any support
 4     A. Right.                                             4   for             ?
 5     Q. All right. Chadrick is one                         5        A. To some degree, yes.
 6 child. Any other children?                                6        Q. When did he provide support to
 7     A.                   .                                7               ?
 8     Q. Okay. And how old is                ?              8        A. He helps pay his fee at school,
 9     A. He's twelve.                                       9   like, fifty dollars for tuition, ninety
10     Q. All right. Any other children?                    10   dollars for lunch.
11     A. Lance McCullough.                                 11        Q. Okay. That fifty dollars for
12     Q. And how old is Lance?                             12   tuition, how often is that?
13     A. He's twenty-eight.                                13        A. Monthly.
14     Q. Okay. Any other children?                         14        Q. And ninety dollars for lunch, how
15     A.             .                                     15   often is that?
16     Q. And how old is           ?                        16        A. No, it's forty dollars. I'm
17     A. She's seventeen.                                  17   sorry. I meant to say forty dollars --
18     Q. All right. Any other children?                    18        Q. Forty dollars. How much --
19     A. No.                                               19        A. -- for lunch.
20     Q.               and      , do they have             20            A total of ninety dollars.
21 the same father?                                         21        Q. Okay. Forty for tuition -- I'm
22     A.        is -- her last name is                     22   sorry, fifty for tuition, forty for --
23         .                                                23        A. Lunch.
                                                  Page 23                                                 Page 25
 1      Q.            . Not      ?                           1      Q.   -- lunch?
 2      A.              's last name is                      2          So, a total of ninety per month?
 3           .                                               3       A. Right.
 4      Q.   Okay. All right. So,                            4       Q. And where is                in school?
 5             's last name is not     , it's                5       A. Valiant Cross Academy.
 6           ?                                               6       Q. Valiant --
 7      A.   His middle name is         .                    7       A. Cross.
 8      Q.   Middle name's         . All right.              8       Q. Okay. Like V-a-l-i-a-n-t Cross
 9   And --                                                  9   Academy?
10      A. And it's really the first name.                  10       A. Correct.
11   And it's                --                             11       Q. All right. Is that a private
12      Q. Right.                                           12   school or a public school?
13      A. -- first name.                                   13       A. It's a private school.
14      Q. Got it. And how about           , is             14       Q. Located in Montgomery?
15   it                    ?                                15       A. Correct.
16      A.                      .                           16       Q. All right. Is the -- how long
17      Q.                      . I'm sorry.                17   has            attended Valiant Cross Academy?
18           All right. And who is                          18       A. This is his first year.
19             's father?                                   19   Previously, he went to -- this is his first
20      A. Roderick Lee.                                    20   year.
21      Q. Okay. Does he provide any                        21       Q. Where did he go previously?
22   support for           ?                                22       A. Holy Cross Academy.
23      A. He really doesn't work. He                       23       Q. And what grade is                 in?
                                                                                               7 (Pages 22 - 25)
                                          Freedom Court Reporting
877-373-3660                                A Veritext Company                                    205-397-2397
                                                                                                  Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 10 of 100
                                           Page 26                                                Page 28
 1   He's twelve, so --                               1       A. No.
 2       A. Seventh.                                  2       Q. You mentioned Roger Lee providing
 3       Q. Seventh. Okay. And is Holy                3   some support until he got incarcerated?
 4   Cross Academy in Montgomery as well?             4       A. Right.
 5       A. Yes.                                      5       Q. And then, you also told me about
 6       Q. What grades did he attend Holy            6   Jeffrey but said he doesn't provide support?
 7   Cross?                                           7       A. Right.
 8       A. Sixth grade.                              8       Q. Has any other fathers of your
 9       Q. Okay. And then, what about fifth          9   children helped out with support --
10   grade?                                          10       A. No.
11       A. Fitzpatrick Elementary.                  11       Q. -- in any way?
12       Q. And how about fourth?                    12           All right. All right. Let me
13       A. Fitzpatrick Elementary.                  13   jump back to the documents that we were
14       Q. All the way back to first?               14   talking about and the list you said. One of
15       A. Yes.                                     15   the things that you wrote -- or the first
16       Q. Is Fitzpatrick a public school or        16   thing that you told me that you had was tax
17   a private school?                               17   papers. And I think I know what you're
18       A. It's public.                             18   talking about there. You're talking about
19       Q. Okay. I'm not -- I'm not from            19   like your tax returns or just any kind of tax
20   Montgomery, so I'm going to ask some            20   document; is that right?
21   questions you're going to think, why don't      21       A. Yes.
22   you know that. But Holy Cross is a private      22       Q. So, have your tax returns been
23   school, correct?                                23   ones that you do yourself or do you have
                                           Page 27                                                Page 29
 1     A. Correct.                                    1   somebody doing it?
 2     Q. What's the tuition at Holy Cross?           2       A. I've done them myself and I've
 3     A. It's -- it was the same, five               3   had -- in the last years, I've had someone do
 4 hundred a year. It's fifty dollars a month.        4   them.
 5     Q. Okay.                                       5       Q. Who's done them for you?
 6     A. Well, that's what we do.                    6       A. Jackson Hewitt.
 7     Q. Same as Valiant?                            7       Q. And I know they're everywhere.
 8     A. Right.                                      8   What location did those for you?
 9     Q. Okay. Lance McCullough --                   9       A. Southeast Boulevard.
10     A. Correct.                                   10       Q. Okay. Do you know the address by
11     Q. -- he's twenty-eight.                      11   chance?
12         Is he out on his own?                     12       A. I do not.
13     A. Yes.                                       13       Q. When did Jackson Hewitt start
14     Q. And how about             ; is she a       14   doing those for you?
15 senior in high school or --                       15       A. I believe in '16.
16     A. A senior.                                  16       Q. And would they have done it in
17     Q. Where does she attend school?              17   '16 for the year of 2015?
18     A. Lee High School.                           18       A. Yes.
19     Q. And who is           's father?            19       Q. All right. Did you have anyone
20     A. Jeffrey Jackson.                           20   else do your taxes other than doing them
21     Q. Has Jeffrey provided any support?          21   yourself?
22     A. No.                                        22       A. I've had someone, a friend of
23     Q. Has he ever provided any support?          23   mine who do taxes, do it in the past from '14
                                                                                       8 (Pages 26 - 29)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 11 of 100
                                            Page 30                                                Page 32
 1   to, I think, '12, '13, '14.                       1   Sankey do? How about 2014?
 2        Q. Okay. And who is that?                    2       A. Somewhere around seventy-five.
 3        A. Melanie Sankey.                           3       Q. Seventy-five hundred?
 4        Q. M-e-l-a-n-i-e?                            4       A. Right.
 5        A. Correct.                                  5       Q. And she did them for, it sounds
 6        Q. S-a-n-k-e-y?                              6   like you said, about three years. Would it
 7        A. Correct.                                  7   be the same for each of those three years?
 8        Q. Is she an accountant or a                 8       A. Yes.
 9   bookkeeper or something like that?                9       Q. Seventy-five hundred?
10        A. She has a license.                       10       A. (Witness nods head.)
11        Q. Okay. What's the name -- is              11       Q. All right. Now, you know I'm
12   it -- does she have a company or is it just      12   going to ask you about you. How did you
13   Melanie Sankey?                                  13   do --
14        A. She just has a license.                  14       A. Right.
15        Q. All right. Do you know her --            15       Q. -- when you did yours?
16   does she live in Montgomery?                     16       A. Last year, it was around fifty-
17        A. Yes.                                     17   six hundred.
18        Q. Do you know her address?                 18       Q. Okay. That would be 2011?
19        A. Not the current one.                     19       A. No. Oh, last year, 2000 --
20        Q. Do you know her prior address?           20       Q. '17.
21        A. I do not.                                21       A. -- 17.
22        Q. Do you know what street she lived        22       Q. Okay. Before Ms. Sankey did your
23   on?                                              23   returns, were you doing them then?
                                            Page 31                                                Page 33
 1       A. At the time,            Street. It         1       A. I didn't file.
 2   was called Holcomb Street.                        2       Q. You just didn't file?
 3       Q. Would that be                  ?           3       A. I had a identity theft problem.
 4       A. Correct.                                   4       Q. Okay. Did that mean you skipped
 5       Q. Ms. Sankey, Jackson Hewitt,                5   a year or you just never filed at all prior
 6   anybody else do your taxes?                       6   to that?
 7       A. No.                                        7       A. I didn't file until 2011 when
 8       Q. So, three people have done your            8   they solved the identity theft problem, the
 9   taxes, you, Jackson Hewitt, and Sankey.           9   IRS.
10   Which one of them got you the best returns?      10       Q. And did you prepare your tax
11   That's the real question.                        11   return that time?
12       A. Jackson Hewitt.                           12       A. No, I did not. I think Melanie
13       Q. Okay. So, they started in 2016.           13   did my tax returns.
14   What was your refund?                            14       Q. Melanie Sankey?
15       A. In 2016, I think it was like              15       A. Right.
16   eighty-five hundred.                             16       Q. And was your return about
17       Q. All right. And what about 2015,           17   seventy-five hundred then?
18   what was the refund?                             18       A. It was a little bit more because
19       A. It was basically the same.                19   they gave me the previous years.
20       Q. And that was Jackson Hewitt as            20       Q. Okay. All right. You were able
21   well?                                            21   to go back and recapture the previous years.
22       A. Right.                                    22   So, do you know about how much it was?
23       Q. All right. And then, how'd Ms.            23       A. Probably close to nine or
                                                                                        9 (Pages 30 - 33)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 12 of 100
                                           Page 34                                                 Page 36
 1   something.                                       1       A. My job.
 2       Q. Nine thousand?                            2       Q. Your jobs. All right. So, this
 3       A. Uh-huh.                                   3   would just show when you got paid, you get a
 4       Q. And that would have been -- if            4   stub, it shows you how much you got paid?
 5   I'm keeping up with these years right, that      5       A. Correct.
 6   would have been about 2011?                      6       Q. All right. All right. Yes, if
 7       A. Right.                                    7   you can get those and get them to your
 8       Q. All right. Would you have gotten          8   attorneys.
 9   those early in the year, gotten your refund      9            And these check stubs will
10   early in the year, like, January or February    10   show -- I know what you're talking about when
11   or something like that?                         11   you're talking about payment. Would it --
12       A. February.                                12   would it be just the actual stub, and then,
13       Q. February. Okay. All right.               13   you have the check, and you deposited the
14   Well, 2011, that was a good year for a          14   check or was it direct deposit or how did
15   refund. Do you remember what you did with       15   that work?
16   the refund money?                               16       A. It's the stub. If it was direct
17       A. I wasn't working, so I had to            17   deposited, they give us the stub.
18   take care of things that were behind.           18       Q. The stub. Okay. And that's what
19       Q. Okay. All right. And I'm going           19   you kept up with?
20   to get to your employment. In fact, why         20       A. Some.
21   don't -- why don't we kind of do that now so    21       Q. All right. And your medical
22   we can kind of line these up with the years     22   records you mentioned, then, you mentioned
23   and everything. Maybe start with your           23   old appointments. Could you see if you can
                                           Page 35                                                 Page 37
 1   current employer and -- I tell you what,      1      find your old appointment records and give
 2   let's hold off on that. Let's get to that in  2      those to your attorneys as well?
 3   a minute. I don't want to have too many       3          A. (Witness nods head.)
 4   things going.                                 4              MR. BASS: From what period and
 5            All right. So, on your tax           5      appointments for what, Counsel?
 6   returns, can you get those and get them to    6              MS. WILSON: Yeah, what time?
 7   your attorneys and get them to us?            7          Q. (BY MR. LOGSDON) What
 8        A. Sure.                                 8      appointments? You kind of mentioned what you
 9        Q. Would you have several years of       9      had. Just any appointments that you would
10   them? Do you keep them -- keep them back? 10         have that you kept up with.
11        A. The last three.                      11          A. For my son --
12        Q. The last three. And did you keep     12          Q. Okay.
13   up with the -- okay. Well, yes, if you can   13          A. -- who's disabled.
14   get those.                                   14          Q. For your son. Well, what about,
15            The other things that you           15      would you have kept up with appointments like
16   mentioned keeping records of were check      16      with court and with JCS or any of those
17   stubs. Can you get those and get them to     17      things? Would you have kept that paperwork?
18   your attorneys?                              18          A. No.
19        A. Yes.                                 19          Q. All right. And you mentioned
20            MR. BASS: Check stubs for what?     20      that you'll keep up with anything from the
21            MS. MORGAN: For what period?        21      government. You told me specifically about
22        Q. (BY MR. LOGSDON) What are your22             DHR and FASA. Can you get those and get them
23   check stubs for?                             23      to your counsel?
                                                                                       10 (Pages 34 - 37)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 13 of 100
                                            Page 38                                                 Page 40
 1       A. (Witness nods head.)                   1           A. It is.
 2       Q. Is there anything other than DHR       2           Q. Okay. F-e-d-L-o-a-n-s?
 3   and FASA that you can think of that you keep 3            A. Right.
 4   up with from the government? I guess the IRS 4            Q. Just like it sounds?
 5   would be one of those. So, your tax return.   5           A. Right.
 6       A. The information pertaining to my       6           Q. Do you know where they're
 7   son.                                          7       located? Are they in Montgomery or are
 8       Q. Okay. To his disability?               8       they --
 9       A. Right.                                 9           A. No.
10       Q. All right. Anything else?             10           Q. Not Montgomery?
11       A. (Witness shakes head.)                11           A. I can't recall right now.
12       Q. All right. And the other thing        12           Q. Why don't we -- if you can get
13   you told me was anything with debt. So, tell 13       some documents -- your documents from
14   me a little bit more about what you mean by 14        FedLoans --
15   that.                                        15           A. Sure.
16       A. Like a hospital bill and student      16           Q. -- I'll put that on my list here.
17   loans. That's pretty much what I have. And 17                 And so that we can remember what
18   that's pretty much -- my student loans and I 18       we're talking about, this will be your
19   have a hospital bill.                        19       student loan servicing company?
20       Q. Oh, okay. Is the hospital bill        20           A. Right.
21   for you or for one of your children?         21           Q. All right. If I put that down on
22       A. My son.                               22       my list here and you get a letter on that or
23       Q. All right. For Chadrick?              23       your attorneys do, you'll know what we're
                                            Page 39                                                 Page 41
 1       A.              .                             1   talking about, student loan service?
 2       Q.              . And what about any          2       A. Yes.
 3   car loans?                                        3       Q. Okay. I'll call it student loan
 4       A. No.                                        4   service paper so we'll know what we're
 5       Q. You just paid those outright or            5   talking about.
 6   did you have any car loans?                       6            MR. BASS: Counsel, are you
 7       A. Never.                                     7   referring to documents that you've already
 8       Q. Paid them -- paid for them in              8   been provided?
 9   cash?                                             9            MR. LOGSDON: Well, we can ask
10       A. Right.                                    10   about that. So, I think I've got -- might
11       Q. Okay. Never financed a car loan?          11   have some of these. But really what I'm
12       A. Never.                                    12   looking for -- if I've already got it and
13       Q. Who are your student loans                13   y'all look at it and I've got it --
14   through?                                         14            MR. BASS: We'll let you know.
15       A. FedLoan Services.                         15            MR. LOGSDON: I don't need two
16       Q. Would that be Fed?                        16   copies of it, so --
17       A. FedLoan with -- that's who's              17       Q. All right. The student loan with
18   servicing it right now.                          18   FedLoans you mentioned, and then, you also
19       Q. Okay. And is that -- and is that          19   mentioned receipts from work. Tell me about
20   short for something? FedLoan, is that short      20   that.
21   for --                                           21       A. From work?
22       A. It's just FedLoans.                       22       Q. Did you say that? Did you say
23       Q. Is that one word?                         23   receipts from work?
                                                                                       11 (Pages 38 - 41)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 14 of 100
                                              Page 42                                                 Page 44
 1       A. No.                                          1   that we've got. And it looks like you've
 2       Q. Did you say -- you said -- I                 2   got -- you've had -- or do you have -- what's
 3   thought you said receipts. Are you talking          3   your current vehicle that you're driving?
 4   about receipts from making a payment; is that       4       A. It's a BMW.
 5   right?                                              5       Q. X3?
 6       A. Receipts, yes.                               6       A. 2005.
 7       Q. All right. For payments. Okay.               7       Q. All right. So, would you have --
 8   That's right. You told me about that because        8   when did you purchase that?
 9   you keep those in case somebody says you            9       A. In October of 2017.
10   didn't make a payment, you can show them the       10       Q. Where did you purchase it?
11   receipt?                                           11       A. From a friend. Montgomery.
12       A. Correct.                                    12       Q. Who was that?
13       Q. All right.                                  13       A. Eli -- Elias Lee.
14           MS. WILSON: Object as to form.             14       Q. Did you have any -- how much did
15       Q. (BY MR. LOGSDON) So, can you get            15   you pay for it?
16   your receipts to your attorneys and anything       16       A. Just five hundred.
17   you've got on that?                                17       Q. All right. And do you have any
18       A. (Witness nods head.)                        18   kind of title work or anything like that from
19       Q. Is that a yes?                              19   it?
20       A. Yes.                                        20       A. I do.
21       Q. All right.                                  21       Q. All right. Can you get that to
22           MR. BASS: Again, Counsel,                  22   your counsel?
23   receipts as to what and what time period?          23       A. (Witness nods head.)
                                              Page 43                                                 Page 45
 1       Q. (BY MR. LOGSDON) Yeah. So,              1            Q. Where do you get that serviced?
 2   you're talking about receipts for payment      2            A. It's downtown on Madison. I
 3   that you got. And I assume you don't have      3        can't -- Foreign Car Imports. They service
 4   them -- I assume you've got them for the last 4         foreign cars.
 5   how many years back?                           5            Q. All right. Foreign Car Imports,
 6       A. It's particular receipts, not           6        Madison Street in Montgomery?
 7   just a --                                      7            A. Madison, yes, Avenue.
 8       Q. Okay. Why don't you get them to         8            Q. Avenue. Prior to the BMW, what
 9   your attorney.                                 9        car did you have?
10            MR. LOGSDON: And then, if it's       10            A. I was driving a Tahoe.
11   something you think are objectionable, we can 11            Q. Okay. Where'd you get that?
12   talk about it, so --                          12            A. I purchased it.
13       Q. All right. So, we talked about         13            Q. From whom?
14   that.                                         14            A. It's on the title work. I can't
15            As far as your documents go, you     15        remember.
16   mentioned cars, and you said you don't        16            Q. Just an individual?
17   finance those that you got. You pay for them 17             A. Right.
18   outright. Do you keep your title information 18             Q. All right. Unlike Mr. Elias, it
19   and your purchase of the car? Would that be 19          wasn't someone you knew? It just --
20   some of the important documents you keep? 20                A. No.
21       A. Yes.                                   21            Q. All right. How much did you pay
22       Q. And I happened to see a couple of      22        for the Tahoe?
23   your cars in the -- some of the documents     23            A. I think eleven hundred.
                                                                                         12 (Pages 42 - 45)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 15 of 100
                                             Page 46                                               Page 48
 1        Q. Okay. And you can get me the               1           You got the Camry in 2011 in
 2   title work for the Tahoe?                          2   Wetumpka, but you don't remember who it was
 3        A. Yes.                                       3   from. But we'll be able to find that from
 4        Q. And the purchase document?                 4   the paperwork; is that right?
 5        A. (Witness nods head.)                       5       A. Yes, it was a car dealership.
 6        Q. Where do you get it serviced?              6       Q. Okay. And you paid cash for it?
 7   Where did you get it serviced?                     7       A. Yes.
 8        A. On McGehee Road at the -- I'm              8       Q. Prior to the Camry, what car did
 9   drawing a blank. I guess Quick Lube on             9   you own?
10   McGehee Road.                                     10       A. I was without a car for a
11        Q. Okay. All right. And give me a            11   while --
12   time frame on these. When did you get the --      12       Q. Okay.
13   you told me the BMW, you got in October of        13       A. -- before the Camry.
14   2017. When did you get the Tahoe?                 14       Q. All right. So, what would be the
15        A. The Tahoe was in 2013.                    15   one just before the Camry?
16        Q. Okay. And what about before the           16       A. My brother had loaned me a Jeep.
17   Tahoe?                                            17       Q. Okay.
18        A. Prior to the Tahoe, I drove a             18       A. Cherokee.
19   Camry.                                            19       Q. What's your brother's name?
20        Q. All right. And when did you               20       A. Anthony McCullough.
21   drive the Camry?                                  21       Q. Does he live in Montgomery?
22        A. I purchased it in 2011.                   22       A. He does.
23        Q. Do you know what year Camry that          23       Q. Okay. What year Jeep Cherokee
                                             Page 47                                               Page 49
 1   was?                                               1   was that?
 2       A. It was 2005.                                2       A. I don't recall.
 3       Q. Okay. And how much did you pay              3       Q. And when were you driving the
 4   for the Camry?                                     4   Jeep Cherokee?
 5       A. It was around the tax money. So,            5       A. From 2007 to around 2009.
 6   I paid three hundred -- three thousand             6       Q. Okay. Newer, older? What year
 7   outright.                                          7   Cherokee was it?
 8       Q. Three thousand. That's a good               8       A. It was not too old but not too
 9   deal. Who did you get that from?                   9   new.
10       A. It was in Wetumpka. It would be            10       Q. Okay. So, what would you -- if
11   on the -- on the paperwork.                       11   you drove it in 2007, how old would you think
12       Q. And you can get me that?                   12   it was?
13       A. (Witness nods head.)                       13       A. Probably around a '99 or a 2000.
14       Q. Is that a yes?                             14       Q. Uh-huh. All right. What about
15       A. Yes.                                       15   prior to the Jeep Cherokee?
16       Q. All right.                                 16       A. No, it was years before I had a
17       A. Yes.                                       17   car. I can't --
18       Q. I understand head nods. She --             18       Q. Can't remember any others?
19   she'll get mad at us --                           19       A. No.
20       A. Okay.                                      20       Q. What about a Mercedes-Benz C
21       Q. -- if we do head nods because              21   Class?
22   she's kind of -- she's taking everything down     22       A. Right. That was in 2000 -- that
23   that we're saying, so --                          23   was in 2012. I had that for like a week or
                                                                                       13 (Pages 46 - 49)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 16 of 100
                                             Page 50                                                Page 52
 1   two before I got locked up.                        1   documents?
 2       Q. Where did you get that?                     2       A. No.
 3       A. It was -- it was just a car                 3       Q. They would still be -- what you
 4   that -- it wasn't registered or anything. It       4   would have, all these we've talked about, the
 5   was one we were looking into registering. I        5   cars and stuff, would still be in the closet
 6   just was driving it, doing errands. I wasn't       6   in the folders?
 7   working at the time. I was just doing              7       A. If I have it.
 8   errands in that car. It wasn't my car.             8       Q. That's where it would be?
 9       Q. Whose car was it?                           9       A. (Witness nods head.)
10       A. I think it was one Roderick had            10       Q. Would you keep any documents at,
11   brought around. He had purchased it for a         11   like, in a storage facility or at a friend's
12   couple hundred dollars.                           12   house or at a relative's or anything like
13       Q. What year was it?                          13   that?
14       A. It was old. It was pretty old.             14       A. No.
15       Q. All right. How about an                    15       Q. And I think I know the answer to
16   Oldsmobile Ninety-eight?                          16   that. You want to keep your documents
17       A. Oldsmobile Ninety-eight.                   17   because, as you've told me, that's important
18       Q. Brown.                                     18   to you to hang on to those; is that --
19       A. 2000 and -- let's see -- 10.               19       A. Correct.
20       Q. Got that one in 2010?                      20       Q. Okay. So, you wouldn't want to
21       A. I think so.                                21   trust leaving them at someone else's house --
22       Q. Okay.                                      22       A. No.
23       A. 2010.                                      23       Q. -- would that be the reason for
                                             Page 51                                                Page 53
 1       Q. And do you remember what year it       1        that?
 2   was?                                          2                Is that a yes?
 3       A. It had to be late '80s. It may         3            A. No.
 4   have been -- maybe -- it was -- it was an     4            Q. Okay. All right. What about
 5   older car.                                    5        your current address? Is that                ,
 6       Q. How much did you pay for that          6        I think your interrogatories said?
 7   one?                                          7            A.                          .
 8       A. Like, a couple hundred from            8            Q.                   ?
 9   someone in the neighborhood.                  9            A. Correct.
10       Q. Okay. And then, how about a           10            Q. And how long have you lived at
11   Mitsubishi Eclipse?                          11                          ?
12       A. That was 2003, maybe '4.              12            A. It will be thirteen years in
13       Q. Okay. All right. We were              13        August.
14   talking -- we've kind of talked about a      14            Q. Is that a house or an apartment
15   couple of other documents, like car titles   15        or what is that?
16   and different things like that. And as we do 16            A. It's a house.
17   that, you mentioned to me the one place you 17             Q. How many bedrooms is it?
18   keep documents or the place you keep         18            A. It's three.
19   documents in the folders, and I think you    19            Q. Who lives there with you
20   said in your closet or --                    20        currently?
21       A. Right.                                21            A. My son; my two sons, Chadrick,
22       Q. Okay. Did that refresh your           22                   ; and       .
23   memory as to any other places you might keep 23            Q. Okay. Are you renting?
                                                                                        14 (Pages 50 - 53)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 17 of 100
                                         Page 54                                                 Page 56
 1       A. Yes.                                    1               was in this grade through that
 2       Q. Who's your landlord?                    2   grade, if that's easier for you --
 3       A. Simuel Sippial. S-i -- it's like        3       A. Okay.
 4   Samuel with an I.                              4       Q. One of these other smart lawyers
 5       Q. Samuel with an I. All right.            5   could probably do the math on that, but
 6       A. Sippial, S-i-p-p-i-a-l.                 6   we'll -- I can't, but we'll -- so,
 7       Q. How much do you pay Mr. Sippial         7   whatever -- all right. How about DIRECTV;
 8   in rent?                                       8   when was that?
 9       A. Three seventy-five.                     9       A. For a while in 2013.
10       Q. A month?                               10       Q. All right. Do you know if you
11       A. Correct.                               11   paid your bill to Charter and DIRECTV in
12       Q. Has that been the case for the         12   Montgomery?
13   last thirteen years?                          13       A. Yes.
14       A. Yes.                                   14       Q. Was there a certain office you
15       Q. The same price?                        15   went to to get those in Montgomery?
16       A. Yes.                                   16       A. Off of Atlanta Highway.
17       Q. And does that include -- what          17       Q. Atlanta Highway?
18   about utilities and that kind of thing?       18       A. (Witness nods head.)
19       A. Water and power.                       19       Q. Would that --
20       Q. Okay. So, that includes water          20       A. I pay over the phone with a --
21   and power?                                    21       Q. Yeah.
22       A. No, I pay water and power.             22       A. -- card.
23       Q. Separately?                            23       Q. Okay. But both Charter and
                                         Page 55                                                 Page 57
 1        A. Right.                                 1   DIRECT were on Atlanta Highway?
 2        Q. All right. And what about, does        2       A. With DIRECT, it was over the
 3   it -- does it -- do you have any kind of       3   phone.
 4   cable or Internet or anything like that?       4       Q. Okay. And tell me about your
 5        A. No.                                    5   phone. Who is your phone -- are you talking
 6        Q. Have you ever had any cable or         6   about a cell phone or are you talking about a
 7   Internet?                                      7   landline phone?
 8        A. At some points, yes.                   8       A. It was a landline or a cell
 9        Q. All right. Who were your               9   because it came with the package.
10   providers when you had that?                  10       Q. The package. So, which -- did
11        A. Charter, DIRECTV.                     11   both Charter and DIRECT provide you landline
12        Q. And any others?                       12   and cell phone?
13        A. No.                                   13       A. Not with DIRECT. I dropped the
14        Q. Do you know when you had Charter      14   phone.
15   or DIRECTV, either one?                       15       Q. So, Charter had a landline and --
16        A. I had Charter, I'll say, 2012,        16   what all was included in that package?
17   between 2012 and 2013.                        17       A. With Charter?
18        Q. Okay.                                 18       Q. Yeah.
19        A. I had DIRECTV 2000 --                 19       A. Just like basic with maybe one
20        Q. And, by the way, when I'm asking      20   HBO, Internet, and phone.
21   you these dates --                            21       Q. Okay. And that would have been
22        A. Uh-huh.                               22   2012 to 2013 for Charter; is that right?
23        Q. -- if you want to say it was when     23       A. Right.
                                                                                    15 (Pages 54 - 57)
                                   Freedom Court Reporting
877-373-3660                         A Veritext Company                                  205-397-2397
                                                                                         Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 18 of 100
                                             Page 58                                                    Page 60
 1        Q. Okay. And then, how about                  1           And where are they -- are they --
 2   DIRECTV; what was in their package?                2   do you pay -- is there a location?
 3        A. It was just Internet and -- no,            3       A. It's a prepaid.
 4   I'm sorry. No Internet. It was just regular        4       Q. Prepaid?
 5   cable TV was like one -- what they call a          5       A. Pay over the phone, yeah.
 6   tier. It wasn't any premiums, just a tier.         6       Q. All right. Tell me about your
 7        Q. What would the tier be?                    7   cell phone. What kind of cell phone do you
 8        A. Like ID or something like that.            8   have currently?
 9   They put it in a tier.                             9       A. It's just a little simple mobile
10        Q. Okay. And you mentioned paying            10   phone. I lost my phone. So, I went and got
11   DIRECTV by the phone using your phone. So,        11   a twenty-five-dollar phone.
12   was DIRECTV providing that phone service or       12       Q. All right. What did you have
13   was there another provider of that phone          13   prior to then, the simple?
14   service?                                          14       A. A Moto E. It's a Motorola E.
15        A. Verizon Wireless prepaid.                 15       Q. All right. Is that a smartphone?
16        Q. Okay. And where is the Verizon            16       A. Yes.
17   location?                                         17       Q. I don't even know what a
18        A. You just purchased the prepaid            18   smartphone is, but I know that's a -- some
19   phone and pay it with a card over the phone.      19   kind of phrase for phones, so --
20        Q. All right. How long have you had          20           What was before the Moto E?
21   Verizon as your provider?                         21       A. I don't recall.
22        A. Verizon, for about seven years,           22       Q. When did you have the Moto E?
23   six, seven years.                                 23       A. I had the Moto E for about two
                                             Page 59                                                    Page 61
 1       Q. Who did you have before then?               1   years.
 2       A. AT&T.                                       2        Q. All right. And do you remember
 3       Q. All right. So, 2012 or so, you              3   what kind of phone you had prior to the Moto
 4   had AT&T?                                          4   E?
 5       A. 2011, I transferred to Verizon.             5        A. I don't.
 6       Q. To today?                                   6        Q. All right. You were telling
 7       A. No, currently, I went to a                  7   me -- okay. So, for the last thirteen years,
 8   different one within the last couple of            8   you lived at                   . And do you mind
 9   months.                                            9   telling me your age just so I can kind of
10       Q. All right. And who is that?                10   work back to high school or your date of
11       A. Simple Mobile.                             11   birth?
12       Q. So, AT&T would have been 2011              12        A. Forty-five.
13   back?                                             13        Q. Forty-five. Okay. So, where did
14       A. Right.                                     14   you live prior to                    ?
15       Q. How far back?                              15        A. I lived briefly off of Troy
16       A. Not that far. Probably about two           16   Highway in -- I can't think of the name of
17   or three years.                                   17   that. It was like a little small trailer
18       Q. Okay. Simple Mobile, I haven't             18   park area. I lived there for, like, close to
19   heard of that. Are they in Montgomery or          19   a year. It's off Troy Highway. I can't
20   where are they?                                   20   remember the name of it.
21       A. Nationwide.                                21        Q. Okay. During your thirteen years
22       Q. Nationwide? Okay. So, I                    22   at                  , I asked you about who's
23   probably should have heard of them.               23   living there now, and you told me that. Who
                                                                                          16 (Pages 58 - 61)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                     205-397-2397
                                                                                               Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 19 of 100
                                            Page 62                                               Page 64
 1   all has lived there in the past? Have any of      1   make a little money like that.
 2   the children's fathers lived there?               2       Q. All right. What company is his
 3       A. Roderick has lived there in the            3   father with?
 4   past.                                             4       A. He is -- like, work with
 5       Q. Who is that?                               5   apartment complexes. So, he's like a
 6       A. Roderick Williams.                         6   maintenance guy, so --
 7       Q. Okay. And when did Roderick live           7       Q. Okay. He's good with heating and
 8   there?                                            8   air conditioning --
 9       A. From 2000 and -- let's see. I              9       A. Right.
10   think it was '12, 2013 to -- I think -- I        10       Q. -- and all of that?
11   want to say it was a total of two -- almost      11           And so, Roderick would help him
12   two years.                                       12   out, and his father would pay him for that?
13       Q. Okay. When he was there, this             13       A. Yeah, some here and there, yeah.
14   was before y'all were married, correct?          14       Q. Okay. What is his father's name?
15       A. Right.                                    15       A. Lee Williams.
16       Q. Did he pay rent?                          16       Q. It sounded like -- when you were
17       A. He helped some, yeah.                     17   describing that, it sounds like that's his
18       Q. Did he help out with groceries            18   own company that he does or it's just him or
19   and expenses and that kind of thing?             19   does he work for another company? And I'm
20       A. Yes, he wasn't working, though.           20   talking about --
21       Q. Where is he working now?                  21       A. He's hired --
22       A. He's not working right now.               22       Q. -- Lee Williams.
23       Q. Has he had jobs in the past?              23       A. -- by different apartment
                                            Page 63                                               Page 65
 1       A. At one point, yes.                         1   complexes as maintenance.
 2       Q. Where did he work?                         2       Q. Okay.
 3       A. At Trenchless America or                   3       A. Like, two or three at a time;
 4   something. Trenchless America. It's a             4   so --
 5   company out of Georgia.                           5       Q. It sounds like he's a good
 6       Q. Trenchless?                                6   handyman. Is Roderick a good handyman as
 7       A. America.                                   7   well?
 8       Q. America. What did he do?                   8       A. Apprentice.
 9       A. They were installing, like,                9       Q. Apprentice, HVAC?
10   pipelines in the ditches around the              10       A. Right.
11   Montgomery area and Auburn.                      11       Q. All right. Who else has lived in
12       Q. When did he work there?                   12   the                   house?
13       A. He worked there briefly, off and          13       A. Lance, my other son, and his wife
14   on, in 2011. Like, two or three months at        14   stayed there briefly.
15   best.                                            15       Q. When were they there?
16       Q. Okay.                                     16       A. 2012.
17       A. He was able to go and come.               17       Q. And how long were they there?
18       Q. So, when he helped you out with           18       A. Two or three months.
19   expenses in 2012 and 2013 when he lived          19       Q. Did they pay any rent or any --
20   there, where was he getting his money to do      20   or help with any expenses?
21   that? Was he on unemployment or --               21       A. No.
22       A. Oh, he would do -- his father is          22       Q. Anyone else that's lived there?
23   HVAC, so he would help him on the side and       23       A. That's it.
                                                                                      17 (Pages 62 - 65)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 20 of 100
                                             Page 66                                               Page 68
 1       Q. I think I asked you this, but               1      A.      No.
 2   other than Mr. Williams, have you been             2      Q.      -- request?
 3   married to anyone else?                            3            What about just general requests
 4       A. No.                                         4   from the government for aid that you made?
 5       Q. Have you ever tried to petition             5       A. At some point, I had the AFDC. I
 6   the court for any child support for any of         6   would get that in spurts. Like, sometimes
 7   your children?                                     7   I'd get it, but, then, I'll find employment,
 8       A. It's been filed in the past, yes.           8   cut it off. So, I did that a few times over
 9       Q. And tell me about that. Who did             9   the years.
10   you file against, for what child, that kind       10       Q. AFDC?
11   of thing.                                         11       A. It's like a --
12       A. Jeffrey Jackson with           with        12            MR. BASS: Aid for Families with
13   DHR, and, also, Roderick has been filed           13   Dependent Children.
14   against with DHR.                                 14       Q. (BY MR. LOGSDON) Does that sound
15       Q. All right. Any others?                     15   right?
16       A. No.                                        16       A. That's correct.
17       Q. When was the Jeffrey Jackson one?          17       Q. That guy is pretty smart, so
18       A. Probably around 2003. She was              18   he -- Aid for Families with Dependent
19   born in 2002.                                     19   Children. Okay. And is this a -- this is a
20       Q. Okay. What was the result of               20   Federal Government as opposed to a state
21   that?                                             21   program?
22       A. Well, he is currently -- he's              22       A. I believe it's state.
23   been incarcerated since two days after she        23            MR. BASS: Federal.
                                             Page 67                                               Page 69
 1   was born. So, they automatically did it just       1           MR. LOGSDON: Federal.
 2   in case he gets a job or something.                2           MR. BASS: Federal and state
 3       Q. Uh-huh. Okay. Have you gotten               3   cooperative.
 4   anything from that action with DHR?                4           MR. LOGSDON: Okay.
 5       A. No.                                         5       Q. All right. When did you first
 6       Q. How about with Roderick?                    6   apply with them?
 7       A. Well, he has other -- well,                 7       A. When my two older children were
 8   they've been -- anytime he tries to work,          8   young.
 9   they take out for old child support. So, it        9       Q. Okay. And it sounded like from
10   goes to the older cases.                          10   what you -- or it sounded like you said that
11       Q. Okay. So, do I take it from                11   they would supply -- or they would give you
12   that, you were awarded child support, you         12   aid when you were not working?
13   just haven't received any because of the          13       A. Correct.
14   older cases, or received little or --             14       Q. All right. Did they -- were they
15       A. They never brought it to court.            15   able to do that each time you weren't
16       Q. Never?                                     16   working, like --
17       A. For some reason, they never                17       A. I was in school, in college.
18   brought it to court.                              18       Q. You were -- excuse me?
19       Q. Did you have an attorney involved          19       A. I was in school.
20   with that or --                                   20       Q. And they gave it to you?
21       A. No.                                        21       A. Right.
22       Q. Okay. Any other petitions for              22       Q. Okay. And how much did they
23   child support that you filed or --                23   give?
                                                                                       18 (Pages 66 - 69)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 21 of 100
                                              Page 70                                                Page 72
 1       A. Then, when the beginning, it was             1   working -- I worked -- I worked in 2005. I
 2   like ninety dollars a month.                        2   started working in 2005, I remember that.
 3       Q. And what year would that have                3       Q. Let's do this: Why don't we
 4   been in?                                            4   start back to -- why don't we go all the way
 5       A. Let's see. '91, 92, '93, I                   5   back to high school so we can kind of work
 6   think.                                              6   forward from there. So, tell me where you
 7       Q. Okay. And then, let's go -- when             7   went to high school.
 8   did they -- up through when did they provide        8       A. J.D. -- Jefferson Davis High
 9   that?                                               9   School.
10       A. '91, '92, '93.                              10       Q. And what grade did you go
11       Q. Anything after that?                        11   through?
12       A. Not for a long while.                       12       A. I went to -- up until the
13       Q. And then, when did it pick back             13   eleventh grade, then, I got my GED.
14   up?                                                14           MR. LOGSDON: Martha, do you want
15       A. Let's see. Let me think. I                  15   us to hang on a minute? Do you want us to
16   think it was like 2005.                            16   wait a minute?
17       Q. Okay. How much was it then?                 17           MS. MORGAN: No. No.
18       A. Like -- it's been so long. Like,            18           MR. LOGSDON: You're okay?
19   maybe close to two hundred.                        19           MS. MORGAN: Yes.
20       Q. A month?                                    20           MR. LOGSDON: Okay. We can take
21       A. Right.                                      21   a break if you want us to take a break.
22       Q. And how many -- how many months             22           MS. MORGAN: No, I'll be right
23   or years or what was the time frame that you       23   back.
                                              Page 71                                                Page 73
 1   got -- you were able to get that?                   1            MR. LOGSDON: All right.
 2       A. May have been close to a year.               2            MS. MORGAN: Thank you, though,
 3       Q. From 2005 to 2006?                           3   for asking.
 4       A. '6, somewhere in there, yeah.                4       Q. (BY MR. LOGSDON) What year was
 5       Q. All right. And then, what about              5   that that you got your GED?
 6   any time after then?                                6       A. It was '92. '92 or '93. '93.
 7       A. I think the last time I got it               7       Q. Do you remember how old you were
 8   was 2006.                                           8   at the time?
 9       Q. Okay. Have you applied for it                9       A. At the time I got my GED, I think
10   since then?                                        10   I was nineteen.
11       A. No.                                         11       Q. Okay. All right. So, after you
12       Q. Have you worked since -- I'm                12   got your GED, what did you do next?
13   going to ask you about your work background.       13       A. I went to Alabama State
14   So, we'll cover this in a minute. But have         14   University.
15   you worked pretty much at all times from 2006      15       Q. And did you have a major?
16   to the present other than when you were            16       A. Mass communications.
17   incarcerated?                                      17       Q. Okay.
18       A. 2000 and -- I worked 2004 and '5            18       A. Print journalism.
19   and '6. And that's when I -- somewhere in          19       Q. Excuse me?
20   there, I had a break, and I did the AFDC.          20       A. Print journalism.
21   And then, '7 and '8, I think I was                 21       Q. Okay. How long were you at
22   unemployed. I wasn't able to work because          22   Alabama State?
23   there was no jobs. I think I started               23       A. I went to Alabama State for three
                                                                                         19 (Pages 70 - 73)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 22 of 100
                                           Page 74                                              Page 76
 1   years. I didn't complete.                        1        A. I know I picked up at -- in 2005,
 2       Q. All right. You did not                    2   I believe, at Holiday Inn Express.
 3   complete --                                      3        Q. Okay. What location?
 4       A. No.                                       4        A. On Troy Highway.
 5       Q. -- your degree?                           5        Q. What did you do there?
 6           All right. And what did you do           6        A. I did receptionist and
 7   next?                                            7   housekeeping, whatever they needed me to do.
 8       A. I went to work. I worked at The           8   I started off with housekeeping and moved to
 9   Montgomery Advertiser for a little while.        9   receptionist. I was there where they needed
10       Q. So, it looks like we're -- when          10   me.
11   you started at Montgomery Advertising, it       11        Q. Okay. 2005 until when did you
12   looks like that would be about 1996?            12   work at Holiday Inn Express?
13       A. Maybe before. Maybe --                   13        A. I think, 2010.
14       Q. '95, '96?                                14        Q. It sounds like they must have
15       A. Somewhere around there, yeah.            15   liked you there if you started out, and then,
16       Q. All right. And how long did you          16   you moved up and had you doing a lot of
17   work at Montgomery Advertising?                 17   things?
18       A. About a year and a half.                 18        A. Right.
19       Q. What did you do there?                   19        Q. Is that right, they --
20       A. I was just doing apprenticeship,         20        A. Correct.
21   whatever they needed me to do.                  21        Q. -- were happy with your work
22       Q. Okay. All right. Why did you             22   there?
23   leave?                                          23        A. Yes.
                                           Page 75                                              Page 77
 1       A. I actually -- with the situation       1          Q. Do you feel like you did a good
 2   with Jeffrey Jackson, I had got a -- it was   2      job for them there?
 3   like a -- I got attacked by him, my           3          A. I did.
 4   daughter's father. So --                      4          Q. Okay. Do you remember your
 5       Q. Okay.                                  5      earnings during that time from 2005 to 2010?
 6       A. And I was injured really bad,          6          A. Yes. It was somewhere around
 7   so --                                         7      seven, eight hundred every two weeks.
 8       Q. Okay. And I don't want to have         8          Q. Is that what it ended at or
 9   to get into all that, but have you recovered  9      started at or --
10   from that?                                   10          A. That's where it ended, yeah.
11       A. Yes.                                  11          Q. Okay. And do you remember where
12       Q. Okay.                                 12      you started?
13       A. Yes.                                  13          A. Maybe like -- in the beginning,
14       Q. All right. Your next job after        14      they paid us weekly. So, it was like close
15   that was when?                               15      to two ninety a week. And then, they
16       A. Let me see. I think I began           16      switched over with management and began to
17   working -- I don't recall. Let me see. I     17      pay us differently.
18   went back to the Advertiser again at some    18          Q. Okay. So, we kind of talked
19   point for a while, for a short while.        19      about this a little bit earlier when we were
20       Q. Okay. And then, what did you --       20      talking about the checks and the pay stubs
21   and you can just tell me where you -- where 21       and all of that. When you got paid at
22   you kind of remember, where to pick back up. 22      Holiday Inn Express, would you get an actual
23   But if you, you know --                      23      check that you would go deposit or would it
                                                                                    20 (Pages 74 - 77)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                               205-397-2397
                                                                                         Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 23 of 100
                                            Page 78                                               Page 80
 1   be direct deposit or how did that work?           1   deposit so --
 2        A. We were contract workers at the           2       Q. Well --
 3   time. They considered us contract workers.        3       A. Before that?
 4   So, we got paid a check that you cashed and       4       Q. Before that, yeah.
 5   you didn't have a stub.                           5       A. It was like a pawn shop just
 6        Q. Okay. So, you would get an                6   right next door on Troy Highway. It would
 7   actual check, and then, you'd have to take        7   be -- oh, it's been so long. It's Capitol
 8   that to the bank and either cash it or            8   City and Pawn. They were right next door.
 9   deposit it?                                       9       Q. To the -- to the Holiday Inn
10        A. Cash it, yes.                            10   location?
11        Q. Cash it. Would that be the case          11       A. Right.
12   during the entire time that you were at          12       Q. And they would cash the check for
13   Holiday Inn Express from 2005 to --              13   you?
14        A. No. Around 2008, we had a change         14       A. Yes.
15   in management. So, they gave us -- they          15       Q. Did you go to any other bank
16   required we did direct deposit.                  16   during that time or you just always went to
17        Q. Okay. Do you know who owned              17   Capitol City --
18   that?                                            18       A. Always.
19        A. Mr. Silini owned it to begin             19       Q. -- Pawn?
20   with. He's passed on. It's a -- it's             20       A. Maybe one time at Walmart.
21   like -- it has like a parent company, so --      21       Q. Okay.
22   it's like worldwide or something.                22       A. One time.
23        Q. What is it?                              23       Q. What about when you would get
                                            Page 79                                               Page 81
 1       A. It's a -- they have a parent               1   your income tax refunds, how would you get
 2   company. So, I don't -- I don't know who is       2   those? Would you cash them or deposit them
 3   in charge of it. They're gone now. It's           3   or what would you do with those?
 4   another hotel at this point.                      4       A. Direct deposit onto a card.
 5       Q. Okay. Not a Holiday Inn anymore?           5       Q. To a debit card?
 6       A. Not a Holiday Inn anymore.                 6       A. Right.
 7       Q. All right. And so, 2008 until              7       Q. Who was the debit card with?
 8   you left in 2010, you were doing direct           8       A. Serve with American Express.
 9   deposit?                                          9       Q. Serve, S-e-r-v-e?
10       A. Yes.                                      10       A. Correct.
11       Q. Who was your bank that you did            11       Q. Do you have any documents from
12   direct deposit at?                               12   them?
13       A. I don't know because I ended up           13       A. I think -- I think maybe I do.
14   cancelling out with them. I think it may         14       Q. Can you take a look and find
15   have been Wachovia.                              15   those and see if you can get them to your
16           THE COURT REPORTER: Can I get            16   attorneys?
17   you to speak up just a little bit?               17       A. Yes.
18       A. It may have been Wachovia.                18       Q. What about the Wachovia account
19       Q. (BY MR. LOGSDON) Wachovia? All            19   that you mentioned; would you have any
20   right. And what about when you would go and      20   documents with them?
21   deposit or cash the check, what bank would       21       A. I don't believe so.
22   you go to?                                       22       Q. So, is the way that that worked,
23       A. It was -- it wasn't direct                23   you would get like your income tax return --
                                                                                      21 (Pages 78 - 81)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 24 of 100
                                          Page 82                                               Page 84
 1   how would you get it to American Express for 1      street?
 2   them to be able to tell you it's on your     2          A. It's been a while. It's Express
 3   credit card?                                 3      Drive. That's all I can remember, Express
 4       A. You would give them -- the            4      Drive.
 5   routing and account number to the IRS.       5          Q. Okay. What did you do there at
 6       Q. You'd call them up -- call them       6      Home Inn and Suites?
 7   up and give it to them?                      7          A. Well, I started at the bottom
 8       A. You would put it on the -- you        8      again. I did housekeeping --
 9   know, when you turned -- when you turned in 9           Q. Okay.
10   your tax return, you had that information   10          A. -- laundry.
11   written on it.                              11          Q. Okay. And how much were you
12       Q. They sent it directly?               12      earning there?
13       A. (Witness nods head.)                 13          A. It was a little bit less, like,
14       Q. Okay. And would you ever deposit 14          three seventy-five a room. Maybe, like, a
15   any of your work checks onto the American 15        hundred and fifty, a hundred and seventy-five
16   Express Serve debit card?                   16      a week. That was bad.
17       A. I have my current pay going to an    17          Q. What about that one as far as
18   American Express card.                      18      your check? Would it get deposited or how
19       Q. Okay. All right. What about          19      did you keep up with it?
20   back when you were working at Holiday Inn; 20           A. They'd just give us a check, and
21   were you --                                 21      the same deal, went next door.
22       A. No.                                  22          Q. To the pawn shop?
23       Q. Okay. And tell me about leaving      23          A. Right.
                                          Page 83                                               Page 85
 1   Holiday Inn. How did -- how did that            1        Q. How long did you work at -- and
 2   employment come to an end?                      2   was there any gap between Holiday Inn and
 3       A. I was initially -- they -- the           3   Home Inn and Suites?
 4   company was pretty much leaving. So, there      4        A. Probably about two -- about a
 5   was a change in brand.                          5   month, close to two months maybe.
 6       Q. Do you know who the new brand is?        6        Q. Okay. Why did you wait two
 7       A. No.                                      7   months? Just kind of rejuvenate or --
 8       Q. Okay. All right. Keep going.             8        A. Right.
 9   I'm sorry.                                      9        Q. -- settle in a little bit, take a
10       A. That's how it happened. It was a        10   little break?
11   change in brand. So, they brought in their     11        A. Right.
12   own people, their own management and their     12        Q. Okay. And kind of get some
13   own people.                                    13   energy back, that kind of thing before
14       Q. Did you apply with the new              14   starting there. And then, when you went to
15   company?                                       15   Home Inn and Suites, it sounds like you'd
16       A. I did not.                              16   probably be pretty experienced. Did they
17       Q. Why not?                                17   hire you pretty quickly?
18       A. I just went next door and went to       18        A. Yes.
19   work at the other hotel.                       19        Q. Probably glad to see you?
20       Q. Okay. And who was the other             20        A. Right.
21   hotel?                                         21        Q. Okay. Because you mention -- you
22       A. Home Inn and Suites.                    22   were talking before about 2008. And
23       Q. And what is their address or            23   that's -- the economy was -- it was tougher
                                                                                    22 (Pages 82 - 85)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                205-397-2397
                                                                                        Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 25 of 100
                                            Page 86                                              Page 88
 1   to find jobs in 2008. But by this time,        1   got a location here in Montgomery that you
 2   2010, all those people that were hard to find  2   would go to?
 3   jobs with, they were really wanting to see     3       A. Correct.
 4   you --                                         4       Q. All right. Were you taking --
 5       A. Right.                                  5   how many classes were you taking at Faulkner?
 6       Q. -- is that right?                       6       A. It was adult, so we took two
 7       A. Right.                                  7   classes per semester. I was trying to
 8       Q. Okay. Especially somebody like          8   complete my BA.
 9   you that comes across well, which you do, and 9        Q. All right. And so, how many --
10   has some experience?                          10   when did you start at Faulkner?
11       A. Correct.                               11       A. I believe it was 2000 and -- no,
12       Q. Okay. And, by the way, you've          12   I'm going to -- I think correctly, I think it
13   got -- you've got your GED, you've got -- I   13   was 2012, like.
14   think you told me you didn't graduate from    14       Q. How many classes did you take?
15   Alabama State, but you have -- you've got     15       A. I took a total of four classes
16   three years of college education?             16   while I was there. I think I did a total of
17       A. Right.                                 17   eight classes, four per semester I was there.
18       Q. So, three-fourths of a degree; is      18       Q. Okay. Did you complete -- so,
19   that --                                       19   you did four in one semester, and then, you
20       A. Correct.                               20   did four in a semester after that?
21       Q. Okay. And did I cut you -- is          21       A. Correct.
22   that -- was that the last college or any      22       Q. This is around 2012?
23   formal classes that you went to, the Alabama 23        A. Correct.
                                            Page 87                                              Page 89
 1   State back three years --                   1          Q. All right. So, the first four
 2        A. No.                                 2      classes that you took on the first semester,
 3        Q. -- after high school?               3      what were you -- what were your classes?
 4            What other --                      4          A. It's been so long, I cannot quite
 5        A. Faulkner University.                5      recall. I know we had to take our religious
 6        Q. And when did you go to Faulkner?    6      studies, because it was a religious school.
 7        A. Began in 2000 -- I believe it's     7      We had to do, like, a history 101 and 102.
 8   '11 or '12. I think it was 2011 I started   8      We had to do a writing class. Like, I can't
 9   at --                                       9      really recall --
10        Q. Okay.                              10          Q. Okay.
11        A. -- Faulkner.                       11          A. -- right now what I had to take.
12        Q. All right. So, were you going to   12          Q. All right. How'd you do?
13   Faulkner while you were working at Home Inn13          A. I did -- I made straight A's.
14   and Suites?                                14          Q. Straight A's. Okay. And back in
15        A. Yes.                               15      Alabama State, did you make good grades as
16        Q. Is Faulkner located in             16      well?
17   Montgomery?                                17          A. I did.
18        A. Yes.                               18          Q. Okay.
19        Q. All right. It wasn't an online     19          A. Except for math.
20   or anything?                               20          Q. Except for math. All right.
21        A. No.                                21          A. I made a C.
22        Q. So, I was thinking they have kind  22          Q. Okay. And then, how about in
23   of maybe different locations. But they've  23      your second semester, four classes then as
                                                                                    23 (Pages 86 - 89)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
                                                                                         Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 26 of 100
                                            Page 90                                                Page 92
 1   well?                                             1       A. So, we're talking about in the
 2       A. Right.                                     2   '90s. So, I believe I would have taken at
 3       Q. Okay. And did you complete                 3   least three classes by then.
 4   those?                                            4       Q. Okay. And do you remember the
 5       A. I got arrested.                            5   names of the legal classes?
 6       Q. During that?                               6       A. I do not.
 7       A. During that.                               7       Q. So, one of the -- in this case
 8       Q. Okay. All right. Did you take              8   here, there's a complaint that was filed that
 9   any -- at any time, either at Alabama State       9   has a lot of legal words in it, some factual
10   or at Faulkner, did you take any kind of         10   words and some legal words. Did you take a
11   criminal justice classes or legal kind of        11   look at that and read that at any point?
12   classes or law classes, that kind of thing?      12       A. Yes.
13       A. Yes, with print journalism, you           13       Q. Okay. Some of the factual things
14   have to take a lot of law classes.               14   are about you, and that's probably where you
15       Q. Okay. I was going to say, yeah.           15   focused on, but there's also some legal
16       A. Right.                                    16   things in there, some things about
17       Q. So, you took a lot when you were          17   constitutional rights and those kind of
18   at Alabama State of legal classes?               18   things. Do you remember seeing that?
19       A. Correct.                                  19       A. I do.
20       Q. All right. So, you know this --           20       Q. Okay. And based on your
21   you kind of have a decent sense as to -- I       21   background, those constitutional things,
22   know most people that just kind of watch TV,     22   constitutional rights, is that the kind of
23   they know the whole -- what the Miranda          23   thing that you looked at and you thought,
                                            Page 91                                                Page 93
 1   rights and all that are.                       1      okay, I've got some at least general
 2       A. Right.                                  2      familiarity with what those are --
 3       Q. You know that and more, right?          3              MS. WILSON: Objection to form.
 4            MR. BASS: Objection to form.          4           Q. (BY MR. LOGSDON) --
 5            MS. WILSON: Objection to form.        5      constitutional rights?
 6       Q. (BY MR. LOGSDON) Correct, from 6                    A. I do.
 7   your classes?                                  7           Q. Okay. So, things like, you know,
 8       A. I know.                                 8      you've got a right for an attorney; is
 9       Q. Okay. You know those kind of            9      that -- would that be one of them that you
10   things pretty well? For example, Miranda      10      would know?
11   rights, you have a right to remain silent and 11           A. (Witness nods head.)
12   those that kind of things, you know that kind 12              MS. WILSON: Objection to form.
13   of stuff --                                   13           A. I do understand that.
14            MR. BASS: Objection.                 14           Q. (BY MR. LOGSDON) You understand
15            MS. WILSON: Objection to form.       15      that. And I guess when you say you
16       Q. (BY MR. LOGSDON) -- correct?           16      understand that, that would be back since you
17       A. Correct.                               17      were at Alabama State at least in school
18       Q. Okay. And just -- and how many         18      there, correct?
19   classes was it that you took?                 19           A. Correct.
20       A. At which school?                       20           Q. Okay. All right. So, you were
21       Q. Both of them. So, you took             21      telling me about working at Home Inn and
22   legal -- and I'm just talking about the legal 22      Suites. Did you work there up until you got
23   law, criminal justice-related classes.        23      arrested?
                                                                                       24 (Pages 90 - 93)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 27 of 100
                                            Page 94                                               Page 96
 1       A. Yes.                                       1        Q. Okay.
 2       Q. All right. What was your next              2        A. -- Home Inn and Suites, I -- of
 3   job?                                              3   course, I got incarcerated.
 4       A. Where I am currently at, which is          4             So, that cut off school and that
 5   going to be ASK Telemarketing.                    5   cut off my job. They said I was a no-call,
 6       Q. Okay. What do you do there?                6   no-show. So, that was the end of the job
 7   ASK, A-S-K, Telemarketing; is that right?         7   from the arrest.
 8       A. That's right.                              8        Q. All right. And then, what about
 9       Q. What do you do there?                      9   when you were released from incarceration,
10       A. Customer service.                         10   what was your next position?
11       Q. Where are they located?                   11        A. I was unemployed for a while.
12       A. Carmichael Road.                          12   And I was unable to go back to school. I
13       Q. And what do you get paid there?           13   missed twenty-one days from being
14       A. Ten twenty-five an hour.                  14   incarcerated. So, eventually, I applied at
15       Q. Forty hours a week?                       15   ASK. I can't remember the time frame. It's
16       A. I don't quite make forty because          16   a little fuzzy. But through a temp service.
17   I just -- I have kids, so I can't -- I'm         17   I went through a temp service.
18   scheduled for forty --                           18        Q. All right. So that we can keep
19       Q. Okay.                                     19   it -- try to keep it straight, tell me after
20       A. -- but I don't make forty.                20   you were released -- and how long were you
21       Q. Okay.                                     21   incarcerated for? I think you said --
22            MR. LOGSDON: Do y'all want to           22        A. The last time, twenty-one days.
23   take a break, a few minutes?                     23        Q. Twenty-one days. Okay.
                                            Page 95                                               Page 97
 1         (Whereupon, a brief recess was          1               So, who was the very first
 2         taken.)                                 2       employer that you sought employment from when
 3                                                 3       you were released from incarceration?
 4       Q. (BY MR. LOGSDON) So, Ms.               4           A. I went through a temp service at
 5   McCullough, when we were -- just before we    5       Aspire.
 6   took a break, you were telling me about --    6           Q. And that would be A-s-p-i-r-e?
 7   you told me about Homewood Inn and Suites,    7           A. Correct.
 8   and then, you told me that you got arrested,  8           Q. Where are they located?
 9   and then, we were picking up after you got    9           A. On Perry Hill Road.
10   arrested. And so, you kind of -- you went to 10           Q. And is it just called Aspire
11   ASK Telemarketing your current job. Maybe we 11       Staffing?
12   can just -- you can either go there and work 12           A. Correct.
13   your way back or go from -- why don't you go 13           Q. And when did you go to them in
14   from after you got arrested and we'll work   14       relation to the release date?
15   forward.                                     15           A. I was arrested, I believe, in
16       A. I worked at ASK briefly through a     16       2012. I don't believe that I -- I cannot
17   temp service. We came in -- I came in        17       recall when I started with them.
18   through a temp service. And it was 2009 when 18           Q. Okay. Did you take some time off
19   I went there. For a stretch, I didn't have   19       before looking for a job?
20   employment.                                  20           A. I believe so, yes.
21       Q. Excuse me?                            21           Q. About how long before you started
22       A. For a stretch, I didn't have          22       looking for a job?
23   employment. When I left --                   23           A. I can't -- I do not recall the
                                                                                      25 (Pages 94 - 97)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 28 of 100
                                            Page 98                                              Page 100
 1   time frame.                                    1      are coming in that come across well that --
 2        Q. The first one would be -- or the       2      so, I assume they were able to put you to
 3   first one you went to would have been Aspire 3        work, you said, the very next day?
 4   Staffing, whenever that was, correct?          4          A. Correct.
 5        A. Correct.                               5               MR. BASS: Object to form.
 6        Q. And do you know if it was a            6          Q. (BY MR. LOGSDON) Okay. And
 7   month, a couple of months, a year?             7      Aspire is the company, the staffing company.
 8        A. It may have been up to close to a      8      What was the job that you did, though?
 9   year. I remember my -- finding a check stub 9             A. It was a customer service
10   from 2000 and -- early 2014 --                10      representative.
11        Q. Okay.                                 11          Q. For ASK?
12        A. -- from Aspire Staffing.              12          A. For ASK, yes.
13        Q. All right. So, it would have          13          Q. Okay. All right. And ASK is a
14   been up to a year before you went to them to 14       separate company from Aspire?
15   look for a job, to even apply for a job?      15          A. Correct.
16        A. That may be the case. I'm not         16          Q. These staffing companies, the way
17   sure.                                         17      they work, they just -- they kind of have
18        Q. Okay. Fair enough. And, by the        18      the -- go meet people like you that they say,
19   way, you just mentioned a check stub that you 19      okay, we've met with Ms. McCullough, she's
20   found from Aspire. Is that one of the ones    20      capable, she would be a good employee, and
21   you think you still have that you might could 21      then, they place you somewhere; is that how
22   get it to us?                                 22      that worked?
23        A. From 2014, yes.                       23          A. (Witness nods head.)
                                            Page 99                                              Page 101
 1       Q. Excuse me?                                 1           MR. BASS: Object to form.
 2       A. From 2014.                                 2   Compound.
 3       Q. Okay. So, I'm going to put that            3       Q. (BY MR. LOGSDON) Does that sound
 4   down on my list. And I'm going to say             4   right?
 5   Aspire -- would it be an Aspire Staffing          5       A. Yes.
 6   check stub? Would they have been --               6       Q. Okay. All right. And how long
 7       A. Aspire staffing.                           7   did you work at ASK?
 8       Q. All right. So, I'm going to put            8       A. I currently work at ASK.
 9   that on my list of documents, and you'll know     9       Q. So, from then until now?
10   what I'm talking about if I call it that,        10       A. No. It was temporary work
11   fair enough?                                     11   back --
12       A. Yes.                                      12       Q. Okay. Who was -- who was paying
13       Q. All right. So, when you went to           13   your check?
14   Aspire, we'll look at -- if we can find this     14       A. I received it from Aspire
15   check stub, that will tell us when you first     15   Staffing.
16   went to apply to them. Did they pretty           16       Q. Okay. The whole time?
17   quickly hire you when you put in your            17       A. Up until I recently went back in
18   application?                                     18   2016.
19       A. The next day.                             19       Q. Okay. So, was there a gap
20       Q. Okay. And, again, that was a              20   somewhere between ASK -- you said you went
21   time where folks were looking to see --          21   back. So, did you -- what was the gap in
22       A. Right.                                    22   employment there?
23       Q. -- bright people like you that            23       A. Well, I still worked other jobs.
                                                                                     26 (Pages 98 - 101)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 29 of 100
                                            Page 102                                                Page 104
 1   I worked at another -- a different Holiday         1       Q. All right. Tell me about that
 2   Inn Express on Carmichael and then -- for a        2   for Marriott.
 3   couple months. And then, I worked at a             3       A. Well, we had -- I had to come
 4   Marriott and ASK work. I worked two jobs.          4   back a couple of times.
 5       Q. Okay. So, Holiday Inn Express               5       Q. Okay. And was that because -- I
 6   Carmichael Road?                                   6   know that some companies have a longer
 7       A. Marriott, Carmichael Road slash             7   process than others do. And Marriott's
 8   ASK, Carmichael Road. And then, I got              8   probably, I don't know, a bigger company or
 9   offered work at ASK 8:00 to 5:00.                  9   something. But is that the reason, is they
10       Q. Okay.                                      10   just had a longer process? It wasn't that
11       A. So, I did that.                            11   they were trying to decide whether or not to
12       Q. Once you went to -- first went to          12   hire you?
13   Aspire Staffing in I think you said maybe         13       A. They had a lot of applications.
14   2014 -- is that when you --                       14           MS. WILSON: Objection to form.
15       A. That was -- that was -- the first          15       Q. (BY MR. LOGSDON) Okay. Excuse
16   time I went there was in 2008.                    16   me?
17       Q. Okay. And then, you went back in           17       A. They had a lot of applications.
18   2014; is that right?                              18       Q. Marriott had a lot of
19       A. Correct.                                   19   applications?
20       Q. All right. From that point up              20       A. Right.
21   until today, have there been any gaps in your     21       Q. Okay. All right. And do you
22   employment?                                       22   remember your salary at Holiday Inn and at
23       A. No.                                        23   Marriott?
                                            Page 103                                                Page 105
 1       Q. And during that time, you've                1       A. Well, they pay you, like -- I
 2   worked either for or a combination of ASK,         2   worked at the Holiday Inn the second time
 3   Holiday Inn, and Marriott, correct?                3   probably about four weeks. I didn't like it
 4       A. Correct.                                    4   at this particular one. So, it was like I
 5       Q. And I think I know the answer to            5   made three fifty from that, so --
 6   this, but when you went to them at Holiday         6       Q. Per week?
 7   Inn, the same thing, they were probably glad       7       A. Per week. I had two paychecks.
 8   to see you and hired you very quickly; is          8   I mean, each time I got paid, it was like
 9   that right?                                        9   three fifty.
10           MR. BASS: Objection.                      10       Q. Okay.
11           MS. WILSON: Object to the form.           11       A. It was every two-week pay.
12       Q. (BY MR. LOGSDON) Is that right?            12       Q. All right. And what about during
13       A. Correct.                                   13   this time, your checks, were they direct
14       Q. Okay. And is the same true for             14   deposited or would you cash it?
15   Marriott --                                       15       A. It was cash.
16           MR. BASS: Objection.                      16       Q. Cash?
17       Q. (BY MR. LOGSDON) -- they hired             17       A. Cash.
18   you quickly, glad to see you, that kind of        18       Q. Holiday Inn would pay you in
19   thing?                                            19   cash?
20       A. It was a process.                          20       A. No, I would cash the check.
21       Q. Okay. Tell me -- for Marriott,             21       Q. Oh, okay. I'm sorry. And where
22   it was a process?                                 22   would you cash it?
23       A. Right.                                     23       A. It was only a couple of times. I
                                                                                     27 (Pages 102 - 105)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 30 of 100
                                           Page 106                                               Page 108
 1   can't recall.                                1             A. I have not.
 2        Q. What about Marriott; where would     2             Q. When you were at Faulkner, were
 3   you cash that check? Was it at a bank?       3        you -- did you have a student loan for that?
 4        A. No, I don't -- I don't believe       4             A. I did.
 5   I -- I may have went to -- it was different  5             Q. Who was that through?
 6   places with Marriott. It wasn't cash. It     6             A. It was through the same companies
 7   was a check that they gave you, so --        7        with the FedLoan Services.
 8        Q. All right. And then, what about      8             Q. FedLoans?
 9   Aspire Staffing; where would you -- and ASK, 9             A. If FASA, and then, you know --
10   where would you -- how was that check paid? 10        went through the FASA application.
11   Was it direct deposit or given to you --    11             Q. Okay. Your interrogatories
12        A. It was a check for a while, and     12        listed Duke Energy. Have you worked at Duke
13   it became direct deposit.                   13        Energy?
14        Q. Who was the direct deposit bank?    14             A. I did. I worked at Duke Energy.
15        A. It goes to the American Express     15             Q. All right. Tell me about that.
16   card.                                       16             A. I worked at Duke Energy in 2007
17        Q. To the card?                        17        briefly.
18        A. Correct.                            18             Q. What did you do there?
19        Q. All right.                          19             A. I was a customer service
20        A. I would -- yes, it would be all     20        representative.
21   on American Express card.                   21             Q. Where are they located?
22        Q. All right.                          22             A. In Executive Park.
23        A. Yes.                                23             Q. In Montgomery?
                                           Page 107                                               Page 109
 1       Q. So, what about -- you talked to            1       A. Yes.
 2   me about going to Alabama State right after       2       Q. All right. And what do they do?
 3   high school, and then, you talked to me about     3       A. It was a power company. So, I
 4   going to Faulkner.                                4   basically -- I did pretty much anything you
 5       A. Uh-huh.                                    5   would have to do dealing with the customer.
 6       Q. Any other schooling that you've            6       Q. Okay. How much did you get --
 7   taken that we haven't talked about?               7   did you earn there?
 8       A. Briefly, at one point, I did, I            8       A. Well, it was also hired through
 9   think it was Phoenix online.                      9   the temp service. So, it began at, like -- I
10       Q. Yeah.                                     10   think it was, like, nine seventy-five or
11       A. But it wasn't for me.                     11   something like that until you got hired -- if
12       Q. Okay. When did you do Phoenix?            12   you got hired on permanently.
13       A. I want to say 2000 and -- between         13       Q. What temp service?
14   2009 and '10, like, one semester. It was not     14       A. Rhastad.
15   for me.                                          15       Q. Spell that for me if you can.
16       Q. Why wasn't it for you?                    16   Run?
17       A. I kind of like the classroom              17       A. R-h-a-s-t-a-d.
18   setting.                                         18       Q. Rhastad Staffing?
19       Q. All right. And then, what about           19       A. Correct.
20   other than that?                                 20       Q. And they're in Montgomery?
21       A. No.                                       21       A. No longer in Montgomery.
22       Q. Have you since gone back to               22       Q. But used to be?
23   Faulkner?                                        23       A. Yes.
                                                                                    28 (Pages 106 - 109)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 31 of 100
                                             Page 110                                              Page 112
 1      Q. All right. Let me ask you about               1   April 30th, 2001; do you see that?
 2   some tickets that you received. And I'm             2       A. Yes.
 3   going to show you what I'll mark here as            3       Q. And did you -- you understood
 4   Exhibit 22.                                         4   that that was when you were to show up for
 5                                                       5   the ticket?
 6          (Whereupon, Defendant's Exhibit              6       A. Yes.
 7          22 was marked for identification             7       Q. Did you show up on April 30th,
 8          and copy of same is attached                 8   2001?
 9          hereto.)                                     9       A. I can't recall.
10                                                      10       Q. You don't remember either way?
11       Q. BY MR. LOGSDON: Before I do                 11       A. I don't.
12   that, have you ever filed bankruptcy?              12       Q. And let's flip over to the -- or
13       A. No.                                         13   did you pay this ticket?
14       Q. All right. So, Ms. McCullough,              14       A. I paid all of these tickets.
15   we're going to look at a couple of these           15       Q. Did you pay --
16   tickets. And this one might take a little          16       A. Eventually.
17   bit more time on it, but this is one -- do         17       Q. Okay. Did you -- did you pay
18   you see the very top there that has the date       18   this one here at the time?
19   on it of March 25th, 2001?                         19       A. Not at the time.
20       A. Yes.                                        20       Q. Okay. When you say eventually,
21       Q. All right. And this says -- it              21   you're talking about back after you were
22   has a vehicle description. It says a red           22   incarcerated?
23   LeBaron. Do you remember that car?                 23       A. 2012 --
                                             Page 111                                              Page 113
 1       A. I do.                                        1       Q. Okay.
 2       Q. All right. Where'd you get that              2       A. -- was it?
 3   car?                                                3       Q. All right.
 4       A. It was Jeffrey Jackson's car.                4       A. '11. '10. 2010.
 5       Q. Your son's or your --                        5       Q. Okay. And let me -- let me ask
 6       A. My daughter's father.                        6   you about that because there's a word on
 7       Q. All right. What year was that?               7   here, I think, that says commute. Do you
 8       A. You said 2001.                               8   know what that means? If a sentence is
 9       Q. Okay. 2000 -- well, that was the             9   commuted, have you heard that?
10   year of the ticket. Was it a brand-new --          10       A. I have.
11       A. Oh, the car? I have no idea. It             11       Q. Or sit out your time?
12   was an older car.                                  12       A. Right.
13       Q. He would let you drive it?                  13       Q. Tell me your understanding of
14       A. Right.                                      14   that.
15       Q. All right. Did you pay him                  15       A. Commute, you are given days as
16   anything to do that or he just did that?           16   opposed to paying the fine.
17       A. No.                                         17       Q. Okay. And when you said earlier
18       Q. Okay. And this is a ticket for              18   you paid all of them, you mean you were --
19   not having a license. Did you agree that you       19   you paid them through getting days, serving
20   didn't have a license?                             20   days; is that correct?
21       A. Correct.                                    21       A. And a total of twenty-two hundred
22       Q. Down at the bottom there, at the            22   dollars.
23   bottom left, it says court appearance date of      23       Q. Plus twenty-two hundred dollars?
                                                                                     29 (Pages 110 - 113)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 32 of 100
                                            Page 114                                              Page 116
 1       A. Correct.                                    1       A. It's a savings account.
 2       Q. All right. The twenty-two                   2       Q. Savings account?
 3   hundred dollars, do you remember when that         3       A. Right.
 4   was paid?                                          4       Q. All right. And what years did
 5       A. February 2nd, 2010.                         5   you have an account at Max Credit Union?
 6       Q. And do you know where that was --           6       A. At that point, probably about
 7   who that was paid to?                              7   eight years.
 8       A. It was paid to the courts.                  8       Q. So, from -- help me with the
 9       Q. To the court. The Montgomery                9   years.
10   Municipal Court?                                  10       A. From 2003 up until 2010, seven
11       A. Correct.                                   11   years.
12       Q. All right. Did you get a receipt           12       Q. What was the -- and was it a
13   for that?                                         13   savings account and a checking account or
14       A. Yes, at that time, yes.                    14   just a savings?
15       Q. Do you have that receipt?                  15       A. Just a savings.
16       A. Those papers were destroyed. So,           16       Q. What was your highest balance you
17   I don't have it.                                  17   ever had in there?
18       Q. Don't have that. And where did             18       A. Seven or eight hundred dollars.
19   you -- did you pay in cash?                       19       Q. Well, it had to be more than --
20       A. It was cash, I believe, yes.               20       A. It's where my son's money is
21       Q. Do you remember who you handed it          21   deposited into.
22   to?                                               22       Q. Okay. But you said that this
23       A. I had to -- Western Union,                 23   payment from the Western Union was for
                                            Page 115                                              Page 117
 1   someone outside of the city jail to make that      1   twenty-two hundred?
 2   payment. I was incarcerated.                       2       A. It was twenty-two hundred.
 3       Q. Okay. All right. Where did the              3       Q. Okay. So, you must have -- it
 4   funds come from?                                   4   must have gotten to twenty-two hundred at
 5       A. From the bank.                              5   some point, right?
 6       Q. From what bank?                             6           MS. WILSON: Objection to form.
 7       A. Max Credit Union.                           7       A. It was a tax deposit.
 8       Q. And who put the money in there?             8       Q. (BY MR. LOGSDON) Okay. And
 9   Was it your money at Max?                          9   that's what I was asking. If you just picked
10       A. It was tax moneys.                         10   your, you know, highest balance you ever
11       Q. That you had deposited there?              11   had --
12       A. Well, I had filed, and it                  12       A. No.
13   deposited, yes.                                   13       Q. Would seven hundred, would that
14       Q. All right. So, you had an                  14   be kind of your average balance that you had
15   account with Max Credit Union?                    15   in there?
16       A. I did. There were moneys from my           16       A. They make a deposit in there on a
17   son there as well that had been collected         17   monthly basis, yeah.
18   over the course of time.                          18       Q. Okay. But your highest would
19       Q. So, Max Credit Union, is that --           19   probably be around your tax refunds that we
20   how do you get an account with the credit         20   talked about earlier?
21   union like that? Do you have to have some         21       A. Correct.
22   kind of relationship with them or how does        22       Q. Okay. And I wrote those down,
23   that work?                                        23   those dates -- those amounts. So, if we --
                                                                                    30 (Pages 114 - 117)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 33 of 100
                                           Page 118                                               Page 120
 1   if we look at those, that would probably be    1      reference to Judge -- to a judge there. Do
 2   your -- tell us your --                        2      you recognize that name?
 3       A. Well, those go to an American           3           A. Hardwick?
 4   Express card --                                4           Q. Yes. Maybe, maybe not?
 5       Q. Okay.                                   5           A. What's the question?
 6       A. -- usually.                             6           Q. Do you recognize -- do you know
 7       Q. All right. So, let's look at --         7      Judge Hardwick? Do you remember him?
 8   on your Exhibit 22, take a look at Page 3.     8           A. Yes.
 9   First of all, is that your signature down at   9           Q. Okay. Then, there's a -- on
10   the bottom?                                   10      the -- and the probation that you were
11       A. Yes.                                   11      telling me a little bit earlier about
12       Q. And this references a company          12      probation in this situation in 2001 that
13   called General Probation Service if you look 13       we're looking at on Page 3, the -- part of
14   back up at the top in the second line; do you 14      probation is, if you don't do those things,
15   see that?                                     15      in other words, if you don't show up and you
16       A. Yes.                                   16      don't pay, what happens, as you understood
17       Q. Do you know who that is?               17      it, back in 2001?
18       A. I do.                                  18              MS. WILSON: Objection to form.
19       Q. Who is General Probation Service? 19                A. If you don't show up, if you
20       A. It's where you report on a either      20      don't pay?
21   biweekly or monthly basis, and you give them 21            Q. (BY MR. LOGSDON) Yeah.
22   your money.                                   22           A. You get called back in court.
23       Q. Okay. Them being General               23           Q. Okay. All right. Let's look at
                                           Page 119                                               Page 121
 1   Probation Service?                                1   the last page of Exhibit 22. And there's a
 2       A. Correct.                                   2   plea part and a box checked; do you see that?
 3       Q. All right. And you understand              3   Kind of maybe fifth line down. Can I come
 4   probation, you kind of just described it to       4   around there and show it to you? Oh. Let's
 5   me, you report, and you pay money?                5   see. You've got a different -- you've got a
 6       A. Correct.                                   6   different last page than I have. So, let's
 7       Q. And --                                     7   move on to another exhibit.
 8            MS. WILSON: Objection to form.           8            All right. Let me show you what
 9       Q. (BY MR. LOGSDON) And you report            9   I'll mark as Exhibit 23.
10   to the probation officer; is that right?         10
11       A. Correct.                                  11          (Whereupon, Defendant's Exhibit
12       Q. Okay. And the company that was            12          23 was marked for identification
13   doing this in 2001 was General Probation         13          and copy of same is attached
14   Service it looks like?                           14          hereto.)
15       A. It looks like it.                         15
16       Q. Okay. And that's a different              16       Q. (BY MR. LOGSDON) Okay. All
17   company from JCS that we're talking about        17   right. This is -- looks like another ticket
18   here today, right --                             18   dated January -- I'm sorry, October the 3rd,
19       A. Yes.                                      19   2011. Do you see that date at the top?
20       Q. -- as far as you know?                    20       A. Yes.
21       A. I know now, yes.                          21       Q. And down at the bottom there on
22       Q. All right. At the very top line           22   the bottom left, there's a court appearance
23   of this third page of Exhibit 22, there's a      23   date of December 17, 2001; do you see that?
                                                                                    31 (Pages 118 - 121)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 34 of 100
                                           Page 122                                              Page 124
 1       A. Yes.                                       1       A. What time frame was that?
 2       Q. Do you know -- and this is for no          2       Q. I'll show you. We'll move ahead
 3   driver's license. Do you dispute that you         3   if you want to do that.
 4   had no driver's license at the time of this       4       A. Yes.
 5   ticket?                                           5       Q. All right. Let's look at what
 6       A. I do not.                                  6   we'll mark as Exhibit 24.
 7       Q. And so, would you have told the            7
 8   judge you were guilty as charged?                 8          (Whereupon, Defendant's Exhibit
 9       A. Yes.                                       9          24 was marked for identification
10       Q. The court appearance date, do you         10          and copy of same is attached
11   know if you showed up for that court             11          hereto.)
12   appearance date?                                 12
13       A. I do not recall.                          13       Q. (BY MR. LOGSDON) So, this looks
14       Q. Did you have an understanding of          14   like it's dated November the 4th, 2002; do
15   what would happen if you didn't show up for      15   you see that?
16   those court appearance dates back then?          16       A. Yes.
17           MR. BASS: Objection. Calls for           17       Q. And there's a Mitsubishi Eclipse.
18   a legal conclusion.                              18   Have we talked about that car?
19       A. I understood that there would be          19       A. We did.
20   fines.                                           20       Q. Okay. And there's a court date
21       Q. (BY MR. LOGSDON) There would be           21   on the bottom of December the 2nd. Do you
22   what?                                            22   know if you showed up for that court date?
23       A. Fines.                                    23       A. I do not recall.
                                           Page 123                                              Page 125
 1       Q. Fines? Okay.                           1            Q. The charge here over on the right
 2       A. Yes.                                   2       says improper headlights. Do you dispute
 3       Q. Did you understand that one of         3       that you had improper headlights?
 4   the consequences could be that there would be 4            A. I think my lights were not on at
 5   a warrant issued for your arrest?             5       that time.
 6           MR. BASS: Calls for legal             6            Q. Okay. And not on, and they
 7   conclusion. Objection.                        7       should have been on because it was late at
 8       A. Not at that time, no.                  8       night or something like that?
 9       Q. (BY MR. LOGSDON) The reason I 9                     A. Correct.
10   ask that -- we'll get to one of these later, 10            Q. All right. Flip over to the
11   but one of these documents kind of talks     11       second page of Exhibit 24. So, you see the
12   about a conversation you had with one of the 12       fine that's kind of halfway down, it says
13   officers and you said that. You said, I was  13       fifty dollars, and there's a fine?
14   worried that there were warrants out for my 14             A. Right.
15   arrest. So, at some point, did you --        15            Q. Now, look over to the right of
16           MS. WILSON: Objection.               16       that, and there's another -- where it says
17       Q. (BY MR. LOGSDON) Did you -- 17                 total -- it says cost, and there's a dash,
18           MS. WILSON: Is there a question? 18           and then, it says total fine and cost, and
19           MR. LOGSDON: Yeah.                   19       there's another fifty; do you see that?
20       Q. At some point, did you have an        20            A. I do.
21   understanding that if you didn't show up for 21            Q. All right. And then, do you see
22   court, there would be a warrant for your     22       below that, there's some additional numbers,
23   arrest?                                      23       and it works its way to the bottom. And the
                                                                                    32 (Pages 122 - 125)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 35 of 100
                                           Page 126                                                Page 128
 1   fifty grows to a one forty-nine; do you see       1       A. I wanted to get out.
 2   that?                                             2       Q. Tell me about that.
 3        A. I do.                                     3       A. The situation?
 4        Q. All right. Was it your                    4           MR. BASS: Objection. Vague.
 5   understanding that those increased numbers        5       Q. (BY MR. LOGSDON) Go ahead.
 6   were due to not -- well, what was -- did you      6       A. If you plead guilty, you would
 7   have an understanding as to what the increase     7   most likely be released.
 8   in numbers were due to?                           8       Q. That was what the judge did?
 9        A. The increase -- no. We did --             9       A. Yes.
10   that was not discussed.                          10       Q. Okay. Do you remember what judge
11        Q. Okay. So, this one was fifty             11   that was?
12   dollars. Did you try to pay the fifty            12       A. Judge Les Hayes.
13   dollars?                                         13       Q. Okay. All right. And how did
14        A. What year is this?                       14   you come to that opinion that Judge Hayes
15        Q. This would have been 2002.               15   would do that?
16        A. With that probationary company           16           MR. BASS: Objection. Calls for
17   back then, I made some payments. I recall        17   speculation about Judge Hayes' motivation.
18   making some payments to them.                    18       Q. (BY MR. LOGSDON) You can answer.
19        Q. To them?                                 19       A. Because I had not been in --
20        A. Yes.                                     20   actually, the bailiff -- the bailiff told
21        Q. All right. All right. So, let's          21   him, she's not guilty, so -- but she says
22   take a look at what I'll mark as Exhibit 25.     22   she's going to plead guilty. So, he just
23                                                    23   went with it.
                                           Page 127                                                Page 129
 1          (Whereupon, Defendant's Exhibit            1       Q. The judge's bailiff?
 2          25 was marked for identification           2       A. The judge's bailiff.
 3          and copy of same is attached               3       Q. Okay.
 4          hereto.)                                   4       A. I was pregnant with my daughter
 5                                                     5   at the time and it was my birthday as well.
 6       Q. (BY MR. LOGSDON) This is a                 6       Q. On that day?
 7   charge of harassment; do you see that?            7       A. On that day.
 8       A. Yes.                                       8       Q. All right. All right. Let's
 9       Q. And it was in 2002?                        9   look at -- I'll show you another exhibit here
10       A. Correct.                                  10   that I'll mark as 26.
11       Q. And did you plead guilty to that?         11
12       A. I did. I wanted to get out.               12          (Whereupon, Defendant's Exhibit
13       Q. Excuse me?                                13          26 was marked for identification
14       A. I wanted to be released.                  14          and copy of same is attached
15       Q. Okay. Tell me about that. Did             15          hereto.)
16   you post bond?                                   16
17       A. No. I don't believe I -- I don't          17       Q. (BY MR. LOGSDON) Okay. This is
18   believe I posted bond. I just pleaded            18   an arrest warrant, and it says giving false
19   guilty.                                          19   identity to a law enforcement officer; do you
20       Q. Okay. And do you think you were           20   see that?
21   guilty of that?                                  21       A. Yes.
22       A. Definitely not.                           22       Q. Do you remember getting arrested
23       Q. Okay. Why did you plead guilty?           23   for that?
                                                                                     33 (Pages 126 - 129)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                   205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 36 of 100
                                             Page 130                                                Page 132
 1       A. I do.                                        1      A.     I was surprised --
 2       Q. This is the one we were talking              2            MS. WILSON: Objection to form.
 3   about just a minute ago --                          3       A. -- to get arrested when I didn't
 4       A. Uh-huh.                                      4   have any warrants.
 5       Q. -- where at least this report                5       Q. (BY MR. LOGSDON) Okay. I asked
 6   says that you told the officer that -- you          6   you a little different question. You're not
 7   gave them the name Angela -- you gave them a        7   surprised that that's a punishable offense,
 8   different name, and you said you were afraid        8   to give a false name to a law enforcement
 9   you had some warrants out?                          9   officer?
10       A. I did.                                      10       A. Not surprised.
11       Q. Excuse me?                                  11            MS. WILSON: Objection to form.
12       A. I did.                                      12       Q. (BY MR. LOGSDON) And just you,
13       Q. Okay. And so, at least at that              13   as a citizen, would agree that that's a good
14   point, you knew that if you didn't show up         14   law and a good rule that folks ought to give
15   for court that there could be some warrants        15   the correct name to a law enforcement
16   for your arrest?                                   16   officer?
17       A. That was --                                 17            MS. WILSON: Objection. And
18           MS. WILSON: Objection to form.             18   you're testifying now.
19       Q. (BY MR. LOGSDON) Excuse me?                 19       Q. (BY MR. LOGSDON) Correct?
20       A. That was in 2005. I had been --             20       A. Correct.
21       Q. Okay.                                       21       Q. All right. It says there --
22       A. -- arrested by then before.                 22   here, there's a reference to you being
23       Q. Okay. So, at that point -- you              23   employed at Econo Lodge?
                                             Page 131                                                Page 133
 1   asked me before when the date was that --           1       A. Yes.
 2   because --                                          2       Q. I don't think we've talked about
 3       A. Okay.                                        3   Econo Lodge.
 4       Q. And maybe you and I were trying              4       A. No, that was a brief employment,
 5   to -- you were trying to --                         5   yes.
 6       A. Right.                                       6       Q. All right. How long were you at
 7       Q. -- think of that.                            7   Econo Lodge?
 8            So, it would have been at least            8       A. Maybe -- Econo Lodge. What year
 9   at this point --                                    9   was that?
10       A. It was 2001. That was 2005.                 10       Q. This was -- looks like it was
11       Q. Okay. And so, here, you knew                11   2004, 2005. The warrant was in January of
12   that if you didn't show up for court, then,        12   2004. So, maybe this was just 2004.
13   there could be a warrant out for your              13       A. Just 2004 for a few months.
14   arrest --                                          14       Q. At Econo Lodge?
15            MS. WILSON: Objection to form.            15       A. Yes.
16       Q. (BY MR. LOGSDON) -- Correct?                16       Q. All right. Flip over to the last
17       A. Correct.                                    17   page of this Exhibit 26. And it says
18       Q. And you're not disputing that you           18   there -- there's a judge down at the bottom
19   gave them that false name?                         19   where it says adjudication. Do you recognize
20       A. No.                                         20   that signature?
21       Q. All right. And you're not                   21       A. I do --
22   surprised that that's against the law to give      22           MR. BASS: Objection.
23   a false name to a law enforcement officer?         23       Q. (BY MR. LOGSDON) Excuse me?
                                                                                      34 (Pages 130 - 133)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 37 of 100
                                            Page 134                                                Page 136
 1        A. I do not.                        1             then?
 2        Q. Do you remember what judge you   2                  A. My understanding of it now with
 3   went -- you just told me it was Judge Hayes;
                                              3             delinquency is that you -- you're delinquent.
 4   is that right?                           4             You're delinquent on payments.
 5        A. Yes --                           5                  Q. Okay. And this talks about
 6        Q. Okay.                            6             payment, and then, it talks about failing to
 7        A. -- it was.                       7             report; do you see that?
 8        Q. So, did you pay any money at this8                  A. Yes.
 9   time?                                    9                      MR. BASS: Counsel, if she could
10        A. What year was this?             10             have time to review the report if you're
11        Q. 2004.                           11             going to talk about it in total.
12        A. I don't recall.                 12                  Q. (BY MR. LOGSDON) Would you like
13        Q. Excuse me?                      13             a minute to look at it? And really the part
14        A. I don't recall.                 14             I was asking you about now is just that
15        Q. All right. All right. Let me    15             circumstances of delinquency, if you want to
16   show you what I'll mark as Exhibit 27.  16             take a look at that.
17                                           17                  A. Okay.
18          (Whereupon, Defendant's Exhibit  18                  Q. All right. So, one of the things
19          27 was marked for identification 19             it says there is that you failed to report.
20          and copy of same is attached     20             Do you dispute that you failed to report?
21          hereto.)                         21                  A. This is -- what year is this?
22                                           22                  Q. 2004.
23       Q. (BY MR. LOGSDON) At the top of 23                        MR. BASS: Where are you
                                            Page 135                                                Page 137
 1   this one, it says Professional Probation           1   referring to, Counsel, in the document?
 2   Services. Do you remember working with them?       2           MR. LOGSDON: Top right is the
 3       A. Yes.                                        3   date I'm looking at of the first page.
 4       Q. Okay. And so, this is 2004. We              4       A. I made some payments to this
 5   looked -- we were looking back earlier. I          5   company.
 6   think that was 2001 at another probation.          6       Q. (BY MR. LOGSDON) Yeah, and I was
 7   Fair to say that, at this point, you were          7   asking you what about reporting, is this --
 8   familiar with the probation way that this was      8   would you --
 9   working?                                           9       A. That's how you make your
10           MS. WILSON: Objection to form.            10   payments.
11       A. I became familiar that you paid            11       Q. You made payments. And this says
12   them a fee --                                     12   that you failed to report on certain number
13       Q. (BY MR. LOGSDON) Okay.                     13   of days. Do you dispute --
14       A. -- that did not go towards your            14       A. I dispute with this particular
15   balance.                                          15   company, yes, I dispute that.
16       Q. All right. And the -- this is              16       Q. All right.
17   what's called a delinquency report.               17       A. This is the -- what's the name of
18       A. Uh-huh.                                    18   this company again?
19       Q. And do you understand what that            19       Q. Professional Probation Services,
20   means when it says delinquency?                   20   Inc.
21       A. I do.                                      21       A. Yeah, that previous company, yes,
22       Q. What is your understanding of              22   I did report with them.
23   that? Or what was your understanding of that      23       Q. All right. This is Judge Massey,
                                                                                     35 (Pages 134 - 137)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 38 of 100
                                            Page 138                                                   Page 140
 1   if you look back at the top right, the very        1        A. After Strange became mayor.
 2   top.                                               2        Q. All right. Let me show you what
 3       A. I've never been before Judge                3   I'll mark as Exhibit 28.
 4   Massey.                                            4
 5       Q. You don't remember him?                     5           (Whereupon, Defendant's Exhibit
 6       A. I've never been before Judge                6           28 was marked for identification
 7   Massey.                                            7           and copy of same is attached
 8       Q. Okay. Do you know all the judges            8           hereto.)
 9   you've been before in Montgomery?                  9
10       A. Judge Hayes.                               10       Q. (BY MR. LOGSDON) The sentencing,
11       Q. Only one?                                  11   though, was always by Judge -- each time, was
12       A. Only one.                                  12   by Judge Hayes?
13       Q. Okay. How many times have you              13       A. Correct.
14   been before Judge Hayes?                          14       Q. Judge Hayes was the one that was
15       A. Probably around four or five               15   making the decisions and telling you the
16   times.                                            16   sentence; is that -- is that right each time?
17       Q. Okay. And we've kind of been               17       A. Correct.
18   talking about time periods during this whole      18       Q. All right. All right. So, this
19   thing. What time periods did you go before        19   is something at the top that's entitled
20   Judge Hayes or what --                            20   Notice to Show Cause for Failure to Pay Fine,
21       A. I went before Judge Hayes -- in            21   Costs, Restitution, or Other Costs; do you
22   each of these arrests, I went before Judge        22   see that?
23   Hayes.                                            23       A. Yes.
                                            Page 139                                                   Page 141
 1       Q. Okay.                                  1           Q.      And --
 2       A. So, the time frames are right          2                  MS. HOLLIDAY: What Bates stamp
 3   there.                                        3        page are you on?
 4       Q. All right. And was it kind of          4              Q. (BY MR. LOGSDON) Do you remember
 5   the same story each time you went or what?    5        getting this or do you know if you got this?
 6           MR. BASS: Objection. Vague.           6        I'll tell you what, let's do this: Let's
 7   Calls for a narrative.                        7        look at the second page of it. And I just
 8       A. It changed once Todd Strange           8        want to ask you one thing about the second
 9   became mayor.                                 9        page.
10       Q. (BY MR. LOGSDON) Okay. When did 10                        MS. MORGAN: What exhibit?
11   Todd Strange became mayor?                   11                  MR. BASS: 28.
12       A. 2003 or 4, somewhere in there.        12              Q. (BY MR. LOGSDON) The second page
13       Q. All right. So, tell me how it         13        there, there's a -- this looks to be a --
14   changed when Todd Strange became mayor.      14        well, it's something entitled Defendant
15       A. Judge Les Hayes gave everybody a      15        Payout Worksheet. And it looks like
16   lengthy time incarceration in the city jail. 16        somebody's attempted to go through your
17           THE COURT REPORTER: Can I get        17        tickets and show the amount you paid on
18   you to speak up just a bit?                  18        those.
19           THE WITNESS: Yes.                    19                  MR. BASS: Objection to form.
20       A. To repeat my answer, you started      20        Characterizes the exhibit. No facts in
21   receiving lengthy sentences.                 21        evidence.
22       Q. (BY MR. LOGSDON) When? When did 22                    Q. (BY MR. LOGSDON) And then,
23   you start receiving lengthy sentences?       23        there's some amounts at the bottom, some
                                                                                       36 (Pages 138 - 141)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                    205-397-2397
                                                                                              Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 39 of 100
                                             Page 142                                                    Page 144
 1   totals and things like that. First question,        1   evidence about how this document was produced
 2   do you know if you ever got this or saw this        2   or how it was compiled.
 3   like when you went to the court, the court          3       A. I don't -- I don't have an answer
 4   would show it to you?                               4   for you.
 5        A. This is 2004?                               5       Q. (BY MR. LOGSDON) Okay. I think
 6        Q. Yes.                                        6   you might have cleared up a lot of things
 7        A. I don't remember having this.               7   when you told me earlier -- well, all right.
 8        Q. Okay. Fair enough. And down at              8   Let's look at Exhibit 29.
 9   the bottom there, there's a category -- do          9
10   you mind if I walk around just to show you         10            (Whereupon, Defendant's Exhibit
11   what I'm looking at because there's a lot of       11            29 was marked for identification
12   numbers on this page? So, there's a listing        12            and copy of same is attached
13   there. Let's hold it down so your lawyer can       13            hereto.)
14   see where I'm pointing at. There's a               14
15   category that says amount paid.                    15       Q. (BY MR. LOGSDON) Okay. This is
16        A. Uh-huh.                                    16   dated April 8 of 2006, and it's a ticket for
17        Q. And then, a total that says total          17   no proof of insurance. Do you remember this?
18   amounts paid. And then, there's some               18       A. Yes, it was in the Cherokee.
19   listings of some payments in there. Do             19       Q. Okay. It was in the Cherokee up
20   you -- as you look at that, do you have any        20   top. And you told me about the Cherokee
21   reason to agree or disagree with any of those      21   earlier. That was a car that I think Mr.
22   numbers there?                                     22   Jackson --
23           MR. BASS: Objection.                       23       A. My brother.
                                             Page 143                                                    Page 145
 1        A. I don't understand what I'm                 1       Q.   Your brother let you use. Okay.
 2   looking at.                                         2           And do you agree there was no
 3        Q. (BY MR. LOGSDON) Okay. Let's                3   proof of insurance for that car?
 4   look at just one of them. We'll look at the         4       A. Yes.
 5   first one. This is a ticket in 2002. And            5       Q. And so, are you saying you had
 6   the fine is a hundred and twenty-five; do you       6   insurance but your brother didn't or what?
 7   see that?                                           7           MS. WILSON: Objection to form.
 8        A. Right.                                      8       Q. (BY MR. LOGSDON) How did this
 9            MR. BASS: Objection. It says               9   come about?
10   case number. It doesn't say ticket.                10       A. There was -- there was no
11        Q. (BY MR. LOGSDON) Yeah, it                  11   insurance on the vehicle. The vehicle --
12   says -- lists the case number there related        12       Q. Okay.
13   to a ticket.                                       13       A. -- was not insured.
14            MR. BASS: Objection.                      14       Q. And it looks like there was an
15        Q. (BY MR. LOGSDON) All right. And            15   accident that occurred where all this came
16   then, there's a fine of a hundred and twenty-      16   about --
17   five. And then, it says amount paid, zero on       17       A. Correct.
18   that, but there's a credit of a hundred and        18       Q. -- do you remember that?
19   twelve. And I just wanted to see on any of         19           There's a traffic report and an
20   these -- these are all listing amounts paid.       20   accident. And do you remember that?
21   Do you have any reason to agree with or            21           MR. BASS: What document are you
22   dispute any of that?                               22   referring to, Counsel?
23            MR. BASS: Objection. There's no           23           MR. GILL: The third page.
                                                                                         37 (Pages 142 - 145)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                     205-397-2397
                                                                                                Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 40 of 100
                                            Page 146                                                 Page 148
 1        Q. (BY MR. LOGSDON) Do you remember 1                Q.    Yes.
 2   the accident?                                  2          A.    Yes, that's my signature.
 3        A. I do.                                  3          Q.    Okay. Here's Exhibit 30.
 4        Q. And the police report, though, we      4
 5   have here says that you were the cause of the  5               (Whereupon, Defendant's Exhibit
 6   accident; do you dispute that?                 6               30 was marked for identification
 7        A. I dispute it, but they didn't.         7               and copy of same is attached
 8        Q. Excuse me?                             8               hereto.)
 9        A. I dispute it, but they -- the          9
10   police did not.                               10           Q. (BY MR. LOGSDON) This is dated
11        Q. Okay. But, in any case, there         11       September the 20th. And there's a white
12   was an accident. And then, if we flip over    12       Honda Prelude.
13   to the last page of the exhibit, do you know  13           A. Uh-huh.
14   if a judgment was entered against you by the  14           Q. I don't think we've talked about
15   driver of that car?                           15       the Honda Prelude, have we?
16        A. At some point, yes.                   16           A. No, we haven't.
17        Q. All right. And you were working       17           Q. All right. Tell me about the
18   at the Holiday Inn at the time, it looks      18       Honda Prelude.
19   like; is that --                              19           A. It was something given to me by
20        A. Right.                                20       my uncle.
21        Q. -- right?                             21           Q. What's your uncle's name?
22            Did you pay the ticket for no        22           A. Willie Fuller.
23   insurance?                                    23           Q. Would he give you things from
                                            Page 147                                                 Page 149
 1       A. At some point, yes, I did.                  1   time to time here and there?
 2       Q. Okay. And I think you've told me            2       A. No.
 3   about your payment --                              3       Q. Where did he live?
 4       A. Correct.                                    4       A. He lives in Regency Park. He
 5       Q. -- your commuting and then the              5   owns a house in Regency Park.
 6   payment you made, so -- but not right at this      6       Q. Okay. Do you know -- so, this
 7   time, correct?                                     7   was yours, though? He gave it to you, the
 8       A. No.                                         8   Prelude?
 9       Q. Do you know if you showed up for            9       A. It wasn't registered at the time.
10   the court appearance date on the bottom?          10       Q. Excuse me?
11           MR. BASS: Again, where are you            11       A. It had not been registered, but,
12   referring?                                        12   yes, it was.
13           MR. LOGSDON: Bottom left.                 13       Q. All right. What year was the
14       A. What page?                                 14   Prelude?
15       Q. (BY MR. LOGSDON) First page.               15       A. It was an older model. This was
16   Yeah. Sorry about that. We're switching           16   2008. It could have been like '89 or '90.
17   pages. But bottom left there, it's a June 7,      17       Q. All right. And this is a charge
18   2006, date for the court appearance.              18   for no driver's license. You agree you
19       A. I'm not sure.                              19   didn't have a driver's license at that time?
20       Q. And is that your signature down            20       A. Yes, this was a road -- this was
21   there at the bottom below where it says I         21   a roadblock stop.
22   promise to appear in court?                       22       Q. Okay. And you agree you didn't
23       A. It says defendant signature?               23   have a driver's license?
                                                                                      38 (Pages 146 - 149)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                   205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 41 of 100
                                             Page 150                                               Page 152
 1       A. Right.                                       1       A. The car wasn't registered at the
 2       Q. And do you think that's a good               2   time.
 3   rule, to have a -- require a driver's               3       Q. The car was not registered?
 4   license?                                            4       A. Not at the time. I had recently
 5            MR. BASS: Objection.                       5   got it.
 6            MS. WILSON: Objection.                     6       Q. Okay. How long had you had it?
 7       Q. (BY MR. LOGSDON) Yeah. And let               7       A. Huh?
 8   me -- let me elaborate on that a little bit         8       Q. How long had you had it?
 9   because you're here today. And as I                 9       A. I'd had it for a while. It was
10   understand it, you're a plaintiff in a class       10   not in working condition, so -- it was just
11   action lawsuit where you're going to               11   up and running. And I had it for a while.
12   represent a class; is that -- is that your         12   I'm not -- can't really recall. It had some
13   understanding?                                     13   issues.
14       A. Okay. Yes.                                  14       Q. The car had some issues?
15       Q. Okay. And so, I just want to ask            15       A. It did.
16   you some -- some of my questions are in that       16       Q. Let me show you what I'll mark as
17   respect. I just want to see what your              17   Exhibit 31.
18   opinions are about things and about you in         18
19   that role. So, do you think that's a good          19          (Whereupon, Defendant's Exhibit
20   rule to require a driver's license?                20          31 was marked for identification
21            MR. BASS: Objection again.                21          and copy of same is attached
22            MS. WILSON: Objection. Vague.             22          hereto.)
23            MR. BASS: Calls for a legal               23
                                             Page 151                                               Page 153
 1   conclusion.                                         1       Q. (BY MR. LOGSDON) All right. And
 2       A. My understanding is --                       2   do you remember at some point -- we talked
 3           MR. BASS: And that's not part of            3   about this a little bit earlier. But do you
 4   the lawsuit.                                        4   remember at some point getting credit for
 5       A. -- that you're not -- you -- if              5   days in jail? Or let me back up and ask it a
 6   you're using your vehicle for work-related          6   different way.
 7   purposes and different purposes, you're not         7            Do you remember your first time
 8   required to have a driver's license.                8   getting arrested? Do you remember when that
 9           That's what the law says.                   9   was?
10       Q. (BY MR. LOGSDON) Okay. You                  10       A. It was November, 2009.
11   don't have to have a driver's license --           11       Q. Excuse me?
12       A. No.                                         12       A. November 27th, 2009.
13       Q. -- as long as you're using your             13       Q. And do you -- did you serve time
14   vehicle for --                                     14   in jail at that time?
15       A. Yes. That's what the law I've               15       A. Sixty-six days.
16   seen.                                              16       Q. Okay. And did you get jail
17       Q. Okay. And did you ever tell the             17   credit for those sixty-six days?
18   judge that?                                        18       A. I believe so.
19       A. No.                                         19       Q. Was it Judge Hayes that sentenced
20       Q. All right. And the next -- Page             20   you to jail?
21   2 of this says no proof of insurance. Do you       21       A. Yes.
22   agree you didn't have proof of insurance at        22       Q. The municipal court judge?
23   the time?                                          23       A. Yes.
                                                                                      39 (Pages 150 - 153)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                   205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 42 of 100
                                             Page 154                                               Page 156
 1           MR. GILL: I'm just probably                 1   twenty-two hundred?
 2   getting older. Did you say sixty-two or             2        A. Not at all.
 3   sixty-six days?                                     3        Q. All right. Your disabled son,
 4           THE WITNESS: It was sixty -- I              4   where did he get money?
 5   believe it was sixty-six days.                      5        A. From SSI. It was being deposited
 6           MR. GILL: I just wanted to be               6   the whole time I was in there. So, that was,
 7   sure I heard correctly. Thank you.                  7   like, three months' worth at that time.
 8       Q. (BY MR. LOGSDON) Okay. Do you                8        Q. How much did he get per month?
 9   know how much credit you got for jail days,         9        A. It was like seven fifty at the
10   like, how much per day?                            10   time.
11       A. I did about eighteen hundred                11        Q. Okay. Seven fifty per month?
12   dollars of that charge.                            12        A. Correct.
13       Q. All right.                                  13        Q. Did that fluctuate, go up or down
14       A. Of those charges. It was                    14   or --
15   eighteen hundred and fifty -- one thousand,        15        A. No.
16   eight hundred fifty dollars.                       16        Q. Stayed about the same?
17       Q. So, if we divide one thousand,              17        A. Every month.
18   eight hundred and fifty by sixty-six, that'll      18        Q. And does he still get that?
19   be the daily --                                    19        A. Yes.
20       A. No, I paid twenty-two hundred to            20        Q. All right. When you get those
21   get out.                                           21   checks from Social Security, do they -- how
22       Q. That's when you paid the twenty-            22   does -- does it go straight to the account,
23   two hundred?                                       23   is it a check, how does that work?
                                             Page 155                                               Page 157
 1        A. Right.                                      1       A. Straight to the account.
 2        Q. Okay. And so, if we want to see             2       Q. All right. Is that something you
 3   the date of the twenty-two hundred that that        3   could just -- and that would go to the Max
 4   was paid, would it be sixty-six days after          4   Credit Union account?
 5   November 27, 2009?                                  5       A. Correct.
 6        A. February 2nd.                               6       Q. I assume you got -- you're still
 7        Q. Okay. Of 2010?                              7   getting that, so I assume you got a document
 8        A. Of 2010.                                    8   on that; is that --
 9        Q. And we talked about this a little           9       A. I can get one.
10   bit. Let me make sure I'm clear. That              10       Q. Okay.
11   twenty-two hundred that you paid, was that         11           MR. BASS: You have some of those
12   all your money from -- you had from the            12   documents along with --
13   savings account or did anybody --                  13           MR. LOGSDON: I think I do.
14        A. It was tax money as well.                  14           MR. BASS: -- some of those that
15        Q. Tax refund money?                          15   you already talked about.
16        A. Correct.                                   16           MR. LOGSDON: Yeah, I think I do
17        Q. Okay. But it was all --                    17   have one of those.
18        A. My --                                      18       A. You should have all the documents
19        Q. -- Angela McCullough's money?              19   we talked about earlier.
20        A. No, it was partially my disabled           20       Q. (BY MR. LOGSDON) All right. I
21   son's money.                                       21   know that you mentioned in your complaint or
22        Q. Okay. Anything else? Did                   22   your interrogatories about your son -- the
23   anybody else contribute any money to that          23   judge -- one of the probate judges ordering
                                                                                      40 (Pages 154 - 157)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 43 of 100
                                           Page 158                                              Page 160
 1   or issuing an order with regard to your        1      it. They just transferred me to the city in
 2   son --                                         2      Montgomery.
 3       A. (Witness nods head.)                    3          Q. Okay. What city in Elmore County
 4       Q. -- related to the arrest.               4      were you in?
 5           Was that at this arrest here that      5          A. I don't know. I was riding
 6   we're talking about --                         6      through. I went the wrong way, and I ended
 7       A. No.                                     7      up in the wrong area. And they stopped me
 8       Q. -- incarceration in November?           8      and questioned me and said, well, you have
 9       A. No.                                     9      two tickets from up here. They took me in.
10       Q. Which one was that?                    10          Q. What were you doing in Elmore
11       A. 2013 arrest.                           11      County?
12       Q. 2013 arrest?                           12          A. My daughter-in-law and my son
13       A. Correct.                               13      stay up that way.
14       Q. Do you remember the date in 2013? 14               Q. Where do they stay?
15       A. July 3rd.                              15          A. In Wetumpka area. But I'm a bad
16       Q. And how long were you                  16      driver, I guess.
17   incarcerated?                                 17          Q. That's an easy place to get lost,
18       A. From -- twenty-one days.               18      in Elmore County around Wetumpka.
19       Q. While we're on that, the arrest,       19          A. (Witness nods head.)
20   do you remember any other jailings other than 20          Q. What son --
21   these two instances, one that started in      21          A. Lance McCullough.
22   November of 2009 and the second that started 22           Q. -- stays there?
23   in July of 2013?                              23          A. Yes.
                                           Page 159                                              Page 161
 1       A. I remember, at some point, I was           1        Q. All right. Do you remember the
 2   stopped in Elmore, and they transferred me to     2   year that this was?
 3   the City for two tickets. But somewhere in        3        A. I don't. It may have been 2011.
 4   there -- I can't remember exactly the time        4   It was a brief stay in the city on that.
 5   frame, but it was more of the same. I did         5   Again, Judge Hayes.
 6   four days for those two tickets.                  6        Q. Did you go before Judge Hayes --
 7       Q. And that was Elmore County?                7   it sounds like the police officer -- well,
 8       A. Right.                                     8   Judge Hayes is the one that --
 9       Q. Okay. Was it in the Elmore                 9        A. The police officer --
10   County city -- well, was it the county           10        Q. -- had you in jail?
11   judge --                                         11        A. -- took me to the city.
12       A. It was --                                 12           I saw Judge Hayes.
13       Q. -- county court?                          13        Q. Okay. So, Judge Hayes is the one
14       A. Well, they -- it wasn't -- I              14   that sentenced you to jail that time?
15   didn't even go to court. I was just -- the       15        A. Yes.
16   police officer --                                16        Q. Okay. In other words, the police
17       Q. Brought you in?                           17   officer just said, I'm taking you to Judge
18       A. -- brought me to Montgomery.              18   Hayes, let him decide what to do?
19       Q. Oh, he brought you to Montgomery?         19        A. No, he said, I'm taking you to
20       A. Right.                                    20   the city jail.
21       Q. All right. But this was the               21        Q. Okay. And Judge Hayes made his
22   Elmore County police officer?                    22   decision?
23       A. Yeah, they had nothing to do with         23        A. Right.
                                                                                   41 (Pages 158 - 161)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 44 of 100
                                                Page 162                                                Page 164
 1      Q.    All right.                                    1   awhile, you know, take till 2009 to get
 2           MR. LOGSDON: Do y'all want to                  2   arrested.
 3   take just a minute break, a few minutes?               3            I was just showing you these to
 4                                                          4   see if they refresh your memory as to
 5           (Whereupon, a brief recess was                 5   anything or, you know -- you remember being
 6           taken.)                                        6   arrested because you told me the date right
 7                                                          7   off. You remember being arrested November
 8           (Whereupon, Defendant's Exhibit                8   27th, 2009, correct? Is that right?
 9           32 was marked for identification               9       A. That's correct.
10           and copy of same is attached                  10       Q. Okay. And you don't remember
11           hereto.)                                      11   getting arrested in 2008, do you?
12                                                         12       A. I have to make sure of the year.
13       Q. (BY MR. LOGSDON) Okay. Ms.                     13       Q. Okay.
14   McCullough, I placed in front of you what             14       A. These are old offenses. And the
15   we've marked as Exhibit 32. And these are             15   arrest date is November 30th, 2000 --
16   just what appear to be some warrants. And             16       Q. No, that's not the arrest date.
17   really what I was getting these for is to             17   That's the date that the warrant was issued.
18   talk about what we were just talking about,           18   So, in other words, that's when the judge
19   and that was the arrest dates. Because if             19   issued the warrant to go arrest. And it
20   you look at the bottom right of these series          20   could have been that the arrest -- it took
21   of arrest warrants, there's a date in the             21   awhile to arrest you. But I was just showing
22   bottom right corner for various tickets of            22   them to see if they refresh your memory as to
23   November 30th and 29th of 2008. And you said          23   anything. Maybe you look at these and say it
                                                Page 163                                                Page 165
 1   that you were arrested in 2009?                1           was earlier, maybe you look at these and say,
 2       A. Yes.                                    2           I still think it was -- and where did you
 3       Q. Okay. And that doesn't mean that        3           get -- you said November 27, 2009. How do
 4   these -- sometimes these warrants will be out 4            you remember that date?
 5   for a year or so. But do you think that this   5                     MR. BASS: Objection. There was
 6   is what you were arrested for, these warrants 6            testimony. Compound questions, vague
 7   that we have in front of you? Would that       7           questions. It's unclear if there's even a
 8   match up with the dates and days --            8           question specifically on the table. There
 9           MR. BASS: Counsel, if you could        9           are six documents within this contained
10   give her a minute to review --                10           exhibit. Are you questioning her about any
11           MR. LOGSDON: Sure.                    11           particular document?
12           MR. BASS: -- the documents.           12                Q. (BY MR. LOGSDON) Yeah. So, just
13           MR. LOGSDON: Uh-huh.                  13           trying to refresh your memory as to these.
14       A. Okay. This looks like the -- it        14           And my question was: On November 27, 2009,
15   may have been the year of 2008 --             15           you said that was the date you got arrested.
16       Q. (BY MR. LOGSDON) Right.                16           How do you remember that date?
17       A. -- that I was arrested as opposed      17                A. It was a couple of days after
18   to 2009.                                      18           Thanksgiving.
19       Q. So, let me clarify that. This is       19                Q. Okay. And the year 2009, how do
20   when the arrest warrant was issued. So, that 20            you remember the year?
21   doesn't mean you were arrested right when the 21                     MR. BASS: Objection. The year
22   warrant was issued. In fact -- and I don't    22           2009 followed 2008.
23   know, but sometimes it will -- it will take   23                     MR. GILL: By golly, it did.
                                                                                          42 (Pages 162 - 165)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                     205-397-2397
                                                                                                 Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 45 of 100
                                           Page 166                                              Page 168
 1       Q. (BY MR. LOGSDON) You can answer.           1   ticket for no child restraint. Do you
 2   That's just your best memory as to the date?      2   remember getting that ticket?
 3       A. Yes, that's my --                          3        A. Yeah.
 4       Q. Okay. Fair enough.                         4        Q. And do you dispute that you did
 5       A. -- best memory --                          5   not have proper child restraint?
 6       Q. Fair enough.                               6        A. I had it, but my five-year-old
 7       A. -- of the date.                            7   had simply not unbuckled herself. So, yeah,
 8       Q. Okay. And Exhibit 31, they also            8   I dispute what happened, but that was at a
 9   have in them another box that says failed to      9   roadblock stop.
10   appear; do you see that?                         10        Q. All right. Did you tell the
11       A. Yes.                                      11   judge that?
12       Q. And the first -- well, all of             12        A. No, we just -- I just pleaded
13   these list a fail to appear date of June 7,      13   guilty.
14   2006. And do you have any reason to dispute      14        Q. All right. Down at the bottom,
15   that you did fail -- or did not fail to          15   it's got a court appearance date just above
16   appear -- strike that and let me ask it a        16   your signature of April 5th, 2010. Do you
17   different way.                                   17   know if you showed up in court?
18           Do you know whether or not you           18        A. April 5th? This was after the
19   appeared June 7, 2006, for a court date?         19   release?
20           MR. BASS: What page are you on,          20        Q. Excuse me?
21   Counsel?                                         21        A. I got paid out?
22           MR. LOGSDON: Each page. It's             22        Q. Do you know if you showed up on
23   on -- the same on each page. I think that's      23   that date?
                                           Page 167                                              Page 169
 1   a different exhibit.                              1       A. I believe I did --
 2            MR. BASS: You referred to 31             2       Q. Okay.
 3   just now. Are you on 31 or 32?                    3       A. -- show up for that date, yes.
 4            MR. LOGSDON: 32. Yes.                    4       Q. All right. When you -- okay.
 5       A. These earlier dates, 2001 -- some          5   Let me ask you about -- do you remember a
 6   of these dates -- I'm sure that I did appear      6   suit being brought to you -- brought against
 7   on some of these dates, some of these             7   you by a company called Cash Mart, Inc.?
 8   tickets.                                          8       A. Cash Mart, Inc.
 9       Q. (BY MR. LOGSDON) Okay. All                 9       Q. It sounds like a check cashing
10   right. Do you know if you appeared on June       10   card or a payday loan company. Does that
11   7, 2006, for a court date?                       11   ring a bell?
12       A. I can't recall whether I --               12       A. It may be Cash Mart, Inc.
13       Q. All right. Fair enough. All               13       Q. Located on 2651 East South
14   right. Thanks.                                   14   Boulevard?
15            Let me show you what I'll mark as       15       A. Yes.
16   Exhibit 33.                                      16       Q. Do you remember them?
17                                                    17       A. Yes.
18           (Whereupon, Defendant's Exhibit          18       Q. All right. And do you -- was
19           33 was marked for identification         19   Cash Mart, Inc., the one you -- the pawn shop
20           and copy of same is attached             20   you used or --
21           hereto.)                                 21       A. No.
22                                                    22       Q. -- this is a different company?
23      Q.    (BY MR. LOGSDON) This is a              23       A. No.
                                                                                   43 (Pages 166 - 169)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 46 of 100
                                               Page 170                                              Page 172
 1         Q. What did you go to Cash Mart,                1           MR. LOGSDON: Yeah. I'll let you
 2   Inc., for?                                            2   look on with me. Here it is.
 3         A. There was a loan of a hundred                3        Q. All right. This is a -- I'll
 4   dollars.                                              4   represent to you that this is a document
 5         Q. Okay. And what did you use the               5   printed from JCS's system called Probation
 6   proceeds of that for?                                 6   Tracker. And I'd like to look at it just to
 7         A. I don't know. Groceries,                     7   see on dates here. The first date at the top
 8   something like that.                                  8   left says sentence date of 11/7/2010; do you
 9         Q. All right. All right. Let me                 9   see that?
10   show you what I will mark as Exhibit 34.             10        A. Yes.
11   I'll tell you what, let's not even mark that.        11        Q. Do you remember going before
12   Hand me that back.                                   12   Judge Hayes on November the 7th, 2010, and
13         A. (Witness complies.)                         13   him placing you on probation with JCS?
14         Q. I might come back to this later.            14        A. I think this was the incident
15   And let me show you another exhibit -- well,         15   when I was transported from Elmore to the
16   do you remember at some point being placed on        16   City of Montgomery on two tickets.
17   probation by one of the judges with JCS?             17        Q. Okay. Maybe, maybe not, it
18         A. Les Hayes.                                  18   sounds like?
19         Q. Judge Hayes is the one that                 19        A. It sounds like. I believe that
20   placed you on probation?                             20   it was that incident.
21         A. Right.                                      21        Q. All right. So, tell me
22         Q. All right. And do you remember              22   everything you remember about talking with --
23   that?                                                23   or tell me what you remember about court that
                                               Page 171                                              Page 173
 1       A. Yeah, it was after I paid twenty-              1   day with Judge Hayes before you were placed
 2   two hundred dollars --                                2   on JCS.
 3       Q. Okay.                                          3       A. He gave me four days for the
 4       A. -- to be released.                             4   prior tickets, which I did not understand if
 5       Q. So, let me show you some                       5   I paid twenty-two hundred dollars to --
 6   documents that maybe will refresh your memory         6   thirty-eight hundred dollars to get out of
 7   as to the dates that we can look at.                  7   the city jail, why did I walk away with all
 8       A. Uh-huh.                                        8   of these tickets? And he said my balance was
 9       Q. And I'll show you Exhibit 34                   9   thirty-eight hundred dollars. How am I
10   here.                                                10   walking away with a list of tickets when I
11                                                        11   paid the whole thing? Commuted some, paid
12          (Whereupon, Defendant's Exhibit               12   the rest.
13          34 was marked for identification              13            So, he gave me four days for the
14          and copy of same is attached                  14   current tickets, suspended two. I still did
15          hereto.)                                      15   the four because they didn't let me go. And
16                                                        16   perhaps he -- the day I was released in 2010,
17           MR. LOGSDON: I'm missing a copy              17   February 2nd, after doing thirty-eight
18   of this. Let's either make one or -- here,           18   hundred dollars of payments, I still walked
19   look on with me and I'll --                          19   away with this amount of tickets.
20           MR. GILL: What's this number?                20            So, when I went back before Judge
21           MR. LOGSDON: 34.                             21   Hayes on two new tickets, I was offered JCS.
22           MR. GILL: And it consists of                 22   And I only had gotten two tickets in the
23   three pages?                                         23   process. So, I didn't go see JCS because I
                                                                                       44 (Pages 170 - 173)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                              Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 47 of 100
                                            Page 174                                               Page 176
 1   paid my fines. I don't understand how I walk       1   them on a monthly basis or weekly or however
 2   away with this when I paid my fines to get         2   you were going to be told to pay.
 3   out.                                               3            MS. HOLLIDAY: I'm so sorry.
 4        Q. Okay. You said that -- well,               4   It's real hard to understand what you're
 5   let's back up. Let's talk about that day in        5   saying.
 6   court --                                           6        A. I said that you were given
 7        A. Uh-huh.                                    7   paperwork I believe by the public defender --
 8        Q. -- and let's just talk about               8        Q. (BY MR. LOGSDON) Okay.
 9   Judge Hayes in court because we're in 2010         9        A. -- to complete with your
10   now.                                              10   employment and your phone number and your
11            So, it's a little bit more               11   address to be considered for JCS.
12   recent. What would go on when you would go        12            If you pleaded guilty, then, you
13   to court? Would the judge make an                 13   would be given JCS and told when to start
14   announcement or how -- and let's -- if you        14   making payments.
15   can remember the 2010 since we're here then.      15        Q. All right. Do you remember the
16        A. November, 2010?                           16   name of the public defender?
17        Q. Yeah. What would it be like in            17        A. I do not.
18   court?                                            18        Q. Do you remember what he looked
19        A. Well, you would --                        19   like?
20            MR. BASS: Objection. Vague.              20        A. I really -- I -- vaguely.
21   Calls for a narrative.                            21        Q. Vaguely?
22        Q. (BY MR. LOGSDON) You can answer.          22        A. Vaguely.
23        A. You would be -- come before the           23        Q. Okay. So, the public defender,
                                            Page 175                                               Page 177
 1   judge, and he would call off your tickets.         1   then, would be the first one you would talk
 2   And he would ask how you plead. Most likely,       2   with?
 3   you're going to plead guilty because you know      3        A. Yes.
 4   the routine. If you plead not guilty, you're       4        Q. And then, the next person that
 5   going to get a court date two months down the      5   you would talk with would be Judge Hayes?
 6   road where you may or may not be able to pay       6        A. The next person that you would
 7   out. So, I pleaded guilty, and he gave me          7   talk to, it may have been like a JCS person
 8   four days.                                         8   who wears like a polo shirt with a badge on
 9        Q. Okay. Before you went before               9   it (indicating) with slacks. And I believe
10   Judge Hayes, was there any kind of                10   they would come back and do a worksheet with
11   announcement for the courtroom or anything        11   you.
12   like that?                                        12        Q. Okay. And then, tell me about
13        A. They would -- we would sit in a           13   Judge Hayes. Did you say anything, did you
14   holding cell. And I'm not sure who it was,        14   ask any questions, or anything like that?
15   if it was the officer of the court or --          15        A. Not on this particular time. Not
16   would come back and give you paperwork to         16   on this, November 7th, 2010, no.
17   fill out to be put on -- but if you're            17        Q. Okay. Had you asked questions to
18   looking to see were we offered any other          18   Judge Hayes in prior cases?
19   options, no, we were not. We were just            19        A. Yes.
20   offered this paper (indicating), or a yellow      20        Q. Tell me what you remember asking
21   piece of paper about this color (indicating),     21   in the prior cases.
22   to complete, say where you work and how much      22        A. I did ask was there -- in the
23   money you're making, how much you could pay       23   2000 and -- the 2009 arrest, was there any
                                                                                     45 (Pages 174 - 177)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 48 of 100
                                             Page 178                                               Page 180
 1   alternative. And I made statements                  1       Q. And was your supervisor -- it
 2   concerning my children, that the agency             2   looks like that's misspelled. Is it Laura
 3   where -- that I was the only one who was            3   Wright?
 4   providing for them, getting them back and           4       A. Larna.
 5   forth to school, and making all the decisions       5       Q. Larna?
 6   about that. And he said, some fine example          6       A. It was Larna.
 7   you are not paying your tickets. That's what        7       Q. Okay. That was your supervisor?
 8   he said.                                            8       A. Yes.
 9        Q. Judge Hayes said that?                      9       Q. And you were living on
10        A. Yes. And then, he sentenced me             10          ?
11   to a hundred and fifty-two days.                   11       A. Yes.
12        Q. Okay. All right. Anything else             12       Q. And you list some contacts, your
13   that you said or that he said?                     13   sister, Sandra McCullough?
14        A. There was nothing left to say.             14       A. Correct.
15        Q. Okay. And I understand what                15       Q. Where does she live?
16   you're saying, but I just want to make sure        16       A. She lives in Montgomery.
17   it's clear on the record. Anything else that       17       Q. And who is Sharon Lee?
18   you remember either you saying or him saying?      18       A. Sharon Lee, at the time, that was
19        A. No. He just sentenced me to a              19   an acquaintance of mine.
20   hundred and fifty-two days. And I was sent         20       Q. All right. And then, your
21   back in the -- you know, he spoke to the           21   mother?
22   people beside me and everything --                 22       A. Isabelle Taylor. She remarried,
23        Q. Okay.                                      23   so her last name was Taylor.
                                             Page 179                                               Page 181
 1       A. -- but not to me.                            1       Q. Okay. And remind me where your
 2       Q. All right. And we're talking                 2   mother lived.
 3   back -- this incident you're telling me about       3       A. In Montgomery.
 4   now is the one back in 2008?                        4       Q. Okay. All right. Was the
 5       A. That statement was made in                   5   address listed on               ; is that
 6   2000 -- was in 2000 and -- the last arrest I        6   correct?
 7   went through, I think it was '12. That was          7       A.                .
 8   in 2012 when that situation was going on.           8       Q. Excuse me?
 9   Because I knew my son was in Beth Manor,            9       A.                       .
10   which is a mental place, and he would talk to      10       Q. All right. That's correct? All
11   me daily. So, I knew the effects that was          11   right. Let me show you Exhibit 35.
12   going to have. He was not too long -- you          12
13   know, was going downhill with his -- with his      13          (Whereupon, Defendant's Exhibit
14   illness.                                           14          35 was marked for identification
15       Q. Okay. All right. So, this sheet             15          and copy of same is attached
16   here lists your employer as Holiday Inn            16          hereto.)
17   Express.                                           17
18       A. Uh-huh.                                     18       Q. (BY MR. LOGSDON) Do you
19       Q. Is that who you were working with           19   recognize this?
20   at that time?                                      20       A. I think this is that yellow sheet
21       A. In 2010?                                    21   of paper --
22       Q. Yes.                                        22       Q. All right.
23       A. Yes.                                        23       A. -- they give you.
                                                                                      46 (Pages 178 - 181)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                 205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 49 of 100
                                              Page 182                                              Page 184
 1        Q. Yes, it's kind of like what you              1   between 2011, 2012. And I had the -- my
 2   were describing. This is what you said the           2   payout sheet and all this information in
 3   public defender gave to you?                         3   there, and it got lost.
 4        A. Correct.                                     4
 5        Q. And this copy's obviously not                5          (Whereupon, Defendant's Exhibit
 6   yellow, but you think it was yellow                  6          36 was marked for identification
 7   originally?                                          7          and copy of same is attached
 8        A. Yes, I believe.                              8          hereto.)
 9        Q. And so, did the public defender              9
10   go through this with you and ask you to fill        10       Q. (BY MR. LOGSDON) All right. I'm
11   it out?                                             11   showing you what was -- all right. Can you
12        A. They hand it -- slide it under              12   identify Exhibit 36?
13   the door to you. I think he did a rundown of        13       A. This is -- what's the date on
14   it just in general to everyone in the holding       14   there?
15   cell through the -- through the door. But at        15       Q. The date on there is December the
16   some point when you were called, he would go        16   7th, 2010. Do you recognize that as the date
17   over it a little bit with you.                      17   that you --
18        Q. Okay. Is that your signature at             18           MR. BASS: If you could let her
19   the bottom?                                         19   have a chance to review the document --
20        A. That is.                                    20           MR. LOGSDON: Sure.
21        Q. And is this your handwriting on             21           MR. BASS: -- Counsel.
22   it?                                                 22       A. Is that 2012?
23        A. It is.                                      23       Q. (BY MR. LOGSDON) Yeah. So --
                                              Page 183                                              Page 185
 1       Q. All right. Did you ask the                    1   it's actually -- look at the date on the very
 2   public defender any questions?                       2   bottom, December 7, 2010; do you see that?
 3       A. I did not.                                    3   Let me come around here if I can.
 4       Q. Let me show you what I'll mark as             4        A. I do see it.
 5   Exhibit -- did you keep a copy of this, by           5        Q. Okay.
 6   the way?                                             6        A. Well, this is December 14th,
 7       A. All of that got --                            7   2010, at the very bottom?
 8       Q. Excuse me?                                    8        Q. Yeah. Well, December 14, 2010,
 9       A. I had this information in a safe              9   is actually your first appointment date. And
10   that got -- like a portable safe, and all of        10   then, if you look above that, it says
11   it got -- I mean, I don't have it anymore.          11   December 7, 2010, next to your signature; do
12       Q. What happened to it?                         12   you see that?
13       A. I'm not sure. I know someone                 13        A. Right.
14   took it out of my room. Everything that was         14        Q. Okay. And then, if you look
15   in there was lost.                                  15   above that, there's another date by the
16       Q. Okay. Do you know when that                  16   judge's signature that says December 7, 2010;
17   occurred?                                           17   do you see that?
18       A. This would have been somewhere               18        A. Right.
19   around -- during the -- 2011 or something,          19        Q. All right. So, do you remember
20   some point in there. I'm not sure.                  20   this document at all, this document entitled
21            THE COURT REPORTER: Can you                21   Order of Probation?
22   speak up, please?                                   22        A. I don't remember this court date
23       A. It was somewhere around --                   23   at all, but that is my signature and that is
                                                                                      47 (Pages 182 - 185)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 50 of 100
                                           Page 186                                                Page 188
 1   my writing. But I don't recall the court          1        A. I suppose I did if I was ordered
 2   date.                                             2   with this.
 3       Q. Okay. What all of this is your             3           MR. BASS: Don't guess, Ms.
 4   handwriting?                                      4   McCullough. Just tell us --
 5       A. My signature, the date. I do               5        A. Yeah, this was after --
 6   remember -- that is my handwriting. That is       6           MR. BASS: -- only what you know.
 7   correct, though.                                  7        A. -- I went -- I was -- with the
 8       Q. All right. And the -- is                   8   November incident when I was transferred and
 9   anything else your handwriting other than the     9   I was -- I had a court date set, and I came
10   signature and the date?                          10   back to court.
11       A. No.                                       11        Q. (BY MR. LOGSDON) And let me -- I
12       Q. Do you know who wrote in the              12   think Mr. Bass has a good point. We're
13   tickets that are up above?                       13   asking you about a lot of dates and a lot of
14       A. Do I know --                              14   times. And if you don't remember, I'm okay
15       Q. Yeah.                                     15   with that. I forget a lot of dates and a lot
16       A. -- who wrote in the tickets?              16   of times. And, you know, we don't want you
17            I assume the officer wrote in the       17   to guess at something.
18   tickets.                                         18           Do you know specifically on this
19       Q. Well, I was talking about the             19   date what happened?
20   handwriting on this exhibit.                     20        A. I went to court after being
21            MR. GILL: Y'all are talking             21   released from that November incident in 2010.
22   across each other. She's looking at the          22   And it looks here that I was offered JCS.
23   second page.                                     23        Q. Okay. Now, you -- the
                                           Page 187                                                Page 189
 1      A.    No, I --                                 1   November -- the 2010 incident, you told me
 2           MR. GILL: You're looking at the           2   earlier, that was February of 2010.
 3   first page.                                       3       A. That's when I was released from
 4           MR. LOGSDON: They're actually             4   the payout. Later on, in November of that
 5   the same.                                         5   year, I was in Elmore and was transported to
 6           MR. GILL: Are they?                       6   the City and did the four days --
 7           MR. BASS: No, they're not.                7       Q. Okay.
 8           MR. LOGSDON: Well, they're                8       A. -- and had a court date to come
 9   close.                                            9   back.
10           MS. WILSON: A different ticket.          10       Q. All right.
11           MR. LOGSDON: They're just a              11       A. And this is that court date.
12   different ticket, yeah.                          12       Q. That you went before --
13           MR. BASS: They're close?                 13       A. Right.
14           MR. LOGSDON: The same thing              14       Q. -- the judge?
15   other than just different tickets.               15            Okay. And do you remember
16        Q. So, there's some -- there's some         16   talking with anyone at JCS at all?
17   handwriting right here (indicating) under        17       A. I talked to someone at JCS to
18   where it says case number and offense. Do        18   complete this paperwork (indicating).
19   you know whose handwriting that is?              19       Q. Okay. Do you remember anything
20        A. No, I do not.                            20   that was said either by you or by the person
21        Q. Okay. And do you remember --             21   from JCS?
22        A. Going to court this day?                 22       A. I just remember speaking with
23        Q. Yeah.                                    23   them about I was going to be on the
                                                                                     48 (Pages 186 - 189)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                   205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 51 of 100
                                            Page 190                                               Page 192
 1   probation.                                         1        A. I never met with JCS again.
 2       Q. All right. Do you remember                  2        Q. Okay. And if JCS records show
 3   anything else other than that that either you      3   that you never made -- or met with them or
 4   said or they said?                                 4   had any appointments or paid any money, do
 5       A. No.                                         5   you dispute that?
 6       Q. Do you remember if that                     6        A. I do not.
 7   conversation was after the meeting with the        7        Q. All right. So, you were asking
 8   public defender?                                   8   me earlier -- we were talking about this
 9       A. It was after it was ordered by              9   first date on the bottom right there
10   the judge.                                        10   (indicating) for an appointment. And you're
11       Q. Okay. And do you remember the              11   not saying you -- you agree you didn't go to
12   location of that meeting with JCS?                12   that appointment, correct?
13       A. It's inside of the courtroom.              13        A. I agree.
14       Q. Do you -- do you -- actually in            14        Q. Okay. And you sound pretty sure
15   the same -- the courtroom?                        15   when you're telling me these things. And it
16       A. Yes.                                       16   sounded like you had decided from the get-go,
17       Q. All right. Was it at a table, a            17   I'm not going to -- I'm not going to do that;
18   different table, or something?                    18   is that fair at all?
19       A. It's on the first bench.                   19            MS. WILSON: Objection to form.
20       Q. Do you remember the person's name          20        A. That's right.
21   that you spoke with at JCS?                       21        Q. (BY MR. LOGSDON) Excuse me?
22       A. I do not.                                  22        A. That's correct.
23       Q. Was that the first that you had            23        Q. Okay. I know that you said you
                                            Page 191                                               Page 193
 1   heard of of JCS?                               1       never met with JCS. Did you -- do you ever
 2        A. I believe so, yes. It was the          2       remember any other discussions or
 3   first time that I had to report to JCS. I      3       conversations with JCS, like, by phone or
 4   had reported prior, but JCS.                   4       anything? And let me -- let me clarify.
 5        Q. Right. And let's clarify that.         5       When I say JCS, I'm not talking about that
 6   We looked earlier at another probation         6       earlier probation company. I'm talking about
 7   company that was -- I can't even remember the 7        JCS. Do you remember any other conversations
 8   name of it. But that -- you knew about that    8       at all with JCS other than the one you just
 9   one, but as far as JCS, this is your first     9       told me about on December 7, 2010?
10   dealing with JCS; is that right?              10           A. They may have contacted me
11        A. Correct.                              11       through text.
12        Q. And when I say this, I'm pointing     12           Q. Okay. Just to tell you to show
13   to an exhibit. We're talking about Exhibit    13       up for appointments and things like that?
14   36 in this December 7, 2010, probation order, 14           A. Right.
15   right?                                        15           Q. But you don't remember talking to
16        A. Correct.                              16       them or telling them anything?
17        Q. Okay. I think you might have          17           A. Maybe once or twice.
18   answered this earlier when you were saying 18              Q. Okay. And is the general part of
19   something, but you said that you felt that    19       what you remember them saying is to come to
20   you -- or you never met again with JCS; is    20       the appointment?
21   that what you said?                           21           A. Correct.
22        A. No.                                   22           Q. All right. And do you remember
23        Q. No, you never met with JCS?           23       anything that you told them?
                                                                                     49 (Pages 190 - 193)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 52 of 100
                                               Page 194                                                 Page 196
 1       A. I may have scheduled a time or                 1   documents.
 2   something.                                            2
 3       Q. Okay. Anything else?                           3         (Whereupon, Defendant's Exhibit
 4       A. That's about it.                               4         39 was marked for identification
 5       Q. All right. All right.                          5         and copy of same is attached
 6           MR. LOGSDON: Do y'all want to                 6         hereto.)
 7   break for lunch?                                      7
 8           MR. GILL: Yeah, I think it                    8       Q. (BY MR. LOGSDON) And the second
 9   should be here.                                       9   of the documents is a letter. Did you get
10           MR. LOGSDON: All right. Are                  10   the letter in 39 or do you remember getting
11   y'all okay with that?                                11   this first page of Exhibit 39?
12                                                        12       A. I do not remember getting it.
13           (Whereupon, a brief recess was               13       Q. You don't remember --
14           taken.)                                      14            MR. GILL: I'm sorry. I
15                                                        15   couldn't -- I couldn't hear you, Ms.
16      Q. (BY MR. LOGSDON) I've marked                   16   McCullough.
17   Exhibit 37.                                          17            THE WITNESS: Sir?
18                                                        18            MR. GILL: I couldn't hear your
19           (Whereupon, Defendant's Exhibit              19   answer.
20           37 was marked for identification             20            THE WITNESS: I do not remember
21           and copy of same is attached                 21   receiving it.
22           hereto.)                                     22       Q. (BY MR. LOGSDON) You don't
23                                                        23   remember either way? You're not denying you
                                               Page 195                                                 Page 197
 1       Q. (BY MR. LOGSDON) And that should               1   could have got it, you just don't remember?
 2   be in front of you. And this is dated                 2      A. I just do not remember --
 3   December 22nd, 2010. And there's an address           3      Q. Fair enough.
 4   on the bottom right on                   . Were       4      A. -- receiving it.
 5   you living at                  at that time?          5      Q. Okay. Then, I'm going to show
 6       A. That's correct.                                6   you the exact same thing I just showed you.
 7       Q. And did you receive this letter?               7
 8       A. I do not recall.                               8          (Whereupon, Defendant's Exhibit
 9       Q. All right. Let me show you what                9          40 was marked for identification
10   I will mark as Exhibit 38.                           10          and copy of same is attached
11                                                        11          hereto.)
12          (Whereupon, Defendant's Exhibit               12
13          38 was marked for identification              13        Q. (BY MR. LOGSDON) The only
14          and copy of same is attached                  14   difference is this one has a signature on it
15          hereto.)                                      15   at the bottom. And I assume your answer is
16                                                        16   the same, you don't remember getting that?
17       Q. (BY MR. LOGSDON) The same                     17        A. No, I do not.
18   question for 38. Did you get this letter?            18        Q. Okay. That's Exhibit 40 that
19       A. It's been a while. I may have                 19   we're looking at right there.
20   received it, but I do not -- I can't say I           20           I'll show you what I'll mark as
21   recall receiving it.                                 21   Exhibit 41.
22       Q. Fair enough. And I'm going to                 22
23   show you what I will mark as 39, which is two        23          (Whereupon, Defendant's Exhibit
                                                                                        50 (Pages 194 - 197)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                   205-397-2397
                                                                                               Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 53 of 100
                                              Page 198                                              Page 200
 1           41 was marked for identification             1   it says for failure to appear. Do you have
 2           and copy of same is attached                 2   an understanding of what failure to appear
 3           hereto.)                                     3   means?
 4                                                        4        A. I do.
 5            MR. GILL: I'm missing 40. What              5        Q. And what is that?
 6   was 40?                                              6        A. I did not appear at the court
 7            MR. LOGSDON: 40, I didn't give              7   date.
 8   it to you. It was the -- sorry. It was               8        Q. Okay. All right. Let me show
 9   the -- it was that except signed by the judge        9   you something else that I will mark as
10   (indicating). Okay. The petition for                10   Exhibit 42. I'll tell you what, I'll come
11   probation revocation, except it was signed.         11   back to that.
12   So, I didn't have a copy. So, if you want to        12            Let me just show you this before
13   make a note to --                                   13   I even mark it. Is this a document you ever
14            MR. GILL: No. I just want to be            14   remember seeing before or getting? You take
15   sure I hadn't overlooked numbering.                 15   a look at it.
16        Q. (BY MR. LOGSDON) Okay. Ms.                  16        A. That was given to you while
17   McCullough Exhibit 40 is entitled Alias             17   you're -- after you've been to court.
18   Warrant of Arrest.                                  18        Q. Okay. All right. So, let me
19            MR. GILL: 41.                              19   mark this.
20        Q. (BY MR. LOGSDON) 41. 41.                    20
21            MR. BASS: It should be 41,                 21          (Whereupon, Defendant's Exhibit
22   Counsel.                                            22          42 was marked for identification
23            MR. LOGSDON: Yeah.                         23          and copy of same is attached
                                              Page 199                                              Page 201
 1       Q. And the date on there is July --              1          hereto.)
 2   or there's something called Certificate of           2
 3   Execution in the middle of it. And that date         3       Q. (BY MR. LOGSDON) So, I'll mark
 4   is July 2nd, 2013. And I think you told me           4   as Exhibit 42 -- or I'll mark Exhibit 42 and
 5   earlier, you thought your arrest date was, I         5   hand it to you. And can you -- so, you said
 6   think you said --                                    6   this is something that is what, now?
 7       A. July 3rd.                                     7       A. After you have seen the judge,
 8       Q. -- July 3rd.                                  8   they come to you if you're incarcerated, go
 9            So, would this match up with --             9   upstairs in the jail, they bring it to you.
10       A. That would be --                             10       Q. Okay. And so, did you actually
11       Q. -- what you thought?                         11   get this document here or just shown this
12       A. Yes, it would.                               12   document?
13       Q. Okay. And the top of this                    13       A. They give it to you.
14   document for -- well, warrant -- the word           14       Q. And somebody with the court staff
15   "warrant for arrest", do you have an                15   will give it to you?
16   understanding of what that means when there's       16       A. Yes.
17   a warrant?                                          17       Q. All right. And there's some --
18       A. I do.                                        18   this one is dated July 2nd, 2013. So, it's
19       Q. And what is that?                            19   right around those times we've been talking
20       A. Well, they put out a warrant. A              20   about of the arrest. So, there's some -- so,
21   warrant means that you will be taken into           21   do you have any understanding of what this is
22   custody at some point.                              22   talking about here? It looks like there's
23       Q. Okay. And then, the next part of             23   some charges in the left column, some case
                                                                                      51 (Pages 198 - 201)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                 205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 54 of 100
                                            Page 202                                               Page 204
 1   numbers, and --                                    1   looks a little different. I'm trying to find
 2       A. Yes, I understand.                          2   the date of the ticket.
 3       Q. All right. And what is your                 3           MR. GILL: It's August 5, not
 4   understanding of it?                               4   April.
 5       A. Well, it's showing -- this arrest           5           MR. LOGSDON: What did I say?
 6   date was -- this arrest date was the 2nd of        6           MR. GILL: You said April.
 7   July, 2013. And I see tickets on here              7           MR. LOGSDON: August 5. Okay.
 8   from -- that was received before November,         8       Q. Do you remember getting this
 9   20 -- November of 2009, which I paid off.          9   ticket? It's for driving without insurance.
10   And I see them still present here. So, that       10   Do you remember that one?
11   meant I had to pay them again. That's my          11       A. It's the date of the arrest in
12   understanding.                                    12   2013, July?
13       Q. Okay. And this has got a couple            13       Q. Yeah, I don't -- I don't know the
14   of pages to it. Did you get -- if you look        14   date. It probably was -- I think it is July,
15   at Page 4, that looks a little bit different      15   but I don't see the date on there. It looks
16   than the first three pages. Did you get Page      16   like the court date is --
17   4 as well?                                        17       A. Yeah, it was in the Mercedes. It
18           MR. BASS: Are we still on                 18   was in the 1988 red Mercedes. So, that was
19   Exhibit 42 -- or 41, rather?                      19   the date of the arrest.
20           MR. LOGSDON: We're on 42.                 20       Q. Okay.
21           MR. BASS: 42?                             21       A. July 2nd, 2013.
22           MR. LOGSDON: Yeah.                        22       Q. Okay. This would be the date you
23       A. I don't believe I received this.           23   were arrested?
                                            Page 203                                               Page 205
 1        Q. (BY MR. LOGSDON) Okay. So, the 1                   A. Correct.
 2   first three pages of Exhibit 42 look alike,   2            Q. Okay. And so, on the date you
 3   and then, beginning with Page 4, to the end   3        got arrested, you also got another ticket for
 4   of it, there's a different kind of form. You  4        operating a vehicle without insurance?
 5   got the first three pages, but you don't      5            A. Correct.
 6   remember whether or not you got the last one, 6            Q. Okay. All right. And remind me
 7   two, three, four, five pages; is that -- is   7        where you got the Mercedes that you were
 8   that right?                                   8        driving on that day.
 9        A. Correct.                              9            A. It was like a -- just a car my
10        Q. Okay. Here is -- let's take a        10        husband had got from a friend. It wasn't
11   look at Exhibit 43.                          11        registered or anything yet. We were looking
12                                                12        to buying the car. I just drove it to class
13            (Whereupon, Defendant's Exhibit     13        that day.
14            43 was marked for identification    14            Q. Okay. It's talking about Young
15            and copy of same is attached        15        Barn and Eastern Boulevard. Where was your
16            hereto.)                            16        class located?
17                                                17            A. Faulkner. I was leaving class.
18            MR. GILL: What exhibit is this?     18            Q. All right.
19            MR. LOGSDON: 43.                    19            A. Atlanta Highway.
20        Q. And the bottom of it has a court     20            Q. Atlanta Highway?
21   date of April 5, 2013; do you see that?      21            A. Right.
22        A. Yes. I see August 5.                 22            Q. Okay. All right. Let's look at
23        Q. Yes, on the bottom. And this one     23        what I've marked as Exhibit 44.
                                                                                     52 (Pages 202 - 205)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 55 of 100
                                            Page 206                                               Page 208
 1          (Whereupon, Defendant's Exhibit             1   then, you paid thirteen fifty?
 2          44 was marked for identification            2       A. Well, someone had it cashed that
 3          and copy of same is attached                3   knew --
 4          hereto.)                                    4       Q. Okay.
 5                                                      5       A. -- who would -- you know, knew
 6       Q. (BY MR. LOGSDON) And this is                6   someone that would cash it.
 7   another court document that I'm just kind of       7           My son's grandfather knew someone
 8   using for our -- calculating the dates. This       8   who would cash it. And they cashed it. And
 9   is entitled Order of Release from Jail; do         9   then, he came down and paid the balance so I
10   you see that?                                     10   could be released.
11       A. Yes.                                       11       Q. Do you know the total amount of
12       Q. And the date of this is July               12   the check?
13   22nd, 2013. Does that sound like the date         13       A. It was around eighteen hundred.
14   you were released from jail?                      14       Q. All right. And do you know --
15       A. It could be. Yes, it sounds                15   did you keep the remaining amount, the
16   pretty close to it.                               16   remaining --
17       Q. Okay. And then, up top there, I            17       A. Yes.
18   think you mentioned this, it said four days       18       Q. What did you use that on?
19   mandatory, defendant given credit for             19       A. On rent.
20   thirteen days; do you see that?                   20       Q. Here is Exhibit 45, which is
21       A. For seventeen, that's the days I           21   another ticket.
22   was served.                                       22
23       Q. Okay. So, you think you were               23          (Whereupon, Defendant's Exhibit
                                            Page 207                                               Page 209
 1   seventeen days in jail?                            1          45 was marked for identification
 2        A. I did four days plus seventeen             2          and copy of same is attached
 3   days.                                              3          hereto.)
 4        Q. Okay. All right. And did you               4
 5   pay any money when you were released that          5       Q. (BY MR. LOGSDON) And, by the
 6   time?                                              6   way, on these tickets, did you get a copy of
 7        A. Thirteen fifty. It says paid in            7   each one from the police officer each time?
 8   full.                                              8       A. Yes.
 9        Q. Do you know where that came from,          9       Q. This shows a date at the top,
10   that money?                                       10   some real small letters there, but it's
11        A. Yes, it was moneys that were due          11   February 17th, 2015, do you see that, the top
12   to go to the school, Faulkner University.         12   left?
13        Q. Well, I asked you a little bit            13       A. Yes.
14   different question. Do you know where the         14       Q. And then, there's -- you were
15   money came from? In other words, where --         15   driving a Chevy BLK. I guess --
16   what account or that kind of thing.               16       A. Tahoe.
17        A. It was a check that got cashed.           17       Q. That's the Chevy Tahoe you
18        Q. Okay. Who was the check drawn             18   mentioned about?
19   on, what financial --                             19       A. Right.
20        A. It was -- it was from financial           20       Q. All right. So, it's a 2003 Chevy
21   aid.                                              21   Tahoe?
22        Q. So, you received financial aid            22       A. Correct.
23   and cashed -- that check got cashed, and          23       Q. And where did you get that one?
                                                                                     53 (Pages 206 - 209)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 56 of 100
                                              Page 210                                              Page 212
 1        A. I purchased it.                              1        A. Correct.
 2        Q. Tell me where you purchased it.              2        Q. Did you not have a driver's
 3        A. From someone private, and they               3   license?
 4   had it beside the road for sale.                     4        A. I did not.
 5        Q. Okay. The ticket is for an                   5        Q. You said it was on the Auburn
 6   expired tag. Did you, in fact, have an               6   campus?
 7   expired tag?                                         7        A. AUM.
 8        A. I did not.                                   8        Q. All right.
 9        Q. Did you contest this ticket?                 9        A. AUM. Auburn of Montgomery.
10        A. I did not. I just had the proof             10        Q. What were you doing there?
11   that I didn't have the expired tag nor -- and       11        A. I was just trying to get back to
12   I also had insurance.                               12   work. I had missed my turn coming from
13        Q. There's a court date on here of             13   Academy Sports. And I just -- I missed my
14   March 23rd, 2015. Did you show up?                  14   turn getting on the interstate. And so, I
15        A. No.                                         15   was doing a turn right when you go into it.
16        Q. Why not?                                    16   And I should have went right, but I went
17        A. I had to work.                              17   left. And I went around the roundabout the
18        Q. Okay. Where were you working at             18   wrong way.
19   that time?                                          19        Q. And you were going to Academy
20        A. At ASK.                                     20   Sports or coming from Academy Sports?
21        Q. Here is what I'll mark as Exhibit           21        A. Coming from on my lunch break.
22   46.                                                 22        Q. Okay. Where were you working at
23                                                       23   this time?
                                              Page 211                                              Page 213
 1         (Whereupon, Defendant's Exhibit                1       A. At ASK.
 2         46 was marked for identification               2       Q. Okay. And did you get arrested?
 3         and copy of same is attached                   3       A. No.
 4         hereto.)                                       4       Q. I see some -- the reason I ask
 5                                                        5   that, I see some fingerprinting on the next
 6        Q. (BY MR. LOGSDON) Okay. This                  6   page; do you see that?
 7   is -- at the top of it, it says In The               7       A. Yeah, I was doing a background
 8   District Court, Montgomery, Alabama. Do you          8   check, and I forgot I had those two tickets.
 9   understand there's a difference between the          9   And so, I had to do -- go get my background
10   district court and the municipal court,             10   done. And while I was getting that done,
11   they're two different courts?                       11   they sent over the sheriff. And that's when
12        A. I do.                                       12   the arrest happened later on. I forgot about
13        Q. And do you remember getting -- do           13   the tickets.
14   you remember this? Do you remember                  14       Q. Okay. So, did you get arrested?
15   getting --                                          15       A. Down the road. Not that day, but
16        A. I do.                                       16   down the road, yes.
17        Q. Okay. Tell us about this.                   17       Q. All right. Would it be the date
18        A. I did a U-turn on the Auburn                18   of this -- of Page 2 that you'd gotten
19   campus on a roundabout, and the police              19   arrested? It says 10/26/2016, which is the
20   campus -- the campus police stopped me for          20   same date as the first page.
21   that.                                               21       A. These were two very different
22        Q. Okay. And it says improper turn             22   dates when I got arrested. It says date of
23   and no driver's license?                            23   arrest was 10/26. The tickets had to be
                                                                                       54 (Pages 210 - 213)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 57 of 100
                                             Page 214                                                Page 216
 1   earlier on. It was the beginning of football        1   confused with where we did the direct deposit
 2   season. I was going to buy a football               2   with Holiday Inn Express. It was either a
 3   helmet. So, that's why I was at Academy             3   Wachovia or a Compass.
 4   Sports.                                             4       Q. Okay. Would you have any -- and
 5       Q. Okay. So, the beginning of                   5   so, it sounds like it was Compass? It could
 6   football season, that would put us back in          6   have been Compass?
 7   August or September?                                7       A. During that time frame, yes.
 8       A. It was a little earlier when they            8       Q. Do you know what branch of
 9   started with this team.                             9   Compass you banked at?
10       Q. Okay. Somewhere in there?                   10       A. I would go to the one on Bell
11       A. Possibly.                                   11   Road, I believe it was.
12       Q. Okay. So, it sounds like you got            12       Q. Bell Road?
13   the tickets in July or August of 2016 but          13       A. And sometimes McGehee Road.
14   arrested related to the tickets by the             14       Q. Do you remember -- do you know if
15   district court in -- by a warrant --               15   you've got any documentation at all from
16       A. On the 26th.                                16   Compass, such as like a statement from them
17       Q. -- by a warrant issued from the             17   or anything?
18   district court in October of 2016; is that         18       A. I may have some of the check
19   correct?                                           19   stubs that says this is not a check --
20       A. That would be correct.                      20       Q. Right.
21       Q. And how long did you serve for              21       A. -- that show that it was
22   that related to the district court?                22   deposited there.
23       A. I didn't serve. I just -- I was             23       Q. All right. I'll put that on my
                                             Page 215                                                Page 217
 1   in there about four or five hours.                  1   list here.
 2       Q. Okay. You're not fussing at                  2        A. Okay.
 3   Judge Hayes, for example, for this, are             3        Q. And I'll call it Compass Bank
 4   you --                                              4   stubs. What about any statements?
 5            MR. BASS: Objection as to form.            5        A. No.
 6            MS. WILSON: Objection.                     6        Q. Another one document showed Wells
 7       Q. (BY MR. LOGSDON) -- with the                 7   Fargo. Do you remember having an account
 8   district court?                                     8   with Wells Fargo? And that was a little --
 9       A. This was not before Judge Hayes.             9   well, I think Wachovia was purchased by Wells
10       Q. Okay. Do you remember the judge             10   Fargo. And you mentioned Wachovia. Do you
11   for that one?                                      11   know if you stayed with them when they were
12       A. I can't recall his name.                    12   purchased by Wells Fargo?
13       Q. I'll ask you about a few other --           13        A. It just depends on the year I
14   or another banking institution. One of the         14   am -- with -- whether or not I dealt with
15   documents I looked at showed Compass. Do you       15   these banks with direct deposit.
16   remember banking with Compass, having an --        16        Q. Okay. Do you remember a year
17       A. What year?                                  17   when you did have direct deposit with Wells
18       Q. -- account with Compass?                    18   Fargo or Wachovia?
19            I'll have to look, but it was             19        A. It would have been around --
20   sometime, you know, in these time periods          20   between 2008 and 9, somewhere in there, when
21   we're talking about, like, 2000 something.         21   they were doing direct deposit.
22   Do you remember a bank account with Compass?       22        Q. Okay. And the same thing, can
23       A. That's what -- earlier, I was               23   you see if you -- I know I asked you about
                                                                                       55 (Pages 214 - 217)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                              Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 58 of 100
                                           Page 218                                             Page 220
 1   documents from Wachovia. But can we say           1   would it be a couple of months each time?
 2   Wachovia and Wells Fargo, is that fair            2       A. Yeah, it was a couple months each
 3   enough, you can look for those?                   3   time.
 4       A. You can put that on there.                 4       Q. All right. Would you get that in
 5       Q. All right. Who is Timothy                  5   the form of a check that you would then
 6   Picket?                                           6   either go deposit or go cash?
 7       A. That's Lance father.                       7       A. It would be direct deposited on a
 8       Q. And did you file a child support           8   card they give you. They send you the card.
 9   action against him?                               9       Q. And who was the institution that
10       A. His mother did. She had custody           10   issued the card?
11   of my son when I was in college at Alabama       11       A. It was just like a Visa card that
12   State. She ended up filing.                      12   was sent to you by the State of Alabama. It
13       Q. Who is -- what's his mother's             13   was the State of Alabama who sent you a --
14   name?                                            14       Q. Okay.
15       A. Callie Chappell.                          15       A. Whoever they chose to go with.
16       Q. Did you ever file a child support         16       Q. All right. The same question on
17   suing him?                                       17   the documents. Can you see if you've got any
18       A. I did not.                                18   documents related to unemployment --
19       Q. Have you ever applied for                 19       A. Sure.
20   unemployment compensation?                       20       Q. -- compensation?
21       A. I have.                                   21       A. I think I've submitted those
22       Q. When did you apply for                    22   documents.
23   unemployment compensation?                       23       Q. All right.
                                           Page 219                                             Page 221
 1       A. I think it may have been                   1            MR. BASS: Right here, Counsel
 2   around -- when I was unemployed in 2000 -- I      2   (indicating).
 3   think the last time was in -- may have been       3            MR. LOGSDON: Got those? Okay.
 4   in 2013.                                          4       Q. I've seen some email addresses on
 5       Q. Okay.                                      5   some of the stuff you've turned in. Do you
 6       A. And there was a time -- I will             6   have -- do you have an email address
 7   say at least three times prior to that I may      7   currently?
 8   have had. Maybe 2004 --                           8       A. I do.
 9       Q. Uh-huh.                                    9       Q. And do you have a computer?
10       A. -- I may have had unemployment.           10       A. No. Not -- no, not at home, no.
11           And, I don't know, I think               11       Q. How do you get email?
12   there's another time in between there.           12       A. At work. On my phone --
13       Q. And what was the result?                  13       Q. All right.
14       A. I received unemployment.                  14       A. -- and my work.
15       Q. How much did you get?                     15       Q. So, do you have a data plan for
16       A. About one ten a week.                     16   your phone to get email?
17       Q. How long did you get it for?              17       A. It's not a data -- it just comes
18       A. I don't know. Maybe two or three          18   with so many gigabytes when you make your
19   months. I really can't recall the different      19   monthly payment. Like a one gigabyte. And
20   time frames.                                     20   then, it's always on.
21       Q. Yeah, and that was -- that was --         21       Q. Have you ever had a computer?
22   I was going to say, because you told me there    22       A. I have.
23   were several different time frames. So,          23       Q. When did you have a computer?
                                                                                   56 (Pages 218 - 221)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
                                                                                         Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 59 of 100
                                           Page 222                                               Page 224
 1        A. During 2011, '12, I had a                 1           MR. GILL: Can you hear me from
 2   computer at that point, yeah. When I had the      2   here?
 3   Internet and the cable.                           3           THE WITNESS: Yes, I can.
 4        Q. All right. And we kind of went            4
 5   through that earlier. What kind of computer       5   EXAMINATION BY MR. GILL:
 6   did you have?                                     6
 7        A. It was an HP.                             7       Q. Ms. McCullough, I'm Richard Gill,
 8        Q. Where did you purchase it?                8   and with Shannon Holliday and Bobby Segall,
 9        A. I think I purchased it from the           9   we represent the City of Montgomery. And I
10   pawn shop that I cashed the checks.              10   have some questions for you.
11        Q. Okay. All right. Any other               11            Who is Karen Jones?
12   computers you remember owning?                   12       A. I know Karen to be an activist of
13        A. No.                                      13   sorts.
14        Q. How about a Tablet or an iPad or         14       Q. What does she do? Does she
15   a -- anything like that? Have you had --         15   have -- is her career being an activist?
16        A. Most -- Kindle Fire. I've had a          16       A. Her career?
17   few Kindle Fires.                                17       Q. I mean, you said you know her to
18        Q. Okay. Any iPads or Tablets?              18   be an activist. Is that -- that's what she
19        A. I have not.                              19   does for a living?
20        Q. Have you -- in the last twenty           20       A. I'm not sure if she gets paid for
21   years, have you left the State of Alabama?       21   it but --
22        A. Like -- left the state in the            22       Q. Okay. Where have you encountered
23   last -- like to visit, like, Atlanta or          23   her?
                                           Page 223                                               Page 225
 1   something?                                    1           A. She's present at court hearings
 2       Q. You personally, yeah, went to          2       to take notes.
 3   Florida, went to North Carolina, anything     3           Q. Was she present at any of your
 4   like that.                                    4       court hearings before Judge Hayes?
 5       A. No, I may -- I think I went to --      5           A. No.
 6   in the last twenty years -- twenty years.     6           Q. Did she recommend to you to
 7   No. No, I wouldn't say other than, like, to   7       consult Ms. Morgan and the Sanders Law Firm?
 8   visit maybe Atlanta or something one time and 8           A. No.
 9   maybe in the last twenty years. But I really  9           Q. What did lead you to consult the
10   can't recall. It wouldn't have been long.    10       lawyer about this case?
11       Q. Okay. And you've maybe visited        11           A. I was referred by a friend who
12   Atlanta, and when did you say that was?      12       was aware of -- that it was being talked
13       A. I didn't say.                         13       about. So, I was referred by someone else
14       Q. You didn't -- you can't remember?     14       who was familiar with the situation.
15       A. No.                                   15           Q. Who is that?
16       Q. All right.                            16           A. Her name is Felicia Jackson.
17           MR. LOGSDON: All right. I think 17                Q. Felicia Jackson?
18   what we'll do is, I'll pass the witness, but 18           A. Yes, sir.
19   I might have some other questions. But I can 19           Q. Is she just a personal friend or
20   be reading through my notes when he's going 20        can you help identify Ms. Jackson?
21   and maybe that will speed things along.      21           A. She's just a personal friend.
22           All right. Do you want to sit        22           Q. And she was familiar with the
23   here?                                        23       situation, you said?
                                                                                    57 (Pages 222 - 225)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 60 of 100
                                              Page 226                                            Page 228
 1        A. Yes, she had heard of -- seen                1           MR. BASS: Objection.
 2   information of an invitation if you wanted to        2           MS. WILSON: Objection.
 3   take part in it, then, come and listen to            3           MR. BASS: That's misleading.
 4   what was going on. So, she referred me.              4       A. I do not.
 5        Q. All right. So, she referred you              5       Q. (BY MR. GILL) But she's not
 6   because she had had or knew about an                 6   named in this lawsuit?
 7   invitation --                                        7       A. She's not named.
 8        A. Right.                                       8       Q. And you don't know why, despite
 9        Q. -- to come to some presentation;             9   her sort of getting you interested in it,
10   is that right?                                      10   that she has not joined?
11        A. Correct.                                    11           MS. WILSON: Objection.
12        Q. And what did you understand the             12           MR. BASS: Objection.
13   presentation was about?                             13       A. We don't know why.
14        A. If you had been incarcerated or             14       Q. (BY MR. GILL) So, you went to a
15   you had several tickets, if you -- and if you       15   presentation at the invitation that Ms.
16   felt like you were done wrongly by that,            16   Jackson described?
17   then, just come and listen to what they had         17       A. Correct.
18   to say. There was no -- a whole lot of              18       Q. Where was that presentation?
19   information about it.                               19       A. It was on the West South
20        Q. Okay. Well, how -- in what way              20   Boulevard.
21   did Ms. Jackson communicate that to you, face       21       Q. At some building, I assume?
22   to face or --                                       22       A. At a radio station.
23        A. Face to face.                               23       Q. At a radio station. What
                                              Page 227                                            Page 229
 1       Q. Did she come to your house and                1   station?
 2   sort of recruit you or did y'all meet                2       A. I believe it's WKXM.
 3   somewhere by accident or what?                       3       Q. WKXM. And how many people were
 4           MR. BASS: Objection.                         4   in attendance?
 5   Misleading.                                          5       A. About --
 6       A. It was not a recruitment. We                  6       Q. More or less.
 7   talked on -- we're friends.                          7       A. -- thirty.
 8       Q. (BY MR. GILL) Okay. How long                  8       Q. I know you didn't necessarily
 9   have you been friends with Ms. Jackson?              9   count. About how many?
10       A. I had known her at that point                10       A. About thirty.
11   about six years.                                    11       Q. And who made a presentation?
12       Q. About six years.                             12       A. I think Karen was there. She did
13           And was she at your house when              13   give us information.
14   she got to talking about this invitation?           14       Q. Karen Jones?
15       A. Yes.                                         15       A. She gave us information on what
16       Q. And was she planning to attend?              16   was going on and if we wanted to --
17       A. She did.                                     17       Q. If you wanted to do what?
18       Q. Did she claim to be a person who             18       A. -- participate.
19   was one who had been incarcerated or who had        19       Q. Participate. Was there anyone
20   had several tickets or --                           20   else who made a presentation or gave
21       A. Yes.                                         21   information?
22       Q. She is not, in fact, one of the              22       A. There were interns that --
23   people in this lawsuit. Do you know why?            23   lawyers that were interns that were there.
                                                                                     58 (Pages 226 - 229)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 61 of 100
                                          Page 230                                              Page 232
 1       Q. Interns for who?                          1      Q.     You did. All right.
 2       A. Hank Sanders and Faya.                    2           I don't want to mislead you, but
 3       Q. Okay. Did you know Faya Rose?             3   I thought that's what your answer was.
 4       A. She wasn't present that day.              4           And have you ever seen the paper
 5       Q. No, I know, but did you know her          5   that they wrote down all that information on?
 6   by that time?                                    6       A. It was just legal pads.
 7       A. No.                                       7       Q. Did they give you a copy of it at
 8       Q. Did you know Hank Sanders?                8   any time?
 9       A. I knew of them.                           9       A. No.
10       Q. You knew he had been a state             10       Q. Tell me what Ms. Jones said in
11   senator at one time?                            11   her presentation.
12       A. I did.                                   12       A. Well, basically, she just let us
13       Q. Can you -- do you know the names         13   know that we were going to file a grievance
14   of any of these interns?                        14   for what we had been through. You know, it's
15       A. I do not.                                15   been a few years now. She mainly just gave
16       Q. Did any of them speak or did only        16   us paperwork.
17   Ms. Jones make a presentation?                  17       Q. Well, did she -- was it an open-
18       A. They spoke to us individually.           18   ended question to you, just do you have some
19       Q. Took information from you?               19   grievances in the world, or do you have
20       A. Yes.                                     20   grievances about Judge Hayes, or do you have
21       Q. Did they get kind of a summary or        21   grievances about how many tickets you've
22   statement of what your claims might be as       22   gotten or whether you've gotten fines? I
23   opposed to, say, Ms. Jackson's claims?          23   mean, what was it that she was trying to see
                                          Page 231                                              Page 233
 1       A. Correct.                                  1   if you had --
 2       Q. All right. Did they write them            2       A. It was --
 3   down?                                            3       Q. -- an interest in?
 4       A. Yes.                                      4            MR. BASS: Objection. Compound
 5       Q. Do you know if these interns were         5   question.
 6   actually lawyers or just young people who        6            MS. WILSON: Form.
 7   were working in the Sanders firm?                7       Q. (BY MR. GILL) You may answer.
 8       A. They were all recently graduated.         8       A. Debtor's prison.
 9       Q. Did they tell you that?                   9       Q. Debtor's prison?
10       A. Yes.                                     10       A. Yeah.
11       Q. Did they give you a card?                11       Q. Is that what she called it?
12       A. No.                                      12       A. That's what it's called.
13       Q. No. At that time, you had not            13       Q. That's what it's called by your
14   hired any lawyer, right?                        14   lawyers and people like Ms. Jones, right?
15       A. Correct.                                 15       A. That's what it's called.
16       Q. And so, you gave information and         16            MS. WILSON: Objection to form.
17   a statement of your grievances to one of        17       Q. (BY MR. GILL) The court doesn't
18   these interns?                                  18   call it a debtor's prison, does it?
19       A. Correct.                                 19            MS. WILSON: Objection.
20           MR. BASS: Objection.                    20            MR. BASS: Objection.
21   Misleading.                                     21       Q. (BY MR. GILL) Does it?
22       Q. (BY MR. GILL) Did you do that?           22       A. Does the court call it debtor's
23       A. I did.                                   23   prison?
                                                                                  59 (Pages 230 - 233)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                 205-397-2397
                                                                                         Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 62 of 100
                                            Page 234                                                Page 236
 1       Q. Yeah.                                       1   those fines, right?
 2       A. That would not be beneficial to             2           MS. WILSON: Objection to form.
 3   the court.                                         3       A. I had paid about five thousand
 4       Q. They don't, do they?                        4   dollars worth of fines at that point. That's
 5            MS. WILSON: Objection. Calls              5   why I did it.
 6   for speculation.                                   6       Q. (BY MR. GILL) But you had not
 7            MR. GILL: No, it's not.                   7   paid all of the fines, though?
 8       Q. You've never heard the court                8       A. I had paid about five thousand
 9   refer to people who are put in jail for            9   dollars of fines at that point.
10   failure to appear, for example, as going to       10       Q. But you had other amounts owed
11   debtor's prison, have you?                        11   besides what you had paid, right?
12            MR. BASS: Counsel, we can                12       A. Those new ones were actually old
13   stipulate to that, that the court doesn't         13   ones. The majority of them were old tickets
14   refer to itself as a debtor's prison.             14   brought back.
15       Q. (BY MR. GILL) So, that's a                 15       Q. Okay. All right. So, you felt
16   pejorative term used by activists and people      16   like you fit into this group of people with
17   who want --                                       17   that kind of grievance, right?
18            MS. WILSON: Objection.                   18           MS. WILSON: Objection to form.
19       Q. (BY MR. GILL) -- to sue the                19       A. I had been to prison for debt,
20   City, right?                                      20   yes.
21            Pejorative meaning unpleasant or         21       Q. (BY MR. GILL) And you were
22   accusatory.                                       22   willing to sign up to be a plaintiff in this
23            MS. WILSON: Objection.                   23   lawsuit that Ms. Jones was promoting; is that
                                            Page 235                                                Page 237
 1   Mischaracterizes --                            1       right?
 2        A. I find it to be true.                  2            A. Correct.
 3        Q. (BY MR. GILL) Pardon?                  3            Q. She said that they were --
 4        A. I find that term to be true.           4       whoever it was she was speaking for, were
 5        Q. Well, we're going to explore           5       going to file a lawsuit about the debtor's
 6   about that. But that's what Ms. Jones called   6       prison and did you want to be a part of it;
 7   it in that meeting; is that right?             7       is that right?
 8        A. Correct.                               8            A. Yes.
 9        Q. And so, she was interested in          9                MR. BASS: Objection.
10   people who had gone to jail, I assume for     10            Q. (BY MR. GILL) I'm sorry. The
11   debt since it was -- she was calling it a     11       answer's yes?
12   debtor's prison, right?                       12            A. Yes.
13        A. Correct.                              13            Q. Okay. When did you actually
14            MR. BASS: Objection. That's          14       engage a lawyer?
15   mischaracterized as to what the testimony     15            A. We had -- all of the news
16   was. It's also misleading.                    16       stations were there that day, and that's the
17        Q. (BY MR. GILL) You may answer. 17               first time I saw a lawyer. We did a news
18        A. She referred to it as debtor's        18       conference.
19   prison.                                       19            Q. Which day is that, the day of
20        Q. And you were a person who had not 20           this presentation by Ms. Jones?
21   paid some fines and had been sentenced by the 21            A. No.
22   municipal court to a certain number of days 22              Q. There was some other date after
23   for failure to appear and not having paid     23       this initial presentation in which there was
                                                                                      60 (Pages 234 - 237)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 63 of 100
                                            Page 238                                               Page 240
 1   a news conference called to announce this          1           MR. BASS: Well, you can make
 2   lawsuit; is that right?                            2   your request.
 3       A. Correct.                                    3           MR. GILL: Well, I'm making it.
 4       Q. And who arranged that?                      4       Q. Up until then, till that news
 5            MR. BASS: Objection.                      5   conference, you had not hired or engaged a
 6            MS. WILSON: Objection.                    6   lawyer; is that right?
 7       A. I'm unaware.                                7       A. Correct.
 8            MR. BASS: If she has personal             8       Q. And can you tell me the date of
 9   knowledge.                                         9   that news conference?
10            MR. GILL: Well, then, if she             10       A. I believe it was July 2nd, 2015.
11   doesn't, she can answer and say I don't know.     11       Q. July 2nd, 2015?
12   But if she does know, I'm interested in the       12       A. Correct.
13   answer.                                           13       Q. Okay. Had you, by that time,
14       Q. Do you know who arranged the news          14   agreed to join in the lawsuit?
15   conference to --                                  15       A. Yes.
16       A. I do not.                                  16       Q. Had you read the complaint that
17       Q. -- make the announcement?                  17   was going to be filed on your behalf?
18            The answer is you don't know?            18       A. Not at that time.
19       A. I do not know.                             19       Q. Okay. But you had agreed without
20       Q. Okay. At that time, you said               20   actually reading what was going to be said on
21   that's the first day you actually felt like       21   your behalf; is that right?
22   you had a lawyer?                                 22       A. I had spoken about it.
23       A. Correct.                                   23           MR. BASS: Objection. That
                                            Page 239                                               Page 241
 1        Q. And who was that lawyer?                   1   mischaracterizes her testimony and that's
 2        A. At that time, it was Faya Rose             2   misleading. If you're talking about attorney
 3   and Hank Sanders and Ms. Morgan.                   3   work product, that's also privileged as a
 4        Q. And Ms. Morgan.                            4   draft of the complaint.
 5            And did you have -- have you ever         5        Q. (BY MR. GILL) Had you read the
 6   entered into a contract by which you retained      6   complaint that was going to be filed on your
 7   that law firm?                                     7   behalf before --
 8        A. Yes.                                       8           MR. BASS: Objection. That calls
 9        Q. You have a written arrangement             9   for --
10   with them?                                        10        Q. (BY MR. GILL) -- it was filed?
11        A. I do have a contract.                     11           MR. BASS: -- work product.
12        Q. With that law firm?                       12           MR. GILL: No, it doesn't.
13        A. Correct.                                  13           MR. BASS: I'm instructing her
14        Q. Well, we'd like to see that.              14   not to answer that if you're talking about --
15            MR. GILL: If we can put that on          15           MR. GILL: Whether she had read
16   the list, please, Mr. Bass.                       16   it -- whether she had read it is not
17            MR. BASS: You can put it on the          17   privileged and is not work product. The
18   list, Counselor.                                  18   question is, had she read it. If I -- that's
19            MR. GILL: We will. Is there              19   not work product or privilege.
20   some objection to the engagement letter?          20           MR. BASS: If you're going to ask
21            MR. BASS: There may well be.             21   what the content of it was --
22            MR. GILL: I don't think it's             22           MR. GILL: I haven't asked that
23   privileged.                                       23   yet. I asked her had she read it.
                                                                                     61 (Pages 238 - 241)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 64 of 100
                                            Page 242                                              Page 244
 1       A. I had been informed.                        1   that means.
 2       Q. (BY MR. GILL) Well, I understand            2       A. Dentons Law Firm. No, I'm not --
 3   that to be -- but the question was: Had you        3   I'm not -- I can't say I recall a Dentons Law
 4   read the complaint that was about to be filed      4   Firm, engaging them.
 5   on your behalf?                                    5       Q. (BY MR. GILL) Okay. And I'll
 6       A. At what point?                              6   give you a specific name. Have you ever
 7       Q. When you signed up and joined in            7   engaged a lawyer by the name of Hirshman?
 8   the lawsuit.                                       8       A. Hirshman?
 9       A. We were given --                            9            MS. MORGAN: Do you want to give
10           MR. BASS: Objection. That's               10   her his full name?
11   misleading.                                       11            MR. GILL: I'm not sure I know
12       A. -- information prior to signing            12   his full name.
13   to look over.                                     13            MR. BASS: Harold Hirshman.
14       Q. (BY MR. GILL) I know you were              14            MS. MORGAN: Harold Hirshman.
15   given information, but the question is, did       15       Q. (BY MR. GILL) Harold Hirshman.
16   you read the complaint?                           16   He may have a middle name.
17       A. We were given the complaint as             17       A. Is this someone I hired?
18   well as the contract to look over, yes.           18       Q. I don't know. I'm asking you.
19       Q. Okay. And that would have been             19       A. Hirshman.
20   on July the 2nd?                                  20       Q. Have you ever hired a Mr. Harold
21       A. That may have been prior to July           21   Hirshman?
22   2nd.                                              22       A. I do -- no. No.
23       Q. Okay. Have you ever engaged any            23       Q. Have you ever hired Mr. Stephen
                                            Page 243                                              Page 245
 1   additional or other lawyers than Faya Rose         1   O'Brien?
 2   and Hank Sanders and Ms. Morgan?                   2        A. Stephen O'Brien? No.
 3        A. I have not.                                3        Q. No? Okay. So, you had some
 4        Q. Okay. Do you know anything about           4   grievances in mind when you went and talked
 5   a firm called Densons? Dentons. Dentons.           5   to the folks at the meeting that Ms. Jones
 6        A. Never heard of that.                       6   arranged, right?
 7        Q. Never heard of that one.                   7        A. Correct.
 8            And you don't have any engagement         8        Q. And tell me, if you would, what
 9   contract with a Dentons Law Firm?                  9   those grievances were that you were upset
10        A. Dentons Law Firm.                         10   about.
11        Q. If you've never heard of them, I          11        A. My double incarceration.
12   don't --                                          12        Q. Your double incarceration?
13        A. No, I don't -- I don't recall a           13        A. Double. I was incarcerated twice
14   Dentons Law Firm.                                 14   for fines. The second time I was
15        Q. Okay. And you've never engaged            15   incarcerated, I had paid those. And they
16   them to become your lawyers in any manner,        16   seemed to come right back. The fact that I
17   have you?                                         17   was released with about twelve tickets after
18            MR. BASS: Objection. It calls            18   paying thirty-eight hundred dollars, the
19   for a legal conclusion.                           19   conditions of --
20            MR. GILL: Well, she'll know.             20        Q. You're going too fast for me.
21   She said she engaged Ms. Morgan's firm.           21        A. I'm sorry.
22            MR. BASS: The objection stands.          22        Q. That's all right. I'm going to
23            MR. GILL: She understands what           23   let you have the whole list. I just need --
                                                                                    62 (Pages 242 - 245)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 65 of 100
                                             Page 246                                               Page 248
 1   you were released with twelve tickets               1   the fact that Judge Lambert has dismissed
 2   outstanding when you had already made               2   those claims. I may go back at a double --
 3   payments and served time; is that what the          3   well, no, let's start at the top.
 4   second item was?                                    4            The double incarceration, you
 5       A. Correct.                                     5   felt like the first time you served time in
 6       Q. Okay. And go ahead, please.                  6   jail, you had cleared the slate; is that
 7       A. The conditions under which we                7   right?
 8   were incarcerated.                                  8        A. Correct.
 9       Q. You're talking about the physical            9        Q. And so, that when -- the second
10   conditions or --                                   10   time when Judge Hayes sent you to jail, you
11       A. The physical conditions.                    11   felt it was for the same offenses, and
12       Q. All right. Anything else?                   12   therefore, it was a double incarceration?
13       A. Yes. The emotional damage,                  13            MS. WILSON: Objection.
14   damage caused to my children with that             14        A. I left jail with a list of
15   anxiety of that separation. Most of all,           15   tickets when my balance said thirty-eight
16   what Judge Hayes said about, you know, my not      16   hundred and something dollars, and I paid
17   being a good parent because I didn't pay           17   that. But I walked out when I paid that with
18   fines.                                             18   a list of tickets that -- what is -- where
19       Q. Okay.                                       19   does the list of tickets come from?
20       A. Because all of this came about              20        Q. (BY MR. GILL) I don't know. I'm
21   due to the roadblock situation that was            21   asking you. But the point is, the nature of
22   imposed upon the City and the -- and the           22   your claim about double incarceration is that
23   areas where I lived, the lower income areas.       23   you thought you had paid off the tickets, and
                                             Page 247                                               Page 249
 1       Q. All right. Let me be sure I've               1   then, you were later incarcerated for some of
 2   got them. I've gotten down to five things.          2   the same tickets?
 3   Double incarceration, the release with the          3       A. Correct.
 4   tickets outstanding, the conditions under           4       Q. Okay. That's a fair statement of
 5   which you were incarcerated, and the                5   that grievance, isn't it?
 6   emotional damage to your children especially        6       A. (Witness nods head.)
 7   related to Judge Hayes' comment about you not       7       Q. And you felt like --
 8   being a good parent because you didn't pay          8       A. Yes.
 9   your fines?                                         9       Q. -- Judge Hayes sentenced you a
10       A. Yes.                                        10   second time or commuted you the second time
11       Q. And then, the roadblocks?                   11   and should not have done that, right?
12       A. The roadblocks --                           12       A. On some of those tickets.
13       Q. Yeah. That's five.                          13            MS. WILSON: Objection to form.
14       A. -- in the lower income areas.               14   Can you ask a question rather than
15           MS. MORGAN: That's five?                   15   summarizing what you think she said?
16       Q. (BY MR. GILL) Yeah, I have                  16            MR. GILL: No, I can't. I'm just
17   roadblocks in lower income areas.                  17   incorrigible, I insist on being, which is my
18       A. Yes.                                        18   privilege.
19       Q. All right. Anything else?                   19            MR. BASS: Objection to the term
20       A. That would be all.                          20   "commuted". Calls for a legal conclusion,
21       Q. That'd be it. All right. Let's              21   plus, it's misleading.
22   go back, then, through this. I'm not going         22       Q. (BY MR. GILL) Well, you've
23   to spend any time on the roadblocks, given         23   already testified you knew what commuted
                                                                                      63 (Pages 246 - 249)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 66 of 100
                                            Page 250                                              Page 252
 1   meant, haven't you?                                1           MR. GILL: Of course you can.
 2        A. No, I do not.                              2           MR. BASS: It's noted.
 3        Q. Do you know?                               3           MR. GILL: But I'm entitled to
 4        A. No.                                        4   hear the answer.
 5        Q. You don't have any idea.                   5      Q. Would you repeat your answer?
 6            Do you not know that commuted             6      A. What was the question again?
 7   means that the court sentenced you to a            7           MR. GILL: Read that question
 8   certain number of days in jail in lieu of the      8   back to her, please, Michelle.
 9   fines that weren't paid?                           9
10            MS. WILSON: Objection to form.           10          (Whereupon, the desired portion
11            MR. BASS: Calls for a legal              11          of the transcript was read back
12   conclusion and misleading.                        12          by the court reporter.)
13            MR. GILL: Thank you.                     13
14        Q. You may answer.                           14        A. I understand today.
15        A. Can you ask the question again?           15        Q. (BY MR. GILL) Okay. And you
16        Q. Sure. Do you understand that              16   felt that Judge Hayes inappropriately did
17   commuted simply means that you had --             17   that to you; is that right?
18   according to the judge, you had fines that        18            MS. WILSON: Objection to form.
19   were due that had not been paid and you, for      19        A. I felt the City inappropriately
20   various reasons, were then sent to jail and       20   did that to me.
21   the dollars were converted into days in jail      21        Q. (BY MR. GILL) What did the City
22   at fifty dollars a day?                           22   do that Judge Hayes didn't do?
23        A. I --                                      23        A. The City is over Judge Hayes.
                                            Page 251                                              Page 253
 1            MS. WILSON: Objection.                    1       Q. Well, in what way do you think
 2            MR. GILL: Excuse me.                      2   the City is over Judge Hayes other than what
 3            MR. BASS: Objection.                      3   lawyers may have told you?
 4   Misleading.                                        4       A. Well, Judge Hayes did what the
 5       Q. (BY MR. GILL) I know you're                 5   City allowed him to do.
 6   having trouble answering over the noise from       6            MR. BASS: Object to that.
 7   the objections. Would you give me your             7   Object to that characterization.
 8   answer again, please? I couldn't hear all of       8       Q. (BY MR. GILL) You say Judge
 9   it.                                                9   Hayes did what the City allowed him to do?
10            MR. BASS: We're properly making          10       A. Yes.
11   objections --                                     11       Q. What evidence do you have of
12            MR. GILL: Sure.                          12   that?
13            MR. BASS: -- noted for the               13       A. The day he pleaded guilty to
14   record, Counsel.                                  14   seven charges, that's what he said.
15            It's not noise.                          15       Q. He pleaded guilty to what?
16            MR. GILL: That's fine. That's            16       A. Seven charges of corruption. I
17   fine. But you spoke over her answer, and I        17   was present.
18   can't -- I just asked her to repeat the           18       Q. Well, let me get it clear. Where
19   answer since I can't hear it.                     19   did he plead guilty to several charges of
20            MR. BASS: We're allowed to lodge         20   corruption?
21   our objections --                                 21       A. It was on Dexter Avenue, the
22            MR. GILL: That's fine.                   22   court --
23            MR. BASS: -- for the record.             23       Q. Oh, you're talking about before
                                                                                    64 (Pages 250 - 253)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 67 of 100
                                           Page 254                                                Page 256
 1   the Judicial Inquiry Commission?                  1       A. I'm complaining about the overall
 2       A. Yes.                                       2   system. That's what I thought was on it.
 3       Q. And you think he pled guilty to            3       Q. So, you don't have any specific
 4   corruption?                                       4   complaint about the fact that Judge Hayes is
 5       A. He said -- I was present.                  5   the one who sentenced you and he sentenced
 6       Q. And the question is, do you think          6   you for double charges?
 7   he pled guilty to corruption? You were there      7       A. He is a judge, and I understand
 8   and heard it?                                     8   that he can only go so far. There's some
 9       A. Yes, sir.                                  9   overhead to a judge. From that statement he
10       Q. And that's your belief?                   10   made in court. I took that to heart when he
11       A. His lawyer spoke on his behalf.           11   said, I was doing what I was told to do.
12       Q. Yes. I understand that, but the           12       Q. Judge Hayes didn't say that, did
13   question is, is it your belief that he,          13   he?
14   quote, "pled guilty to several charges of        14       A. His lawyer did.
15   corruption" --                                   15       Q. Well, I'll ask the question
16       A. I believe seven.                          16   again. Do you or do you not have a grievance
17       Q. Let me finish the question.               17   that Judge Hayes sentenced you to double
18   -- unquote? Now, you can answer.                 18   incarceration?
19       A. Yes.                                      19       A. Yes, I have a grievance with that
20       Q. All right. And what does that             20   as well.
21   have to do with what the City did if he was      21       Q. As well. Well, that's the core
22   acting corruptly?                                22   of what you say he did, right?
23       A. He said he was doing what he was          23       A. With Judge Hayes, yes. With
                                           Page 255                                                Page 257
 1   told to do, or his lawyer said that.              1   Judge Hayes, yes.
 2       Q. His lawyer? Who was the lawyer             2       Q. And that he is the one who made
 3   that said he was doing what he was told to        3   the comment that you found to be disturbing?
 4   do?                                               4       A. That's who I was standing before
 5       A. It was someone who represented --          5   that day, yes.
 6   he did not speak that day. His lawyer spoke       6       Q. Yes. And your complaint is that
 7   on his behalf.                                    7   he made a comment about you being a poor
 8       Q. And you believe that the lawyer            8   parent; is that right?
 9   representing Judge Hayes said to the Judicial     9       A. Correct.
10   Inquiry Commission that he did what he was       10       Q. All right. And you made a
11   told to do?                                      11   statement earlier in your testimony in
12       A. I was present when it was said.           12   response to Mr. Logsdon's questions that you
13       Q. Are you aware that there may be a         13   thought Mayor -- that the large sentences or
14   transcript of that --                            14   lengthy sentences commenced at a point that
15       A. I most certainly am.                      15   coincided with Judge -- I mean, excuse me,
16       Q. -- and we can verify it?                  16   with Mayor Strange taking office; is that
17       A. Yes, sir.                                 17   right?
18       Q. All right. And who did he say he          18       A. Right.
19   was told to do anything by?                      19       Q. Do you have any evidence
20       A. He did not say.                           20   whatsoever that Mayor Strange had anything to
21       Q. Oh. All right. Well, are you              21   do with the sentences that the judges imposed
22   complaining about what Judge Hayes did? Is       22   on people in the municipal court?
23   that one of your complaints?                     23       A. The money that went into the --
                                                                                     65 (Pages 254 - 257)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                   205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 68 of 100
                                             Page 258                                                 Page 260
 1   the twenty-five million dollars that was in         1        Q. Oh. Oh. Some blog site?
 2   the news.                                           2        A. No, it was not a blog. It was a
 3       Q. You think the City got twenty-               3   newspaper post.
 4   five million dollars?                               4        Q. The Birmingham newspaper?
 5       A. Yes, sir.                                    5        A. Yes, sir.
 6       Q. From what?                                   6        Q. Which newspaper?
 7       A. Tickets and fines and fees.                  7        A. It's been -- it's been a while
 8       Q. Over what period of time?                    8   since I saw it, but it was information that I
 9       A. 2007, '8, '9, '10.                           9   read there. So, I did independent -- I
10       Q. Excuse me. A decade?                        10   looked -- I went and did my own research on
11       A. Well --                                     11   it after that just to --
12       Q. Over ten years, fifteen years --            12        Q. You did. What did you find in
13       A. -- during the time --                       13   your own research?
14       Q. -- twenty years?                            14        A. I found it to be true, what was
15       A. -- I was being -- not -- no,                15   being said.
16   not -- not even -- I'm not going to say a          16        Q. So, the City of Montgomery took
17   complete decade.                                   17   in twenty-five million dollars in what period
18           But during that time frame.                18   of time is your best judgment?
19       Q. Where did you get that                      19        A. Over the course of -- I can't
20   information?                                       20   remember. It was a very short period of
21       A. It was a report out of                      21   time. It was like a year or two years. It
22   Birmingham.                                        22   was a very short period of time that they got
23       Q. And where did you see that                  23   that amount of money.
                                             Page 259                                                 Page 261
 1   report?                                             1        Q. Did you know anything at all
 2       A. It was in the news. It was a                 2   about whether the City of Birmingham was
 3   report of the amount of money Montgomery city       3   accounting for its receipts in the same way
 4   took in as opposed to the amount of money           4   as the City of Montgomery was?
 5   Atlanta, Georgia, took in. And then,                5            MR. BASS: Objection. Calls for
 6   Montgomery took in twenty-five million, and         6   facts not introduced into evidence.
 7   Birmingham, Atlanta, and I think another            7        A. Did I know anything about how
 8   large city like Mobile didn't take in that          8   Birmingham was accounting --
 9   amount combined as opposed to the time when         9        Q. (BY MR. GILL) No, let me
10   Strange was in office. But these other large       10   rephrase the question. You said you saw some
11   cities did not have that type of revenue off       11   article that some reporter wrote and that it
12   of paid fines that Montgomery had alone.           12   showed that the City of Montgomery took in
13       Q. And tell me where this report               13   twenty-five million dollars while the City of
14   was. You said it was reported in the news?         14   Birmingham and these other cities you
15       A. Yes, it was in the news. It                 15   mentioned took in far less, right?
16   was -- it was out of Birmingham. It was            16        A. Combined.
17   in -- a report out of Birmingham, Alabama.         17        Q. Okay. Combined.
18       Q. Was it on the television news?              18            And do you know -- the question
19       A. It was a post that was --                   19   is, do you know whether or not the City of
20       Q. Pardon?                                     20   Birmingham accounted for its receipts from
21       A. It was a post. I'm not sure if              21   its municipal court in the same way that the
22   you're -- a post. Like on Facebook, it was a       22   City of Montgomery reported its receipts?
23   post.                                              23        A. That's how it was reported.
                                                                                       66 (Pages 258 - 261)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                              Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 69 of 100
                                             Page 262                                              Page 264
 1       Q. That's how it got in the report,             1   terrible that he was doing.
 2   but do you know if that's right that they           2           MS. WILSON: Objection.
 3   recorded them in the same way?                      3       A. I didn't say that.
 4       A. Do I know, a layperson, know how             4           MS. WILSON: That's not a
 5   the City of Birmingham recorded their revenue       5   question.
 6   from paid fines and tickets?                        6       Q. (BY MR. GILL) You don't, in
 7       Q. And you don't, do you? You have              7   fact, know if Major Strange had anything to
 8   no idea?                                            8   do with the fines and costs of municipal
 9       A. Well, it's a known fact that                 9   court, do you?
10   Montgomery took in a lot of money from paid        10       A. I was led to believe that by the
11   fines. So, I lean toward that information.         11   statements that Judge Les Hayes made. I just
12       Q. Of course.                                  12   came to that conclusion.
13       A. Right.                                      13       Q. All right.
14       Q. Because that's the viewpoint from           14       A. Okay.
15   which you come, right?                             15       Q. But in terms of evidence, you
16       A. (Witness nods head.)                        16   don't have any evidence that Mayor Strange in
17       Q. But the -- you have no idea                 17   any way controlled the fines and costs in
18   whether the City of Birmingham reported its        18   municipal court, do you?
19   figures in one way and the City of Montgomery      19       A. Mayor.
20   reported its in a different way?                   20       Q. Pardon?
21           MR. BASS: Objection.                       21       A. He's the mayor.
22           MS. WILSON: Objection.                     22       Q. The mayor.
23           MR. BASS: That's now the third             23       A. Right.
                                             Page 263                                              Page 265
 1   time you've asked that question.                    1       Q. Did I call him the wrong name?
 2           MR. GILL: I know it, and I want             2       A. Well, the mayor has some say in
 3   to be clear that she actually has no factual        3   that.
 4   basis to know one way or the other about            4       Q. What say does he have about that?
 5   that.                                               5       A. I'm not sure, sir, but I'm pretty
 6       A. I'm missing the point.                       6   sure he has some say.
 7       Q. (BY MR. GILL) Well, you don't                7       Q. But you have no facts?
 8   have to see the point. The question is, do          8       A. I can get some.
 9   you know how Birmingham kept its books or           9       Q. Where can you get them?
10   reported its spent revenues versus how             10       A. Not presently today, but I will
11   Montgomery recorded its revenues?                  11   get some.
12       A. There's no way I can know that.             12       Q. Where can you get them?
13       Q. Okay. That's fine. So, you                  13       A. I will get them.
14   don't know if you're comparing apples to           14       Q. Pardon me?
15   apples or apples to oranges, right?                15       A. I will get them, sir.
16       A. I didn't compare.                           16       Q. Well, where do you plan to get
17           MR. BASS: Objection.                       17   them because that's in this lawsuit? We'd
18           MS. WILSON: Objection.                     18   like to know where you plan to get such
19       A. An expert somewhere compared it.            19   facts.
20   Someone who did report it compared it.             20       A. All right.
21       Q. (BY MR. GILL) Well, that's one              21       Q. And what is your plan or what
22   of the facts you've told me that leads you to      22   source for any facts about the mayor?
23   suspect that Mayor Strange had something           23       A. It's public records.
                                                                                     67 (Pages 262 - 265)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                 205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 70 of 100
                                           Page 266                                               Page 268
 1        Q. It's a public record that the             1   just show them you have insurance and there's
 2   mayor controlled the fines and costs              2   no ticket but --
 3   administered or assessed in municipal court;      3       A. You asked me what was my
 4   is that what you're saying?                       4   reasoning. Or what was the facts --
 5        A. The mayor controls the police             5       Q. I didn't ask you the reasoning.
 6   officers, who are disbursed into certain          6       A. -- that I had.
 7   communities, who ticketed the same people         7       Q. I asked you the facts.
 8   over and over and over and over and over,         8       A. That was my facts, my personal
 9   which, then, they come back two months later      9   experience.
10   and arrest you and take you before the           10       Q. That's the facts is, that you've
11   courts. And the courts put you in jail and       11   gotten a lot of tickets, right?
12   create a debtor's prison. That's a fact.         12       A. Correct.
13        Q. That's the fact?                         13       Q. And you have, right? You've had
14        A. Yes, sir.                                14   dozens of tickets?
15        Q. But I'm going to ask you the             15       A. Correct.
16   question again about your assertion that you     16       Q. And you have missed many court
17   were going to come up with facts that show       17   appearance dates, right?
18   that the mayor had something to do with          18       A. Correct.
19   controlling the assessment of fines and fees     19       Q. And when put on probation with
20   in the municipal court.                          20   JCS, you made no payments?
21        A. Yes.                                     21       A. No payments.
22        Q. And what evidence of that do you         22       Q. Did not comply with the probation
23   claim to have or where do you plan to get it?    23   order in any way, did you?
                                           Page 267                                               Page 269
 1        A. I was ticketed. It just -- break          1       A. I had paid them already. I
 2   it all the way down to the lowest form. I         2   didn't see a need to comply.
 3   was ticketed several times in --                  3       Q. Well, whether you saw a need to
 4        Q. Yes, you were.                            4   or not, you had a court order that said you
 5        A. -- lower income community.                5   were to do it and --
 6            Just like my recent -- my latest         6       A. Of course, I did.
 7   ticket said that I didn't have a current tag      7       Q. -- you didn't do it, right?
 8   nor did I have insurance, but I did. And          8       A. Of course. Of course I had a
 9   that happened three times in a row. And why       9   court order.
10   did that happen three times in a row? I have     10       Q. When you say the judge sentenced
11   a current tag. I have insurance. But you         11   you wrong --
12   give me a stack of tickets saying I have no      12       A. Correct.
13   current tag and I have no insurance. And         13       Q. -- did you appeal that?
14   because you did that, now, you have a right      14       A. I did not.
15   to say -- give me a ticket for not having a      15       Q. You knew that you could, didn't
16   license, which I can never get if I keep         16   you?
17   getting these unwarranted tickets. And           17       A. No.
18   that's the system.                               18       Q. You don't know you can appeal?
19        Q. Well, you've wandered a long way         19       A. I did -- I did not know that you
20   from the question I asked.                       20   can appeal -- that you could appeal that on
21        A. I have.                                  21   that level. It's misdemeanors. I didn't
22        Q. Because the deal is whether --           22   know that you -- I knew of an appeal, yes,
23   how you handle -- if you have insurance, you     23   but I did not realize that you could appeal
                                                                                    68 (Pages 266 - 269)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 71 of 100
                                           Page 270                                              Page 272
 1   something on that level, no.                      1        Q. And you never have inquired of
 2       Q. And you didn't inquire?                    2   anybody whether if you think the charges
 3       A. I did not.                                 3   against you are not justified and you're
 4       Q. All right. And you've been                 4   convicted of them that you should -- you can
 5   charged with a number of offenses separate        5   appeal?
 6   and apart from traffic tickets, haven't you?      6            MR. BASS: Objection.
 7       A. No.                                        7            MS. WILSON: Objection to form.
 8       Q. You've been charged --                     8            MR. BASS: Compound. Misleading.
 9       A. I have a few.                              9        Q. (BY MR. GILL) You may answer.
10       Q. You were once charged with                10        A. No, they were misdemeanor
11   criminal mischief. What was that about?          11   charges. I was unaware that you could appeal
12       A. I was about eighteen or nineteen,         12   misdemeanor charges and --
13   and a friend of mine -- me and a girlfriend      13        Q. And the point is, you never asked
14   of mine, we got into it. And she called the      14   in any of those various encounters with the
15   police. And I wasn't an idiot and didn't         15   courts --
16   leave, and they charged me with criminal         16        A. I pled guilty --
17   mischief.                                        17            MS. WILSON: Objection to form.
18       Q. All right. You've been charged            18        A. -- to the charges.
19   with harassment. What was that about?            19            THE COURT REPORTER: I can only
20       A. That was Jeffrey Jackson's                20   get one at a time.
21   mother, my daughter's grandmother. He had        21        Q. (BY MR. GILL) And, in fact, the
22   taken the car back from me, the red LeBaron      22   list of charges on which you were sent to
23   that I had been ticketed in. And -- because      23   jail on the 2nd or 3rd of July of 2013, you
                                           Page 271                                              Page 273
 1   I asked him to leave. And I needed it to get  1       were guilty of every one of them, weren't
 2   to work. So, I went over, and I asked her --  2       you?
 3   she had burglar bars. And I had an ICEE in    3            A. I pled guilty.
 4   my hand, and I threw it at the door. I was    4            Q. And there were seventeen of them
 5   pregnant. I was six, seven months pregnant. 5         at that time?
 6   I had to walk to her house. I needed the car  6            A. I pled guilty.
 7   to get to work. So, I took the ICEE that I    7            Q. Okay. And some of them were
 8   had in my hand, and I threw it at the glass   8       mandatory sentences where you couldn't get a
 9   door. But it was between burglar bars.        9       fine, right?
10            And I guess -- I didn't even know   10            A. Correct.
11   she signed that. Later on down the road,     11                MR. BASS: Objection. Calls for
12   they showed up at the house and arrested me. 12       a legal conclusion.
13   I didn't even know she had did that.         13            Q. (BY MR. GILL) And so, let me
14       Q. Okay.                                 14       come back and close a circle if I can on this
15       A. Because I left there walking. I       15       business about your belief that somehow the
16   didn't even get the car. I left there        16       mayor had some control over the municipal
17   walking.                                     17       court. And I want to try to ask you to
18       Q. Okay. Well, you've had a good         18       separate your beliefs or your irritations and
19   many encounters with Montgomery Municipal 19          concentrate on facts.
20   Court, with county district court, and at    20                MS. WILSON: Objection.
21   least one instance with the police in Elmore 21            Q. (BY MR. GILL) And the question
22   County, right?                               22       is, do you have any facts that suggest --
23       A. Yes.                                  23       that would go to establish proof that the
                                                                                   69 (Pages 270 - 273)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 72 of 100
                                             Page 274                                                Page 276
 1   mayor controlled the sentencing in the              1       Q. (BY MR. GILL) And you certainly
 2   district -- excuse me, in the municipal             2   don't have --
 3   court?                                              3           THE WITNESS: It can rest right
 4            MS. WILSON: Objection. Calls               4   there.
 5   for a legal conclusion.                             5       Q. (BY MR. GILL) -- any facts --
 6            MR. GILL: The facts are not                6   other than this chain of reasoning you have
 7   legal conclusions.                                  7   stemming from the stationing of the police,
 8       A. The facts to -- on my -- the                 8   you have no facts that the mayor had any
 9   facts, to me, is that the officers were             9   control over what fines and penalties the
10   dispatched in those communities, which would       10   judges in the municipal courts assessed, do
11   ultimately lead you to that -- to that             11   you?
12   courtroom.                                         12       A. I know that you were given, like,
13       Q. (BY MR. GILL) Do you think the              13   four or five tickets at a stop most of the
14   mayor controlled where the officers were           14   time. So, that would certainly build up a
15   stationed by the police chief?                     15   high tally of fines with the court costs
16       A. Yes. That's his -- isn't the                16   added to each ticket. Although you were
17   mayor their boss?                                  17   showing up to court one time, there was a
18       Q. You think the mayor even knew               18   court cost added to each ticket.
19   where officers were stationed?                     19       Q. By the court?
20       A. Yes.                                        20       A. Right.
21       Q. What fact do you have to base               21       Q. The court assessed those costs,
22   that belief on?                                    22   right?
23       A. He's their boss.                            23       A. The police wrote the tickets.
                                             Page 275                                                Page 277
 1       Q. Well, he may be their boss, but              1        Q. Well, the police don't set the
 2   that doesn't mean he knows where every              2   fines and costs, do they?
 3   officer is stationed, does it?                      3        A. Correct.
 4            MR. BASS: Objection.                       4        Q. And so, when you went to court
 5            MS. WILSON: Objection.                     5   and the fines and costs were assessed, that's
 6            MR. BASS: That's testimony, not            6   something the judge did, right, or you pled
 7   really a question.                                  7   guilty to, right?
 8       Q. (BY MR. GILL) You don't have any             8        A. That's correct.
 9   facts --                                            9            MR. BASS: Objection.
10            MR. BASS: It's misleading.                10            MS. WILSON: Objection.
11       Q. (BY MR. GILL) -- that the                   11            MR. BASS: That's a compound
12   mayor --                                           12   question.
13            THE COURT REPORTER: I can only            13            MS. WILSON: That's a compound
14   get one at a time. One at a time.                  14   question.
15       Q. (BY MR. GILL) You don't have any            15        Q. (BY MR. GILL) All right. I'll
16   facts that the mayor controlled where the          16   take it in two parts. You've already told me
17   police were stationed, do you?                     17   you pled guilty to all these offenses that
18       A. I don't have any facts that he              18   are listed there. And the assessment of how
19   didn't.                                            19   much the fine is and setting what the court
20       Q. Oh, okay. But you don't have any            20   costs are is something that the judge did;
21   facts that he did either, do you?                  21   isn't that right?
22       A. So it can rest right there.                 22        A. If you had five tickets, he would
23            THE COURT REPORTER: Excuse me?            23   assess five tickets --
                                                                                       70 (Pages 274 - 277)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 73 of 100
                                                Page 278                                                Page 280
 1       Q. Okay.                                           1   say DA. You don't know who is who. It's
 2       A. -- for that one stop.                           2   like it's the same team.
 3       Q. But the question is, who did                    3       Q. Well, the prosecutor didn't --
 4   that? And the judge is the one who did that,           4       A. Prosecutor.
 5   right?                                                 5       Q. -- encourage you to plead guilty,
 6       A. The judge is the one who did                    6   did he?
 7   that.                                                  7       A. You cannot differentiate who
 8       Q. That's right.                                   8   you're standing with, you know, other than he
 9           MS. HOLLIDAY: Can we go off the                9   may be standing -- you have one on one side
10   record for a minute?                                  10   and one on -- you know, it's not like I go to
11           MR. GILL: Sure.                               11   court all the time. So, I'm really not able
12                                                         12   to differentiate who is who when I'm standing
13          (Whereupon, a discussion was held              13   there. I just know that, you know, I'm going
14          off the record.)                               14   to plead guilty.
15                                                         15       Q. Okay. And you pled guilty
16       Q. (BY MR. GILL) All right. Now,                  16   because, in fact, you were guilty, right?
17   do you -- did you have any complaint about            17       A. On most of it.
18   when you were in the municipal court and were         18       Q. You made payments of lump sum
19   sentenced to the jail, the commuted fines we          19   payments twice? You said you paid twenty-two
20   went over a minute ago, that you didn't have          20   hundred dollars once; is that right?
21   access to counsel?                                    21       A. Yes.
22       A. We did not have access to                      22       Q. Is it not correct that you
23   counsel.                                              23   actually paid eleven hundred dollars and were
                                                Page 279                                                Page 281
 1       Q. All right. Did you ask for a                    1   allowed out because that was half of the
 2   lawyer?                                                2   twenty-two hundred dollars that the court had
 3       A. There was someone present during                3   assessed?
 4   that time, a public defender.                          4            MS. WILSON: Objection to form.
 5       Q. All right. And did you talk to                  5        A. In 2012?
 6   him?                                                   6        Q. (BY MR. GILL) Yes.
 7       A. He pretty much encouraged you to                7        A. It was a total of twenty-two
 8   go ahead and plead guilty.                             8   hundred dollars paid, I believe.
 9       Q. But the question was whether you                9        Q. All right. You remember that
10   talked to him.                                        10   there was -- you were to pay twenty-two
11       A. I did.                                         11   hundred dollars, but you paid eleven hundred
12       Q. I can't speak to his advice.                   12   dollars and got out because there was an
13           But you did talk to him, and you              13   order from the judge that you could get out
14   say he encouraged you to plead guilty --              14   on half?
15       A. Yes.                                           15        A. That, I do not recall.
16       Q. -- on the basis, I assume, were                16        Q. You don't remember that.
17   the facts?                                            17            Back when you were put on a
18       A. He would say plead guilty, yes.                18   payment plan before JCS, you talked for a
19       Q. Okay. And who do you say                       19   little bit about that to Mr. Logsdon earlier;
20   should -- well, do you have any complaint             20   do you remember?
21   about that lawyer being appointed for you?            21        A. Yes, sir.
22       A. You cannot tell the lawyer or the              22        Q. Did you also fail to meet the
23   public defender from the, I guess you would           23   terms of that payment plan?
                                                                                         71 (Pages 278 - 281)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                    205-397-2397
                                                                                                Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 74 of 100
                                              Page 282                                                Page 284
 1       A. I paid for some time until I                  1   the -- whatever I could get my hands on.
 2   found out that my payment was only going             2   When I could pay them to satisfy them in some
 3   toward a fee with them and not going toward          3   way, I would take money to them, some -- you
 4   the bottom line. Then, I stopped paying              4   know, I would take money to them.
 5   them.                                                5           But, at that point, I had
 6       Q. Okay. So, you're saying that                  6   somebody willing to help me, you know, go
 7   that probation service was using all the             7   ahead and move forward and pay this one
 8   payments you made to pay its own fees?               8   ticket and get my license so I can have them.
 9       A. I was told to pay forty                       9   And it didn't happen because they said you
10   dollars -- I'm not sure if it was every -- it       10   have to pay the entire thing. We're not
11   was a while ago -- every month -- like,             11   going to give you the payment list for one
12   monthly or biweekly. And I came to find out         12   ticket.
13   that that payment was not going toward the          13       Q. Do you remember approximately
14   bottom line. It was going toward a fee to           14   what year that was?
15   the company.                                        15       A. That would have been around 2004,
16       Q. How did you find that out?                   16   something like that, 2004 or '5, somewhere in
17       A. I went to get a bottom line. I               17   there.
18   went to -- I was trying to get my license. I        18       Q. Well, I don't want to spend too
19   took the written test and passed. And they          19   much time on ancient history that is not
20   said that I had a suspended -- suspension           20   really part of this lawsuit, but you have no
21   that would need to be paid. So, they didn't         21   concept of how much money you had paid that
22   have the number to that ticket for the              22   they put in their pockets and didn't give any
23   suspension. So, I went to that particular           23   to the City?
                                              Page 283                                                Page 285
 1   company and I asked them can I pay this here.        1       A. I do not. I honestly -- they
 2   Can you give me the number where I can go to         2   gave me a printout that day, but I don't have
 3   the City, the number of the ticket so I can          3   it.
 4   go to the City and make the payment where I          4       Q. Was it in the hundreds of
 5   can complete getting my license? And they            5   dollars?
 6   told me that I would have to pay the entire          6       A. It was in the hundreds of
 7   balance before I could be released or they           7   dollars.
 8   wasn't going to give me one specific ticket          8       Q. Thousands of dollars?
 9   that I can go over to the City and pay.              9       A. It was not in the thousands. It
10            So, I said, well, give me a                10   was in the hundreds.
11   printout what I owe you. It was exactly the         11       Q. Did you go and complain about
12   same as the day it was that I got with them.        12   that to anyone at the municipal court that
13   So, from that point on, I decided I'm not           13   you weren't getting credit for your payments
14   going to pay that way because it's been a           14   pursuant to the probation order?
15   waste of money. I don't -- I don't have             15       A. I knew they knew I wasn't getting
16   money just to hand over for no reason.              16   credit if I was told just to pay. So, I knew
17       Q. How many payments had you made to            17   that. So, I didn't go over and complain.
18   them by that time?                                  18   But I knew that they knew.
19       A. I'm not sure how many.                       19       Q. Well --
20       Q. How many dollars approximately?              20       A. It just was hopeless to me.
21       A. I am honestly not sure. I was                21       Q. Well, what you did is just to
22   probably not really working at the time, but        22   stop paying, right?
23   I was giving what -- if I got like a --             23       A. Right.
                                                                                        72 (Pages 282 - 285)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                    205-397-2397
                                                                                               Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 75 of 100
                                           Page 286                                                Page 288
 1            MS. WILSON: Objection.                1          A. Yes.
 2       Q. (BY MR. GILL) And you didn't            2          Q. And Judge Reed is the county
 3   take it up with the municipal court or the     3      probate judge, right?
 4   municipal judge who had sentenced you to the 4            A. Correct.
 5   probation --                                   5          Q. Okay. When you appeared before
 6            MS. WILSON: Objection to form.        6      Judge Hayes and were told about the commuted
 7       Q. (BY MR. GILL) -- or anybody else 7             sentence to a hundred and fifty-two days, did
 8   in authority over that court; is that right?   8      he tell you anything about your right to
 9       A. No --                                   9      counsel before he did that?
10            MS. WILSON: Objection to form.       10          A. I can't -- I can't remember.
11       A. -- I was very young.                   11          Q. Okay. Did he tell you that you
12            I was young. I was only in -- I      12      had a right to appeal from his decision?
13   was in my twenties. I didn't know.            13          A. I think he may have said that,
14       Q. (BY MR. GILL) Well, you felt           14      and, yes.
15   like they had done you wrong, didn't you?     15          Q. Okay. Did he ask you whether or
16       A. I felt like that was the system,       16      not you had the means to pay those tickets?
17   that's how it worked.                         17          A. No.
18       Q. And when you felt like you had         18          Q. And, of course, that sentence
19   been done wrong, you just said, well, I'll    19      then occurred after you had been put on a JCS
20   just quit paying, and that's the end of it -- 20      program to pay it, pay them in installments,
21            MS. WILSON: Objection to form.       21      right?
22       Q. (BY MR. GILL) -- I'll accept           22          A. Yes.
23   that; is that right?                          23          Q. And so -- and you had not paid
                                           Page 287                                                Page 289
 1           MS. WILSON: Mischaracterization.          1   the installments?
 2       A. I did not accept it.                       2       A. No.
 3           THE COURT REPORTER: One at a              3       Q. At the time that you were placed
 4   time.                                             4   on probation to pay in installments, did you
 5           MS. WILSON: Mischaracterization.          5   have the means to pay the installments?
 6       Q. (BY MR. GILL) You may answer.              6       A. I think I was working at Holiday
 7       A. I did not want to accept that,             7   Inn Express, but I did not have the money to
 8   no.                                               8   pay the installments.
 9       Q. But you did?                               9       Q. Now, you said at least one of the
10       A. Yes, it was part of the system            10   payments that you had made came out of money
11   was how I saw it.                                11   set aside for your school?
12       Q. And you never encountered Judge           12       A. That was in 2013. It was
13   Knight?                                          13   something that showed up during the
14       A. No, I've never been before Judge          14   incarceration.
15   Knight.                                          15       Q. The money just showed up?
16       Q. You never encountered Judge               16       A. In the mail. It was a check in
17   Hardwick?                                        17   the mail.
18       A. I don't know why they signed off          18       Q. And whose check was it?
19   on those things. I was before -- I was not       19       A. It was -- it was addressed to me.
20   before those judges.                             20       Q. Well, I mean, had you applied for
21       Q. And there's a reference in here           21   that money?
22   somewhere about Judge Reed sending your son      22       A. I had.
23   to Beth Manor?                                   23       Q. And was it conditioned on you
                                                                                     73 (Pages 286 - 289)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 76 of 100
                                           Page 290                                               Page 292
 1 using it for school?                                1        A. -- with it still being in good
 2     A. It was. It was a student loan.               2   standing.
 3     Q. But you used it for tickets --               3        Q. Well, had you been making
 4     A. Yes.                                         4   payments and then reached a hardship
 5     Q. -- in part?                                  5   circumstance --
 6     A. Correct.                                     6        A. I made --
 7     Q. And I think you said you used the            7        Q. -- and, therefore, have a hiatus?
 8 rest of it for something else.                      8        A. Mostly since the situation, I
 9          MR. LOGSDON: Groceries.                    9   have been in the hardship status. I'll make
10     Q. (BY MR. GILL) For groceries?                10   some payments, and then, I'll have to end up
11     A. No, that was for rent.                      11   filing again for that status, and then, I'll
12     Q. Rent.                                       12   make some. But I try to keep it current so
13     A. The rent was about --                       13   it doesn't go into default.
14     Q. That's what you said --                     14        Q. Okay. Assuming that you were to
15     A. -- five hundred.                            15   pay in installments, what is the duration of
16     Q. -- was rent.                                16   the installment payments?
17          I'm sorry.                                17        A. With what I'm set up with, it's
18     A. And groceries, stuff like that.             18   twenty years.
19     Q. Okay. So, it did not get used               19        Q. Twenty years. Okay.
20 for school?                                        20           You said you were present at the
21     A. It did not. I withdrew.                     21   Judicial Inquiry Commission when Judge Hayes'
22     Q. Have you had to pay that back?              22   lawyer made certain statements; is that
23     A. I am in the process. I'm current            23   right?
                                           Page 291                                               Page 293
 1   on my student loans.                              1       A. Yes.
 2       Q. I'm sorry. I couldn't --                   2       Q. You were sitting there?
 3       A. Yes, I will have to pay that               3       A. Yes, sir.
 4   back. It's a part of the student loans.           4       Q. Did you initiate the complaint
 5       Q. You will have to pay it back?              5   against Judge Hayes or join in that?
 6       A. I will have to pay it back.                6       A. I did not initiate it.
 7       Q. But you have not yet paid it               7       Q. Well, how did you come to be
 8   back?                                             8   there or know anything about it?
 9       A. It's a part of the student loans           9       A. The courts sent me a letter and
10   that I've been having --                         10   invited me to be there.
11       Q. Existing student loan?                    11       Q. The Commission sent you a letter?
12       A. -- to pay.                                12       A. Yes, sir.
13       Q. Are you paying installments on            13       Q. Okay. And how did they become
14   your student loan now?                           14   aware of your particular set of facts?
15       A. Right now, I'm in good standing,          15       A. I just know I -- I'm not sure. I
16   but it's because I filed for hardship.           16   just know I received an invitation and
17       Q. Well, I'm not suggesting that             17   that -- saying this is the court date that
18   you're not in good standing, but are you         18   the judge will, you know, come to plead
19   making partial payments on those -- on that      19   before the panel. And I was -- I was given a
20   student debt?                                    20   private invitation to be there.
21       A. When you file for a hardship,             21       Q. Okay. Had you been in contact
22   they give you a break in payments --             22   with those JIC people before that day?
23       Q. Okay.                                     23       A. No, sir.
                                                                                    74 (Pages 290 - 293)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 77 of 100
                                             Page 294                                                Page 296
 1       Q. And so, you were given an                    1   Fitzpatrick, Alabama; is that what you're
 2   invitation to come and hear the final outcome       2   telling me?
 3   as to what he pled to; is that right?               3        A. No, sir, it's not Fitzpatrick,
 4       A. That's correct, yes.                         4   Alabama. It's in Montgomery.
 5       Q. Okay.                                        5        Q. Where is it?
 6           MR. GILL: All right. Let's take             6        A. Off of Virginia Loop Road.
 7   a quick break.                                      7        Q. Okay. You had -- you said you
 8                                                       8   had checks that you got that were cashed and
 9          (Whereupon, a brief recess was               9   used to pay the two lump sum payments that
10          taken.)                                     10   you made on the fines; do you remember?
11                                                      11        A. Yes, sir.
12       Q. (BY MR. GILL) Ms. McCullough,               12        Q. Who cashed those checks?
13   let me tie up some loose ends before I turn        13        A. The first time, it was a direct
14   to a new topic.                                    14   deposit to Max Federal Credit Union. The
15           You testified that the lawyer at           15   second payment was by my son's grandfather.
16   the -- speaking to the judicial body said          16   He knew someone who had a check cashing
17   that Judge Hayes, he just did what he was          17   place. And so, they brought it to the city
18   told. Did he say who told him? Was that            18   jail and allowed me to sign it and release my
19   something he included in his remarks?              19   ID with them, and then, they took it to the
20       A. He did not.                                 20   check cashing place and had it cashed.
21       Q. Did not say who told him.                   21        Q. Okay. And the direct deposit,
22           Have you ever had a driver's               22   did somebody draw a check against that
23   license?                                           23   account?
                                             Page 295                                                Page 297
 1       A. I have not.                                  1       A. My son who's disabled has a check
 2       Q. All right. So, have you ever had             2   that's deposited on a monthly basis. And
 3   automobile insurance?                               3   there was nobody there to withdraw the money.
 4       A. Yes.                                         4   So, it just piled up over that course of
 5       Q. How do you get insurance without             5   time.
 6   a driver's license?                                 6       Q. Well, I understand that. But at
 7       A. It's allowed. It is allowed.                 7   some point, you used a portion of that money
 8       Q. Pardon me?                                   8   to pay fines, right?
 9       A. It is allowed to get insurance.              9       A. The jailer allowed me to Western
10       Q. Is it?                                      10   Union it from Max Credit Federal Union to a
11       A. Yes.                                        11   relative to pick up at, like, a Winn Dixie.
12       Q. You said your son went to, I'm              12       Q. Okay. It was wire transferred
13   sorry, a school in Fitzpatrick?                    13   out, then?
14       A. My youngest, yes.                           14       A. I had it wire transferred.
15       Q. Yeah. Is that in Montgomery                 15       Q. Okay. And during the time when
16   County?                                            16   you were assigned to JCS, did you -- I asked
17       A. Yes, it is.                                 17   you if you had the means to make the
18       Q. Just across the line from Bullock           18   installment payments, and you said you had
19   County?                                            19   various difficulties. But could you have
20       A. It's -- the name of the school is           20   made any part of the payments due at JCS --
21   Fitzpatrick.                                       21       A. Well, the --
22       Q. Right. But the school, it's the             22       Q. -- had you wished to do so?
23   Fitzpatrick school but not located in              23       A. Well, I was working but not
                                                                                       75 (Pages 294 - 297)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                     205-397-2397
                                                                                              Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 78 of 100
                                              Page 298                                                  Page 300
 1   making very much money and I had -- just had         1   record will reflect --
 2   the disability and then the job that wasn't          2            MR. LOGSDON: I think -- are you
 3   paying very much. So, that pretty much               3   saying you didn't say that to the judge?
 4   consumed, you know, household money, you             4   He's talking about, did you tell us that.
 5   know, toward the household and the children.         5            MR. BASS: Objection. One
 6       Q. Well, are you telling me that                 6   questioner at a time.
 7   throughout that period, which was a number of        7            MR. GILL: Well, that's the
 8   months, you could not have paid anything, or         8   question I was going to ask.
 9   that you could have, but you felt like you           9       Q. Didn't you tell Mr. Logsdon that
10   weren't -- the system wasn't working right          10   earlier today, that you decided you simply
11   and you weren't going to?                           11   were not going to be back on making payments
12       A. What months were those?                      12   to a probation service?
13           MS. WILSON: Objection to form.              13       A. I did not --
14       Q. (BY MR. GILL) Well, you were                 14            MS. WILSON: Objection to form.
15   assigned to JCS in -- you were assigned on          15       A. -- say that.
16   the 11th of November -- excuse me, the 7th of       16       Q. (BY MR. GILL) You didn't say
17   November of 2010 for a probationary period to       17   that.
18   last twenty-four months. So, between 2010           18            Okay. Even though they are by a
19   and when your probation was terminated and          19   different party, I'm going to number the
20   you were -- and the sentence was commuted,          20   exhibits continuously to this deposition as
21   could you have paid any part of that -- those       21   opposed to switching. And so, the next one,
22   payments had you wished to do so or been            22   I take it, is 47.
23   willing to do so? Let me rephrase it.               23
                                              Page 299                                                  Page 301
 1       A. I do -- I do not believe that I               1          (Whereupon, Defendant's Exhibit
 2   would have been able because of the income           2          47 was marked for identification
 3   that I was receiving at that time.                   3          and copy of same is attached
 4       Q. All right. So, when you were put              4          hereto.)
 5   on probation, did you tell the judge that            5
 6   there's no reason, no point in putting me on         6        Q. (BY MR. GILL) Let me show you
 7   probation, I can't make those even twenty-           7   Exhibit 47, Ms. McCullough. And you see this
 8   five-dollar-a-month or forty-dollar-a-month-         8   is a listing of the charges that were against
 9   payments?                                            9   you and you've seen the different form of a
10       A. I did not.                                   10   list of those charges, but do you recognize
11       Q. But you did testify that you felt            11   them?
12   that that was all wrong anyway and you              12        A. I do.
13   weren't going to pay it?                            13        Q. And turn to the second page. And
14            MS. WILSON: Objection to form.             14   do you see that it shows that the total paid
15       A. I did not say I wasn't going to              15   was eleven hundred dollars?
16   pay it. I felt it was wrong, though.                16        A. I do.
17       Q. (BY MR. GILL) I thought you                  17        Q. And that you've served sixty-six
18   testified earlier that you decided you would        18   days?
19   not pay it?                                         19        A. Right.
20       A. I did not --                                 20        Q. But that that left a balance
21            MS. WILSON: Object to form.                21   unpaid of two thousand and sixty-seven
22       A. -- specifically say that.                    22   dollars?
23       Q. (BY MR. GILL) Okay. Well, the                23        A. I see the balance.
                                                                                        76 (Pages 298 - 301)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                    205-397-2397
                                                                                               Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 79 of 100
                                            Page 302                                             Page 304
 1        Q. You've never paid that balance,            1      A. No, I can't.
 2   have you?                                          2      Q. You can't answer it?
 3        A. I did.                                     3      A. No, sir.
 4        Q. You did?                                   4      Q. JCS was a private company, as you
 5        A. The second time around, I paid             5   understand it, right?
 6   that balance.                                      6      A. I do now, yes.
 7        Q. Okay. So, when you were                    7      Q. And do you have any facts that
 8   rearrested in 2012, you say you paid that          8   suggest that Mayor Strange had anything to do
 9   balance?                                           9   with how JCS conducted its business?
10        A. I had a zero balance when I left,         10           MS. WILSON: Objection.
11   yes.                                              11      Q. (BY MR. GILL) That question
12        Q. Oh, okay. By doing the days in            12   asks --
13   jail then on that occasion?                       13      A. I cannot answer that.
14        A. And paying the --                         14      Q. Pardon?
15        Q. And paying some --                        15      A. I cannot answer that.
16        A. -- thirteen hundred.                      16      Q. Well, the answer is, you don't
17        Q. Okay. But in between 2009 and             17   have any facts, do you?
18   2012, you did not pay those?                      18      A. I cannot answer that is the
19        A. No.                                       19   answer.
20        Q. Okay. Now, do you contend that            20      Q. Well, why can't you answer
21   Mayor Strange had anything to do with how JCS     21   whether or not you have facts?
22   conducted its business?                           22      A. I just cannot answer that
23           MS. WILSON: Objection. Calls              23   question.
                                            Page 303                                             Page 305
 1   for legal conclusions.                             1       Q. What is it about the question
 2           MR. GILL: Explain to me what's a           2   that's impossible to answer?
 3   legal conclusion about that question.              3       A. You're asking me do I have the
 4           MS. WILSON: You asked her to               4   facts of whether or not Todd Strange had
 5   explain whether she contends whether the           5   anything to do with the -- how JCS
 6   mayor had anything to do with JCS.                 6   conducted --
 7           MR. GILL: It's her contention.             7       Q. That's right. And if you don't
 8           MS. WILSON: That supposes that             8   have any such facts, you just say I don't
 9   she would know something about a connection        9   have those.
10   between somebody that contracts with the          10       A. Okay.
11   City.                                             11       Q. Is that the correct answer?
12           MR. GILL: I think she doesn't             12       A. I don't have the facts --
13   know anything about it, but I'm entitled to       13       Q. Okay.
14   find that out.                                    14       A. -- on how he was connected to
15       Q. Do you claim that or contend               15   them.
16   that?                                             16       Q. Okay. All right. Let me talk
17       A. That Mayor Strange --                      17   about when you went to jail. And do you have
18       Q. Had something to do with how JCS           18   any facts that anybody at the City had
19   conducted its business.                           19   anything to do with how JCS conducted its
20           MR. BASS: Objection. That's               20   business?
21   incredibly vague.                                 21       A. I do not --
22       Q. (BY MR. GILL) Well, can you                22            MS. WILSON: Objection.
23   answer the question?                              23            MR. BASS: Objection. Vague.
                                                                                    77 (Pages 302 - 305)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 80 of 100
                                           Page 306                                                Page 308
 1   That could be anyone from the janitor to          1       Q. Did you read that before it was
 2   the --                                            2   filed?
 3           MR. GILL: It could indeed be.             3       A. I did.
 4   And if she claims to have it from anybody         4       Q. You did?
 5   from the janitor to the mayor, I would like       5       A. (Witness nods head.)
 6   to hear about it.                                 6       Q. Okay. Did you furnish the
 7       A. I did not deal with JCS.                   7   information that is contained in those three
 8       Q. (BY MR. GILL) Okay. And so, you            8   pages?
 9   have no facts on which to base any claim that     9       A. I did.
10   JCS was controlled in its business by the        10       Q. All right. Let's look at the
11   City, right?                                     11   third page. Maybe it's the second page.
12       A. I did not deal with JCS.                  12   Yeah, second page. Paragraph 72, it's
13       Q. Well, so, the short answer is,            13   talking about your time in jail. Do you see
14   no, I don't have any facts that the City         14   that, while in jail?
15   controlled JCS's business?                       15       A. Right.
16           MS. WILSON: Objection to form.           16       Q. Okay.
17       Q. (BY MR. GILL) That's the correct          17       A. I do.
18   answer to the question, isn't it?                18       Q. It says you were forced to
19           MS. WILSON: Objection to form.           19   perform joint -- excuse me, jail labor in
20       Q. (BY MR. GILL) You can answer.             20   order to help work off her unpaid tickets,
21       A. I don't know, sir.                        21   fines, and court costs sooner. Do you see
22       Q. You don't know any facts --               22   that's what you said?
23       A. I don't.                                  23       A. That's correct.
                                           Page 307                                                Page 309
 1        Q. -- about the City having anything      1          Q. And tell me who forced you to do
 2   to do with JCS's business, do you?             2      that.
 3        A. I don't know.                          3          A. The COs, the correctional
 4        Q. Okay. All right. Let's talk            4      officers.
 5   about your time in jail. Ms. McCullough, you 5            Q. Can you name any of them?
 6   said you read the complaint that was filed in  6          A. No.
 7   your name, right --                            7          Q. Can you identify any of them by
 8        A. Right.                                 8      rank or any other identifying characteristics
 9        Q. -- or in other people's names?         9      that we can locate them?
10           I'm going to show you a portion       10          A. No, I cannot identify. It's been
11   of that complaint marked as Exhibit 48.       11      a while. I don't recall that.
12                                                 12          Q. Okay. What did the correction
13           (Whereupon, Defendant's Exhibit       13      officers -- how did they force you? Did they
14           48 was marked for identification      14      threaten you?
15           and copy of same is attached          15          A. They just told you.
16           hereto.)                              16          Q. Told you that there was work
17                                                 17      available?
18        Q. (BY MR. GILL) And you see that 18                 A. They told you to do -- to do
19   it's headed in the middle -- it's about four  19      these things, and you didn't say no. You
20   lines down -- Individual Plaintiff            20      didn't have -- you didn't have the option of
21   Experiences. And the first person is          21      saying no.
22   Plaintiff Angela McCullough; do you see that? 22          Q. Well, what happened -- would have
23        A. Yes, I do.                            23      happened if you said no?
                                                                                     78 (Pages 306 - 309)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 81 of 100
                                            Page 310                                               Page 312
 1       A. I don't know. I didn't say no.              1   soup diet for three or four days.
 2       Q. Did they threaten to injure you             2        Q. Do you know if the doctor
 3   in some way if you said no?                        3   prescribed that given your medical condition?
 4       A. They could put you in the drunk             4        A. I don't. They gave me -- that's
 5   tank if you said no.                               5   what they did because I wasn't able to go --
 6       Q. Did they put you in the drunk               6   I was working at that time. I didn't work
 7   tank?                                              7   for them. I had to do laundry, and I stayed
 8       A. I didn't say no.                            8   in. I was sick. And they were angry. They
 9       Q. Well, did they tell you if you              9   seemed to be angry that they had to order
10   don't say yes, we're going to put you in the      10   that expensive bottle of Pepto.
11   drunk tank?                                       11        Q. Okay. But they did order it?
12       A. They would say things like that            12        A. Eventually.
13   to other people who didn't want --                13        Q. But the question was: Did they
14       Q. Did they tell you?                         14   tell you that if you don't work, we're going
15       A. No, I didn't say no.                       15   to cut off your food?
16       Q. You're not answering the                   16        A. They didn't tell me that. They
17   question. Did they say to you, if you say         17   did it.
18   no, we're going to put you in the drunk tank?     18        Q. Well, they didn't -- was it
19       A. They did not say that to me                19   connected to you not working or connected to
20   personally.                                       20   you being sick?
21       Q. All right. Did they say, we're             21        A. I -- it was connected -- all
22   going to add time to your sentence?               22   connected.
23       A. They did not say that to me.               23        Q. In your mind?
                                            Page 311                                               Page 313
 1       Q. Did they say, we're going to put            1       A. Yes.
 2   you in solitary?                                   2       Q. Did any corrections officer say
 3       A. They had no reason to say that to           3   to you, you've got to work or you're going to
 4   me.                                                4   starve?
 5       Q. Of course not. And they didn't              5       A. No.
 6   say that to you, did they?                         6       Q. Okay. Any other way they forced
 7       A. No.                                         7   you to work?
 8       Q. And did they threaten to withhold           8       A. They just gave the orders to
 9   your food or water if you said no?                 9   work.
10       A. They did at one point.                     10       Q. Well, you actually would get in
11       Q. Really?                                    11   line and volunteer to work, wouldn't you?
12       A. Yes.                                       12            MS. WILSON: Objection.
13       Q. Tell me -- describe that threat            13   Mischaracterization.
14   and who made it, please.                          14       A. That's not true.
15       A. Well, I was -- I became ill and            15            MR. GILL: Pardon?
16   could not work, and they had to order me          16            MS. WILSON: Mischaracterization.
17   some -- just some Pepto. I just needed Pepto      17       A. In my initial incarceration, that
18   because I had been sick for going on two          18   was not true.
19   weeks. And the other inmates thought I was        19       Q. (BY MR. GILL) You were told that
20   going to die because I was so ill from            20   if you worked, you got some extra monetary
21   vomiting and having to relieve myself so          21   credit; is that right?
22   often. So, they ordered the Pepto. But,           22            MR. BASS: Objection. Counsel,
23   then, after that, they gave me like a liquid      23   which incarceration period are we talking
                                                                                     79 (Pages 310 - 313)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 82 of 100
                                            Page 314                                               Page 316
 1   about?                                             1   incident for the moment, what kinds of work
 2           MR. GILL: The second one. Let's            2   did you do?
 3   talk about that.                                   3        A. We did the -- we would take out
 4       A. The second one, yes.                        4   the garbage, like, late at night sometimes.
 5       Q. (BY MR. GILL) That's right. You             5   We would have to clean out the big garbage
 6   understood that if you did work, you could         6   cans after the men had dumped them. We would
 7   get an extra twenty-five dollars credit            7   mop. We would collect trays after meals. We
 8   against your time; is that right?                  8   would clean and mop the floors inside of the
 9       A. Yes.                                        9   cell or do the shower, clean the shower.
10       Q. And you would go up to an officer          10        Q. Okay. When you were in
11   and get in line and get work assignments so       11   housekeeping at these various hotels, did you
12   you could get that twenty-five dollars,           12   clean showers and mop floors?
13   right?                                            13        A. Yes.
14       A. Correct.                                   14        Q. And you emptied waste out of
15       Q. And if you chose not to go up              15   people's rooms --
16   there and get in line and get that                16        A. Correct.
17   assignment, you could stay in your cell and       17        Q. -- as part of your housekeeping
18   not get the twenty-five dollars; is that          18   duties?
19   right?                                            19        A. Yes.
20           MS. WILSON: Objection to form.            20        Q. And did you help clean up the --
21       A. That's correct.                            21   if there was a restaurant or a snack shop or
22       Q. (BY MR. GILL) And you, being a             22   coffee shop in the motel, did you help clean
23   reasonable person, wanted to get out soon if      23   up the tables and the trash?
                                            Page 315                                               Page 317
 1   you could --                                  1            A. Yes.
 2           MS. WILSON: Objection.                2            Q. Any other kinds of work that you
 3       Q. (BY MR. GILL) -- right?                3        did?
 4           MS. WILSON: Mischaracterization. 4                 A. On the second time I was in jail,
 5       Q. (BY MR. GILL) Is that correct?         5        that was the extent of it.
 6       A. That's how it worked.                  6            Q. Okay. Now, the first time --
 7       Q. And you wanted to get out --           7        what was the year in which you were in there
 8           MS. WILSON: Objection.                8        the first time?
 9       Q. (BY MR. GILL) -- right?                9            A. The 2009 to 2010, in between the
10       A. Right.                                10        month of November and February, the end of
11       Q. And so, you were willing to work      11        November to the beginning of February.
12   in order to get the twenty-five dollars; is  12            Q. Okay. And that's when you were
13   that right?                                  13        in there -- that's the sixty-six days?
14           MS. WILSON: Objection.               14            A. Correct.
15   Mischaracterization.                         15            Q. All right. And the second time
16           MR. GILL: It's just                  16        you were actually in for nineteen or twenty
17   interrupting.                                17        days, right?
18       Q. Go ahead.                             18            A. Correct.
19       A. Correct.                              19            Q. You state in Paragraph 72 about
20       Q. Okay. Now, you described -- tell      20        an incident in which you say you stood watch
21   me what kinds of work -- and I'm going to    21        over a female inmate who was known to have
22   come back to the incident about the woman on 22        hepatitis C; is that right?
23   suicide watch. So, putting aside that        23            A. That's correct.
                                                                                     80 (Pages 314 - 317)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 83 of 100
                                           Page 318                                               Page 320
 1       Q. Now, was that at the first or the          1        A. Right.
 2   second incarceration?                             2        Q. And were you injured in any way
 3       A. The first.                                 3   associated with that incident?
 4       Q. First. So, this was back in 2009           4        A. No.
 5   or --                                             5        Q. You didn't contract hepatitis C?
 6       A. December of 2009.                          6        A. No.
 7       Q. No, the first incarceration was            7        Q. And you go on to describe -- and
 8   in -- was in --                                   8   why is it relevant, by the way, that she was
 9            MS. MORGAN: November.                    9   white?
10       Q. (BY MR. GILL) -- was in                   10            MR. BASS: Objection. Legal
11   February -- excuse me, began in November of      11   conclusion.
12   2008, didn't it?                                 12        Q. (BY MR. GILL) It's twice alleged
13       A. This was --                               13   in that paragraph that the woman was white.
14       Q. Let me show you Exhibit 31 that           14   Is that relevant in some way?
15   you saw earlier. It lists the dates of that      15            MR. BASS: Whether it's relevant
16   incarceration. Does that refresh your            16   or not, it's a legal conclusion you're asking
17   recollection?                                    17   for and we object.
18       A. Okay. It was the -- the year is           18        Q. (BY MR. GILL) Was it relevant to
19   wrong, then. 2008.                               19   your complaint that you were making?
20       Q. That's all right. This is --              20            MR. BASS: Same objection.
21   this is not a memory test per se, but I          21        A. Well, it could have been the same
22   wanted you to be able to get your memory as      22   as -- said it was a black female.
23   clear as possible. And does that refresh         23        Q. (BY MR. GILL) Right.
                                           Page 319                                               Page 321
 1   your recollection that that first                 1        A. It's a description. So, yes, it
 2   incarceration was in --                           2   was relevant because it was a description.
 3       A. Yes.                                       3        Q. Okay. But it's just an
 4       Q. -- 2008?                                   4   identifier?
 5           And you say you were made to              5        A. Correct.
 6   stand watch. Who made you do that?                6        Q. Okay. Now, she, you say, had
 7       A. The COs.                                   7   slit her wrist with what looked like a crack
 8       Q. The correction officers?                   8   pipe?
 9       A. Correct.                                   9        A. A stem.
10       Q. Can you name any of them?                 10        Q. A stem. I don't know what a
11       A. No.                                       11   crack -- I mean, I know from reading. I
12       Q. Can't name them.                          12   guess it's something that people smoke crack
13           The woman you say was known to           13   cocaine through.
14   have hepatitis C, how did you know that?         14        A. It's made of glass.
15       A. The officers told us as soon as           15        Q. Okay. And she had cut her wrist
16   she -- they brought her back.                    16   with a piece of glass from a crack pipe,
17       Q. Okay. Well, did you have any              17   that's what you were told?
18   physical contact with her or were you just       18        A. That's what I saw.
19   watching her?                                    19        Q. You saw it? You saw her do that?
20       A. I was -- she was in the drunk             20        A. I looked away, and when I looked
21   tank I was watching.                             21   back, she was slitting her wrist.
22       Q. Were you outside the cell looking         22        Q. Okay. And you called for a
23   through the gap bars?                            23   guard?
                                                                                    81 (Pages 318 - 321)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 84 of 100
                                           Page 322                                                 Page 324
 1        A. Yes.                                      1       A. I did.
 2        Q. And they took care of it?                 2       Q. Your statement in Paragraph 72
 3        A. They -- I took care of it.                3   says the guards did that.
 4        Q. You took care of it?                      4       A. Yes, and I -- and I -- and I
 5        A. Well, they removed her and had me         5   cleaned the floor.
 6   clean up her blood.                               6       Q. Okay. So, the Clorox or bleach
 7        Q. Oh, okay. They took care of her           7   was put down by the guards, and then, you
 8   and the slit wrist, right?                        8   were put to mopping it up; is that right?
 9        A. No.                                       9       A. Correct.
10        Q. What did they do with her?               10       Q. Okay. And that's an incident
11        A. They put her back in the cell.           11   that involved you and no other inmate; is
12        Q. How much did she bleed?                  12   that right?
13        A. She didn't bleed that much, but          13       A. Correct.
14   she did it again.                                14       Q. And you've never even heard of
15        Q. Was she then taken to the medical        15   any other inmate having an identical or
16   facility?                                        16   similar experience, have you?
17        A. No.                                      17       A. No.
18        Q. She was still in the drunk tank;         18       Q. And your -- were all the inmates,
19   is that right?                                   19   generally speaking, required to keep their
20        A. They moved her.                          20   own cell areas clean and tidy?
21        Q. Where did they move her to?              21       A. Yes.
22        A. To the men's drunk tank.                 22       Q. And that was irrespective of this
23        Q. All right. So, you didn't see            23   work credit program; is that right?
                                           Page 323                                                 Page 325
 1   her in the men's drunk tank?                      1       A. Correct.
 2       A. Yes.                                       2       Q. The work credit program was other
 3       Q. You did?                                   3   and additional work for which the purpose was
 4       A. Right.                                     4   to get money off your sentence, right?
 5       Q. You followed her over to that              5       A. Correct.
 6   facility?                                         6       Q. Okay. Was there a sort of
 7       A. They put me in there with her.             7   competitive sense of people -- there were
 8       Q. Oh. Okay. And when you were in             8   several inmates every day wanted to work in
 9   there with her, did you do anything other         9   order to get that credit; is that right?
10   than observe her?                                10       A. Correct.
11       A. That's what I did.                        11           MS. WILSON: Objection to form.
12       Q. Okay. And both times that she             12       Q. (BY MR. GILL) Excuse me. Is
13   cut her wrist, what you did in response was      13   that correct?
14   to summon a corrections officer?                 14       A. Right.
15       A. Correct.                                  15       Q. You're nodding.
16       Q. Okay. That was unpleasant,                16           MR. BASS: Counsel, we're allowed
17   obviously, to you, was it not?                   17   to make an objection.
18       A. It was not my job.                        18           MR. GILL: Oh, I didn't realize
19       Q. Well, that's right, but -- and it         19   there was a pending objection.
20   was unpleasant?                                  20       Q. Let me rephrase. On the days
21       A. Right.                                    21   when you signed up for work, were there other
22       Q. And the guards put Clorox or              22   inmates who also desired to get work in order
23   bleach on the spilled blood, right?              23   to get monetary credit?
                                                                                     82 (Pages 322 - 325)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                   205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 85 of 100
                                             Page 326                                              Page 328
 1           MS. WILSON: Objection to form.              1   credit?
 2       A. Yes.                                         2       A. I suppose, yes.
 3       Q. (BY MR. GILL) And were they                  3       Q. Okay. And you know that they
 4   inmates who signed up for work simply because       4   would -- that they forwarded that information
 5   they wanted to get a day out of the jail            5   to the bailiff of the various people who
 6   cell?                                               6   elected to work and get the credit?
 7           MS. WILSON: Objection.                      7            MR. BASS: Objection.
 8       A. No.                                          8       A. Yes.
 9           MS. WILSON: Calls for                       9            MR. BASS: Calls for actions and
10   speculation.                                       10   motivations of third parties.
11       Q. (BY MR. GILL) Pardon? You don't             11       Q. (BY MR. GILL) You can answer.
12   know about that?                                   12       A. In my case.
13       A. No.                                         13       Q. Did you work for monetary credit
14       Q. You don't know about inmates who            14   in the first incarceration?
15   were glad to volunteer to go out and cut           15       A. No.
16   grass so they could get some fresh air?            16       Q. Okay. Was there even a jail
17           MS. WILSON: Objection.                     17   credit program in effect at your first
18       A. No.                                         18   incarceration?
19       Q. (BY MR. GILL) You're not saying             19       A. I'm not aware if there were or
20   they weren't, you just don't know about it if      20   weren't.
21   they were?                                         21       Q. Okay. Is there any other type of
22       A. Correct.                                    22   work other than what you've already listed
23       Q. Okay. But guards didn't come to             23   that you did?
                                             Page 327                                              Page 329
 1   you, or correction officers, and say, you           1       A. I worked the laundry room from
 2   work? To the contrary, you would go up and          2   2:00 to 10:00.
 3   wait at a -- you called it the bar, right, to       3       Q. 2:00 in the morning till 10:00 in
 4   get on the list --                                  4   the morning?
 5           MS. WILSON: Objection to form.              5       A. 2:00 in the afternoon till 10:00
 6        Q. (BY MR. GILL) -- is that right,             6   at night.
 7   that's how it happened?                             7       Q. I got the wrong end of the daily
 8        A. That's not how it happened.                 8   calendar. And what did you do in the
 9        Q. Well, tell me how it happened.              9   laundry?
10        A. They'd just pick you on the spot           10       A. I did the laundry.
11   if they were going to let you do it.               11       Q. Did they have washing machines?
12        Q. If they were going to let you do           12       A. They had washers, they had
13   it?                                                13   dryers, they had detergent.
14        A. Correct.                                   14       Q. Okay. You would have to put the
15        Q. You identified yourself as                 15   sheets or clothing or towels in the
16   someone who wished to do it?                       16   laundry -- in the washing machines and put
17        A. On the second --                           17   the detergent, and when it was through, you
18           MS. WILSON: Objection to form.             18   had to move it to the dryers?
19        A. -- incarceration.                          19       A. Correct.
20        Q. (BY MR. GILL) Okay. And the                20       Q. Okay. All right. That's the
21   guards or corrections officers, did they           21   work you did in the laundry?
22   report or were they supposed to report the         22       A. For free.
23   days that you worked so you would get the          23       Q. Did others also do that kind of
                                                                                      83 (Pages 326 - 329)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                 205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 86 of 100
                                           Page 330                                                 Page 332
 1   work?                                         1           Q. And who was that with?
 2       A. I was alone.                           2           A. With the Federal judge,
 3       Q. All the time? You never had            3       McPherson.
 4   anybody else do that kind of work?            4           Q. Magistrate Judge Vanzetta
 5       A. The first week or two, they had        5       McPherson?
 6   somebody train me, but she was leaving. So, 6             A. Yes, she came to the --
 7   she trained me.                               7           Q. She came to what?
 8       Q. Okay. Well, probably you already       8           A. To the city jail.
 9   knew how to operate a washing machine and a 9             Q. And talked to you while you were
10   dryer, I bet you, from your own life, didn't 10       in the jail?
11   you?                                         11           A. Yes.
12           MS. WILSON: Objection.               12           Q. Did she talk to the inmates
13       A. Correct.                              13       collectively or you --
14       Q. (BY MR. GILL) Did you? I mean, 14                  A. Yes.
15   obviously, you're a -- you had to look after 15           Q. -- individually?
16   your children and they make a lot of dirty   16               Which was it?
17   clothes; isn't that correct?                 17           A. Collectively.
18           MS. WILSON: Objection.               18           Q. Collectively. She spoke to the
19       Q. (BY MR. GILL) You can answer. 19               whole group of inmates; is that right?
20       A. Correct.                              20           A. And then, individually.
21       Q. And, Ms. McCullough, you have         21           Q. And individually?
22   made a claim in this lawsuit for monetary    22           A. Right.
23   damages; are you aware of that?              23           Q. You talked to her individually?
                                           Page 331                                                 Page 333
 1        A. Yes.                                      1       A. Yes.
 2        Q. And let me be clear who it is             2       Q. And tell me what did you -- what
 3   that you think should pay you monetary            3   was your medical or psychological matter that
 4   damages.                                          4   you wanted to consult with Judge McPherson
 5        A. The City of Montgomery.                   5   about it?
 6        Q. The City should?                          6       A. It was -- I don't want to answer.
 7        A. Yeah.                                     7       Q. Well, I know you have --
 8        Q. All right. And tell me what --            8       A. Give me a second.
 9   let's talk about your damages. Have you           9       Q. -- family problems.
10   suffered any physical injury as a result of      10           And I don't want to ask you about
11   the claims that you have listed in your          11   that. But I'm talking about as to matters
12   complaint?                                       12   that you say you're claiming damages for in
13        A. Not physical.                            13   this lawsuit. Outside of that, I don't care
14        Q. Have you suffered any pain for           14   anything -- I don't care to intrude about
15   which you required medical treatment?            15   your personal information. And we can take a
16        A. Required, yes. Well, not medical         16   break, Ms. McCullough, if you want to.
17   but required treatment, yes.                     17           MR. SEGALL: Let's do take a
18        Q. What kind of treatment?                  18   break.
19        A. Like emotional damage. Like, I           19
20   would have to have had, like, counseling. I      20           (Whereupon, a brief recess was
21   would have needed that.                          21           taken.)
22        Q. Have you had any counseling?             22
23        A. Only one session.                        23      Q.    (BY MR. GILL) Ms. McCullough, my
                                                                                      84 (Pages 330 - 333)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                    205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 87 of 100
                                            Page 334                                             Page 336
 1   question to you -- and I want to make sure         1   it's upsetting to you.
 2   that you understand the limits of it. My           2            You have not -- you said the only
 3   question to you is, is there anything else in      3   counseling you received was from Ms. -- from
 4   the emotional distress part of your claim          4   Judge McPherson?
 5   that you are seeking damages from my client,       5        A. Right.
 6   the City of Montgomery, for? And if it's --        6        Q. You've not otherwise seen a
 7   if you have emotional distress on matters          7   counselor?
 8   unrelated to a claim against the City, I do        8        A. No.
 9   not wish to intrude into that at all.              9        Q. Or a psychologist?
10       A. Your question is, do I have any            10        A. No.
11   emotional distress? I was -- the first            11        Q. Or a psychiatrist?
12   arrest that I encountered, I was -- in 2008,      12        A. No.
13   November, I was on my way to see a friend who     13        Q. Or a medical person?
14   was in a distressful situation. And I ended       14        A. No.
15   up getting arrested. And while I was              15        Q. You've not been prescribed any
16   incarcerated, they ended up shooting              16   medications?
17   themselves in the head and killing                17        A. No.
18   themselves. And I never --                        18        Q. Okay. Have you attempted to
19       Q. Your friend did?                           19   quantify how many dollars you're claiming in
20       A. Yes, and I was unable to contact           20   personal damages?
21   them and let them know why I didn't show up       21        A. I have not. The first
22   or I didn't have any way to -- you know, I        22   incarceration, I had lost everything in my
23   couldn't call out. I didn't -- I didn't get       23   house. It was -- everything was sold off,
                                            Page 335                                             Page 337
 1   in touch -- I wasn't able to get in touch          1   televisions, radios, VCRs, the car, another
 2   with them. And one day, I called home and          2   car I had purchased for, like, three or four
 3   heard that they shot themselves in the head.       3   hundred dollars that I hadn't -- it was just
 4       Q. Well, that is a tragedy, and I'm            4   sitting there. I didn't use. It was all
 5   sorry to hear. I just want to know the dates       5   took through a place called Pull-A-Part where
 6   and circumstance. I won't otherwise --             6   they had access to the titles. And they
 7       A. This was -- the day I heard about           7   just -- to get it -- they sold it off to
 8   it was January 3rd of 2009 --                      8   Pull-A-Part. Everything in the house was
 9       Q. January --                                  9   lost. It was ransacked, filthy when I came
10       A. -- the day it happened.                    10   home.
11       Q. -- 3 of 2009?                              11        Q. And I'm trying to understand how
12       A. Right.                                     12   that -- well, let me rephrase it.
13       Q. Okay. And were you incarcerated            13            That incarceration, that's the
14   on that date?                                     14   second one, right?
15       A. Yes.                                       15        A. First.
16       Q. Okay. And so, unable to visit              16        Q. The first. I'm sorry. That
17   your friend?                                      17   occurred because of the accumulation of
18       A. Or have any communication.                 18   unpaid fines and tickets and orders to appear
19       Q. Okay.                                      19   in court that you did not obey; is that
20       A. I didn't even have a cell phone.           20   right? That was why you got commuted to jail
21       Q. All right. Okay. Well, let's               21   time?
22   turn -- thank you for sharing that. I'm           22        A. I went to jail, yes.
23   sorry for the upset, and I understand why         23            MR. BASS: Object to -- object to
                                                                                    85 (Pages 334 - 337)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                205-397-2397
                                                                                           Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 88 of 100
                                             Page 338                                              Page 340
 1   the term "commute". It calls for a legal            1   outset -- I'm getting forgetful in my old
 2   conclusion.                                         2   age. What did you do to prepare to come
 3        Q. (BY MR. GILL) I think you                   3   testify today in response to Mr. Logsdon's
 4   already answered, but let me give you a             4   questions and my questions?
 5   chance to -- in light of Mr. Bass' objection.       5       A. Just tell the truth.
 6            The reason that you understood             6       Q. Well, I mean, did you meet with
 7   you were put in the city jail was because           7   anybody?
 8   your unpaid fines and costs were commuted           8       A. Yes, I met with my lawyers.
 9   into time and you were brought before the           9       Q. You met with the lawyers. And
10   court for failure to appear in response to         10   which lawyers did you meet with?
11   earlier orders to appear; is that right?           11       A. The ones that are present.
12        A. Correct.                                   12       Q. All three --
13        Q. Okay. And in that interim while            13       A. Correct.
14   you were incarcerated, some other people           14       Q. -- of the lawyers here?
15   took, repossessed things that were at your         15            And when did you do that?
16   house and sold them off or disposed of them;       16       A. On Wednesday.
17   is that right?                                     17       Q. On Wednesday. And today is
18        A. Correct.                                   18   Friday, right?
19        Q. Okay. And you had a landlord?              19       A. Correct.
20   You were renting?                                  20       Q. And how long did you meet with
21        A. Yes.                                       21   them?
22        Q. And did he -- is he the one who            22       A. About two hours.
23   repossessed the furniture and the car and so       23       Q. About two hours. And did you go
                                             Page 339                                              Page 341
 1   forth?                                              1   over any documents? Did you look at
 2       A. It did not belong to him, no.                2   documents?
 3       Q. But is he the one who did take               3       A. The same -- just the old fines,
 4   it?                                                 4   tickets.
 5       A. No.                                          5       Q. Some of these same records that
 6       Q. Who did?                                     6   you've been shown --
 7       A. It was people who were on drugs.             7       A. Correct.
 8       Q. I see. They broke in the house               8       Q. -- here by us?
 9   and they took your things?                          9            Did you -- have you met with
10       A. Yes.                                        10   anyone else other than your lawyers to
11       Q. Okay. I think you gave me that              11   prepare to testify?
12   answer in response to a question that was,         12       A. No.
13   have you attempted to quantify, state a total      13       Q. Have you had occasion to make any
14   dollars that you're claiming against the City      14   statement, formal statement, other than the
15   for grievances that you've filed this              15   one you gave to the intern back before you
16   complaint on?                                      16   engaged the lawyer about the things you are
17       A. Whatever's fair.                            17   complaining about?
18       Q. Pardon?                                     18       A. Have I had an opportunity?
19       A. Whatever will be fair. I have               19       Q. Have you had occasion to do it?
20   not.                                               20   Did you actually give a statement, either in
21       Q. You have not?                               21   writing or spoken that somebody took down
22       A. No.                                         22   notes of, about the things you are
23       Q. Okay. I forgot at the very                  23   complaining about?
                                                                                     86 (Pages 338 - 341)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                 205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 89 of 100
                                           Page 342                                                        Page 344
 1       A. No.                                  1              Q. Okay. But whatever you said to
 2       Q. Have you testified about these       2         that group was under oath, you said?
 3   things otherwise?                           3              A. Yes.
 4       A. No.                                  4              Q. Okay. And so, I assume it was
 5       Q. Okay.                                5         the truth?
 6           MR. LOGSDON: Are y'all okay?        6              A. Yes.
 7           MR. BASS: Just one minute,          7              Q. Okay. In all the time from the
 8   please. May we confer?                      8         original meeting that Karen Jones invited you
 9           MR. LOGSDON: Sure. Do you want      9         to, which I think you said was in the summer
10   us to step out?                            10         of 2015, right?
11           MR. BASS: No, I don't think so.    11              A. It may have been the summer of
12                                              12         2014, I think it may have been.
13          (Whereupon, a discussion was held   13              Q. Summer of '14? All right. In
14          off the record.)                    14         all that time, from now, which that's about
15                                              15         five years, you gave one interview or
16          THE WITNESS: Yes, I would like      16         statement -- not interview -- to the interns,
17   to change the answer on that.              17         and you've never talked to anybody again
18       Q. (BY MR. GILL) You've spoken with 18            except this panel and the lawyers on
19   one of your lawyers and you want to change 19         Wednesday; is that right?
20   the answer that you just gave --           20              A. Correct.
21       A. About the -- having spoken with     21              Q. Okay.
22   someone. I recall that I did speak with a  22                  MR. GILL: All right. Mr.
23   panel of nine judges and a layperson about 23         Logsdon may have some further questions of
                                           Page 343                                                        Page 345
 1   Judge Hayes.                                      1   you.
 2       Q. Okay. You spoke to a panel of              2
 3   nine judges --                                    3   FURTHER EXAMINATION BY MR. LOGSDON:
 4       A. And a layperson.                           4
 5       Q. -- and a layperson?                        5       Q. Ms. McCullough, the meeting that
 6       A. In the RSA building when they              6   you just talked about at the RSA building
 7   were doing an inquiry before they brought the     7   where you talked to the panel of judges, was
 8   charges.                                          8   that on a weekday?
 9       Q. Before they brought the charges?           9       A. Yes.
10       A. Correct.                                  10       Q. And then, you also mentioned that
11       Q. Okay. And did you speak to them           11   in addition to that, you attended a
12   just in a conference or conversation or did      12   proceeding related to that same investigation
13   you give a formal statement of some sort to      13   of Judge Hayes, correct?
14   them?                                            14       A. Correct.
15       A. I was sworn to tell the truth             15       Q. Was that also on a weekday?
16   and --                                           16       A. Yes.
17       Q. You were sworn?                           17       Q. Were you able to get off work for
18       A. I was sworn in.                           18   both of those two things during weekdays?
19       Q. A sworn statement. Have you ever          19   And I assume, were they during the workday?
20   read your own statement?                         20       A. I was. It was scheduled -- we
21       A. No.                                       21   discussed it with the panel of nine judges.
22       Q. Do you know what you said?                22   So, they scheduled me in the evening, closer
23       A. No, sir.                                  23   to the end of the day, around 4:00 o'clock.

                                                                                         87 (Pages 342 - 345)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                        205-397-2397
                                                                                                 Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 90 of 100
                                             Page 346                                                Page 348
 1       Q. 4:00 o'clock. Okay. And then,                1       A. You -- no, you didn't -- you
 2   how about the -- that's the RSA building that       2   didn't just up and take -- only if it's court
 3   you're talking about?                               3   related, then, that's kind of --
 4       A. Right.                                       4       Q. Okay. Then, they'd be okay with
 5       Q. All right. And then, how about               5   it?
 6   the one where you attended the proceeding --        6       A. Right.
 7   the next proceeding that you were telling us        7       Q. All right. And your shift on
 8   about?                                              8   your jobs at the hotel, was it 8:00 to 5:00
 9       A. I was -- I think I was just                  9   or 9:00 to 5:00, 9:00 to 5:00 or --
10   simply off that day. I think I was off that        10       A. 9:00.
11   day, like, a Wednesday or something.               11       Q. Excuse me?
12       Q. The jobs that you've talked about           12       A. 9:00 to 4:00.
13   that you've had with either ASK or the hotels      13       Q. 9:00 to 4:00?
14   that you've worked with, are you able to get       14       A. Yeah.
15   sick days from them?                               15       Q. All right. And so -- and I'm
16       A. Yes.                                        16   trying to kind of ask you about a bunch of
17       Q. All right. And for those, were              17   them here. Would that be the case with ASK
18   you able to also get personal days? If             18   now, with your job at ASK Marketing?
19   you -- if you had -- needed a personal day or      19       A. 8:00 to 5:00.
20   a vacation day, were you able to get those?        20       Q. And then, there are a variety of
21       A. Like today, yes.                            21   different hotels that you worked for. Would
22       Q. Okay. And would any of them --              22   that be the case with the different hotels?
23   okay. And when you said like today, you mean       23       A. 9:00.
                                             Page 347                                                Page 349
 1   we're here -- we've been here a long time           1       Q. 9:00 to 5:00?
 2   today. We've been here, and today's a               2       A. To 4:00.
 3   weekday, correct?                                   3       Q. To 4:00?
 4       A. Correct.                                     4       A. (Witness nods head.)
 5       Q. And you were able to get a day               5       Q. And would -- let's talk about the
 6   off to come here for this, correct?                 6   hotels. Would they be five days a week?
 7       A. Right.                                       7       A. Yes.
 8       Q. Okay. And same with your workers             8       Q. Monday through Friday or how did
 9   that you were working for back then. As long        9   that work?
10   as you weren't too bad about it, if you            10       A. You rotate weekends.
11   needed to leave early or something like that       11       Q. Okay. You had other people, it
12   to handle something with your kids, would          12   sounds like from what you're telling me, that
13   they be okay about letting you do that?            13   were -- that were working there, and y'all
14           MR. BASS: Objection.                       14   would kind of do a schedule and work out the
15       Q. (BY MR. LOGSDON) As long as you             15   schedule; is that fair enough?
16   didn't abuse it?                                   16       A. Correct.
17           MR. BASS: Objection. Vague and             17       Q. So, you didn't have to work every
18   compound.                                          18   weekend, but you had to work some weekends?
19       A. For prior jobs, no.                         19       A. The majority of the weekends.
20       Q. (BY MR. LOGSDON) All right. So,             20       Q. The majority of the weekends.
21   what about the hotel -- what about the             21   But if you worked a weekend, then, you got
22   Holiday Inn Express; how were they about           22   off a day during the week?
23   that?                                              23       A. Correct.
                                                                                       88 (Pages 346 - 349)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                              Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 91 of 100
                                               Page 350                                               Page 352
 1       Q. All right. And then, if you had                1   repossessed because it was refinanced or did
 2   something that comes up and you needed to             2   people steal it or a combination of both or
 3   trade out with somebody, they were generally          3   what?
 4   okay with that as long as it was covered and          4       A. It was just stolen. Nothing was
 5   you didn't abuse it?                                  5   being paid for. It was already paid for.
 6       A. Correct.                                       6       Q. Okay. And I was trying to write
 7            MR. BASS: Objection.                         7   down what all you said you had taken out of
 8            MS. WILSON: Objection.                       8   the house. And I wrote down televisions?
 9       Q. (BY MR. LOGSDON) The Fitzpatrick               9       A. Televisions.
10   school, I heard -- I heard y'all asking about        10       Q. Do you remember how many you had?
11   that. Did you say Fitzpatrick is the school          11       A. There was three.
12   in the -- for the           address, the public      12       Q. And so, I'm not good at brands of
13   school for the            address?                   13   television. Tell me sizes. What size
14       A. It is.                                        14   televisions did you have?
15       Q. All right. I think we're clear                15       A. Thirty-two inches.
16   on this, but I just want to make sure because        16       Q. Three thirty-two inches?
17   we were talking about the booking date. And          17       A. Right.
18   we showed -- you looked at Exhibit 31 here.          18       Q. And did you file a police report
19   And you realized that it was -- the jail date        19   on any of this?
20   was November of 2008 and not November of             20       A. I did.
21   2009, correct?                                       21       Q. Who did you file that with?
22       A. Right.                                        22       A. The Montgomery Police Department.
23       Q. Okay. And that was the time you               23       Q. Okay. And for this police
                                               Page 351                                               Page 353
 1   were arrested when you were telling me it was         1   report, would you have gone through and
 2   just after Thanksgiving. So, you had the              2   listed what you had taken?
 3   Thanksgiving part right?                              3        A. I basically did it on the cars
 4       A. Correct.                                       4   because that's what had me the most --
 5       Q. Okay. Just a year off, which is                5        Q. That was the biggest?
 6   okay. I just wanted to make sure we're clear          6        A. Right.
 7   on that. So, now, we -- now, we know it's             7        Q. There were two cars, though, at
 8   2008, correct?                                        8   the time, correct?
 9       A. Correct.                                       9        A. There were two cars at the time,
10       Q. All right. So, Pull-A-Part you                10   yes.
11   mentioned just a minute ago. Who was Pull-A-         11        Q. And which two was that?
12   Part?                                                12        A. This was the Honda Prelude, the
13       A. It's a business. It's like a                  13   one that I got stopped in that hadn't been
14   business where you can buy parts. Like if            14   registered. And then, I had recently bought
15   you were a mechanic, you can buy parts to --         15   a Ford Expedition. That's when I was working
16   you can go in there and buy used parts. They         16   at Duke Energy.
17   have cars there --                                   17        Q. Okay.
18       Q. Okay.                                         18        A. And it was cash.
19       A. -- where if you want to go and                19        Q. All right. What year was the
20   take it off yourself and fix a car.                  20   Ford Expedition?
21       Q. All right. And so, was Pull-A-                21        A. It was around a '98.
22   Part -- and I couldn't -- was any of your            22        Q. Where did you -- how much did you
23   furniture that was repossessed, was it               23   pay for it?
                                                                                        89 (Pages 350 - 353)
                                        Freedom Court Reporting
877-373-3660                              A Veritext Company                                   205-397-2397
                                                                                               Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 92 of 100
                                              Page 354                                           Page 356
 1        A. I paid them five -- just five         1         A. And they're aware of that.
 2   hundred for it.                               2         Q. So, if we check the VIN number
 3        Q. All right. Why did you buy two        3     here, you're saying that would be a different
 4   cars?                                         4     VIN number than your Mercedes?
 5        A. It was a bigger car. And the          5         A. I don't own a Mercedes right now.
 6   Honda Prelude was small.                      6         Q. Well, I'm not saying right now.
 7        Q. All right. And so, the -- so, I       7     At some point, you owned a Mercedes, correct?
 8   take it from that, you had the Honda Prelude 8          A. I didn't own that one I got
 9   first, and then, you purchased the            9     stopped in. I just drove it to class that
10   Expedition?                                  10     day.
11        A. My uncle gave me the Honda           11         Q. All right. But that was a
12   Prelude. It was something -- it was a fixer  12     Mercedes Model C, correct?
13   upper.                                       13         A. I'm not sure what -- it was -- I
14        Q. Okay. And while we're on the         14     know it was a 1988 Mercedes from looking at
15   cars, the BMW, what -- I mean, the Mercedes, 15     it on the ticket. I was not familiar with
16   what year did you say that was?              16     that car that -- in 2013. This -- just a tag
17        A. It shows there it was an '88. I      17     paper popped up in the mail saying that I
18   wasn't familiar with that car.               18     owned that car. I called the DMV and told
19        Q. All right. And I thought you         19     them I didn't and kill the tag on it.
20   said that it was an '88. And this is -- I'll 20         Q. Okay. And what year did you say
21   go ahead and mark this as --                 21     the BMW was?
22        A. On the ticket, it says it's an       22         A. 2005.
23   '88.                                         23         Q. Okay. And the address 2851
                                              Page 355                                           Page 357
 1       Q. Well, I don't -- I don't remember     1      Peabody Road, what address is that?
 2   where that '88 came from. I was thinking you 2         A. 2851 Peabody Road. I'm not
 3   said that.                                   3      familiar with that address.
 4                                                4         Q. You've never heard of that one?
 5            (Whereupon, Defendant's Exhibit     5      Can I show you this where I found that? I'm
 6            49 was marked for identification    6      going to mark this --
 7            and copy of same is attached        7         A. Sure.
 8            hereto.)                            8         Q. -- as Exhibit 50.
 9                                                9
10       Q. (BY MR. LOGSDON) But let me show 10                 (Whereupon, Defendant's Exhibit
11   you what's Exhibit -- I've got here as      11             50 was marked for identification
12   Exhibit 49. And this is from the Alabama    12             and copy of same is attached
13   Department of Revenue. And it shows the     13             hereto.)
14   Mercedes is a 2012 Model C registered to    14
15   Angie McCullough.                           15           Q. (BY MR. LOGSDON) And let's see
16       A. Oh, that's a -- that's a identity    16      if y'all could just look at that together, or
17   theft situation I have going there. I don't 17      if you could let your counsel look at it if
18   know who has that car. I told them to kill  18      you want. See the address down there by your
19   the tag. That's not my car.                 19      name? It says owner's name. And this is the
20       Q. Okay. So, somebody is -- you're      20      BMW. Oh, I'm sorry. This is the Mercedes.
21   saying that's not your car?                 21      So, yeah. Does that ring a bell?
22       A. Never had possession of it.          22           A. No, they -- I guess they found
23       Q. Okay.                                23      out who had the car.
                                                                                   90 (Pages 354 - 357)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                               205-397-2397
                                                                                          Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 93 of 100
                                              Page 358                                               Page 360
 1       Q. Okay. Thinking that might be                  1   like after, but I want to go back to what was
 2   what that is. Okay.                                  2   there that you had originally, fair enough?
 3       A. Yeah, this is the 2012.                       3       A. Correct.
 4       Q. All right. All right. So, you                 4       Q. All right. So, let's talk about
 5   were going through what was taken, and you           5   that. And you mentioned the televisions, you
 6   mentioned the three televisions, and then,           6   mentioned some Blu-ray -- rays, ray?
 7   you said some radios. And what radios --             7       A. Blu-ray.
 8   what do you -- what do you mean, like --             8       Q. Ray? Okay. Is that -- what is
 9       A. Like a -- like an entertainment               9   Blu-ray?
10   center type situation --                            10       A. It's what you watch -- it's like
11           MS. MORGAN: You didn't have a               11   an upgrade from a DVD player.
12   copy for us?                                        12       Q. Okay. So, it looks like a DVD
13           MR. LOGSDON: I don't have a                 13   player?
14   copy, but we can make a copy. I might               14       A. Correct.
15   have -- I might have marked the same exhibit        15       Q. All right. Quit laughing at me.
16   twice. See if I did that. And if I did --           16           All right. And then, you said
17   or see if it's in there (indicating).               17   DVD players. I do know what DVD players are.
18           MS. MORGAN: This? Well --                   18       A. Right.
19           MR. LOGSDON: They're close.                 19       Q. All right. All right. So, there
20           MS. MORGAN: They're not exactly             20   was some Blu-rays. And I take it -- you said
21   the same.                                           21   Blu-rays. That means you had more than one.
22           MR. LOGSDON: All right. We can              22   Did you have one for each TV?
23   make a copy. It might be --                         23       A. It was one Blu-ray and then a DVD
                                              Page 359                                               Page 361
 1            MS. MORGAN: The Mercedes-Benz               1   player.
 2   and Capitol --                                       2       Q. Got it. Okay. And then, what
 3            MR. SEGALL: If you give it to               3   else did you have? You said radios?
 4   me, I'll go make a copy now if you want me           4       A. Yeah. Well, when I say radio, I
 5   to.                                                  5   mean like an entertainment system where it
 6            MS. MORGAN: Maybe a copy of                 6   has like the speakers and it plays a CD and
 7   each.                                                7   does, you know --
 8            MR. LOGSDON: All right.                     8       Q. Yeah. Uh-huh.
 9            MS. MORGAN: They are different.             9       A. And then, that was like connected
10       Q. (BY MR. LOGSDON) Okay. So, tell              10   into furniture. It was like a living room
11   me, the radios were some entertainment              11   suit where it was L-shaped and had the DVD
12   center?                                             12   player made into the corner of the L.
13       A. Like Blu-rays, a DVD player, Blu-            13   That whole --
14   rays. The sum total -- the furniture was --         14       Q. Okay.
15   the furniture was -- it was there, but it was       15       A. -- thing was destroyed.
16   pretty much destroyed. It was worthless.            16       Q. Okay. Where did you get that
17   So, I was left with one older model TV in the       17   living room suit you're talking about?
18   home when I got out. It was like one of             18       A. I bought that living room suit --
19   those box TVs.                                      19   it was -- it was to be a -- the flea
20       Q. Okay. Let me hold you up there               20   marketplace on -- you're probably not
21   because --                                          21   familiar with it. It was called the Mini
22       A. Okay.                                        22   Mall.
23       Q. -- we can talk about what it was             23       Q. Okay.
                                                                                       91 (Pages 358 - 361)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                   205-397-2397
                                                                                              Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 94 of 100
                                           Page 362                                                Page 364
 1       A. I bought it from there with rugs           1        A. -- as soon as they heard you were
 2   and mattresses, stuff like that to furnish        2   leaving jail, they all packed up and ran.
 3   that house.                                       3        Q. Okay. Okay. So, the bedroom --
 4       Q. All right. When would that have            4   and let's go back to what it was when you got
 5   been that you bought that to furnish the          5   it or when it was new. What all did you
 6   house?                                            6   have? Was it beds and end tables or what all
 7       A. In 2007 before I moved there.              7   was that?
 8       Q. Would that have been something             8        A. Like a chest of drawers,
 9   that you got with tax refund money or just        9   nightstand, and headboard, footboard, and
10   saved up here and there or what?                 10   mattress set.
11       A. I was working at Duke Energy at           11        Q. Mattress, box springs?
12   that time. So, you know -- and I was just        12        A. Correct.
13   making a little bit extra money, so --           13        Q. How many rooms for that?
14       Q. Okay. When you were with Duke?            14        A. It was two rooms. It was a
15       A. Right.                                    15   three-bedroom house with two rooms. It was
16       Q. And you told me Duke Energy was,          16   two bedrooms.
17   I want to say, 2000 -- well --                   17        Q. Okay. And same question on that.
18       A. '07 when I started.                       18   Did you get -- where did you get the chest of
19       Q. And how long were you there?              19   drawers, the nightstand, the mattress, and
20       A. I worked there until -- I worked          20   box springs?
21   there about six months. It was a temporary       21        A. From that Mini Mall spot.
22   job.                                             22        Q. Mini Mall. And was that also in
23       Q. Okay. So, it gave you enough,             23   2007 with some extra money that you had from
                                           Page 363                                                Page 365
 1   Duke Energy, to pay your bills, save up a         1   Duke Energy?
 2   little bit, try to get some money saved up        2        A. Correct.
 3   and buy the living room suite and these other     3        Q. And we're saying Duke Energy.
 4   things you've told me about?                      4   You had another job just before Duke Energy.
 5        A. Right.                                    5   It sounded like that was a pretty good job as
 6        Q. Okay. And you started telling me          6   well, right?
 7   about, and I kind of knocked you off track --     7        A. Before Duke Energy, no, I had a
 8   so, we talked about the living room suite.        8   really -- it was -- it was not a good job at
 9   What about bedroom stuff, that kind of stuff?     9   all --
10        A. It was also destroyed. They              10        Q. Okay.
11   basically -- they basically had stayed in the    11        A. -- that I had before that.
12   house while I was -- while I was                 12        Q. All right. And what else? What
13   incarcerated.                                    13   about kitchen stuff, utensils, stove,
14        Q. Somebody stayed in there?                14   microwave?
15        A. (Witness nods head.)                     15        A. Microwave and pretty much
16        Q. And how do you know -- you sound         16   everything in there was gone. The table set
17   like you've got some pretty good details on      17   was destroyed.
18   who -- maybe who it was even. Do you know        18        Q. Table set, meaning, a dining room
19   who it was?                                      19   table?
20        A. It was somebody out of the               20        A. Like a kitchen table set. Not
21   neighborhood. Yeah, I was familiar. They         21   just a big dining -- kitchen table set.
22   told me the day that I got out --                22        Q. Table and chairs for the kitchen;
23        Q. Okay.                                    23   is that right?
                                                                                     92 (Pages 362 - 365)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                   205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 95 of 100
                                           Page 366                                                Page 368
 1       A. Correct.                                   1   a grant?
 2       Q. And then, microwave you                    2       A. Mostly, yes.
 3   mentioned. What about a stove and all that?       3       Q. Just about. So, just about --
 4       A. The stove was -- my son that was           4       A. Just about.
 5   staying there, he -- who was -- he wasn't in      5       Q. -- all, if not all?
 6   the best manner at this time. He had              6       A. Not all. We had -- some books, I
 7   destroyed the stove. He almost burned down        7   had to purchase while waiting on the loan.
 8   the house --                                      8       Q. Okay. But even at that, did you
 9       Q. Uh-oh.                                     9   get either a loan or --
10       A. -- because he started a grease            10       A. A grant.
11   fire.                                            11       Q. -- a grant to cover those books?
12       Q. Okay.                                     12       A. Correct.
13       A. And it burned a hole in the               13       Q. All right. It just took a little
14   ceiling over the kitchen.                        14   while for those to get to you?
15       Q. Well, where did you get the --            15       A. Correct.
16   where did you get the stove from?                16       Q. Who is -- I'm going to -- who is
17       A. Well, this one came with the              17   Bernard Sander?
18   house, but --                                    18       A. That's someone I've known from
19       Q. Got it.                                   19   years ago.
20       A. -- the damage that was done --            20       Q. Okay. Who is that?
21       Q. Yeah.                                     21       A. It's someone that grew up around
22       A. -- I was responsible for.                 22   my family from Ramer, Alabama.
23       Q. Okay. And the -- these                    23       Q. His name -- he goes by B.J.
                                           Page 367                                                Page 369
 1   furnishings that you got here, you got these  1       Sanders or Sander sometime or Bernard?
 2   for the house. And were you able to -- did    2           A. I have no idea what his nickname
 3   you get some -- it sounds like Duke was a     3       is.
 4   good company. And I don't know much about 4               Q. Okay.
 5   them. I assume they're like the power         5           A. I just know Bernard Sanders.
 6   company, which is a good company.             6           Q. All right. And the reason I was
 7        A. It's out of the Carolinas.            7       asking you about that is, it looks like there
 8        Q. They're kind of the Carolinas of      8       was a lawsuit by Wildwood Apartments against
 9   Alabama Power Company, I think, aren't they? 9        you and Bernard in 1995. That would have
10   Okay. You know more than I do.               10       been three years out of college, I guess, for
11        A. They outsource here.                 11       you.
12        Q. All right. So, were you able to,     12           A. I was in college at that time.
13   in addition to this, at that time, get a     13           Q. In college --
14   little bit of some other things as well that 14           A. Right.
15   you were able to purchase in addition to     15           Q. -- at the time?
16   these things you're telling me about?        16               Do you remember that suit against
17        A. No, I just -- I just had enough      17       you and Bernard Sander in 1995?
18   to furnish the house.                        18           A. First I've heard of it.
19        Q. Furnish the house. Okay.             19           Q. Okay. It was by Windwood
20            Your schooling that you went to     20       Apartments. It sounds like a -- do you
21   that you told me about at Faulkner. I'm not 21        remember where you lived in 19 --
22   talking about back early on, but Faulkner,   22           A. I remember Windwood. I stayed
23   was all of that paid for either by a loan or 23       there briefly.
                                                                                     93 (Pages 366 - 369)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                   205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 96 of 100
                                           Page 370                                                Page 372
 1       Q. Okay. Did you get evicted from             1       Q. Okay.
 2   Windwood?                                         2           MR. BASS: Objection. That
 3       A. I just left. I thought it was in           3   assumes facts not in evidence.
 4   his and his mom's name.                           4       Q. (BY MR. LOGSDON) This looks like
 5       Q. All right.                                 5   a different --               Square, where is
 6       A. I didn't know my name was even on          6   that?
 7   the lease.                                        7       A. That would be Palisades.
 8       Q. Okay. Was Bernard a roommate of            8       Q. Okay. That's where you were
 9   yours there?                                      9   living? All right.
10       A. He was supposed to be, but he             10       A. At that time.
11   never really stayed there.                       11       Q. But your address now is
12       Q. All right. And then, I'm going            12   what?
13   to ask you about another one. It looks like      13       A.          .
14   it was a little bit later in 1995 by Ballard     14       Q.                   . All right.
15   Realty Windwood Apartments. And it's a suit      15           In 2009, when you were arrested,
16   against you and Bernard.                         16   with that arrest, who was living in the house
17       A. That's the same -- that's the             17   with you at that time?
18   same thing.                                      18       A. It was myself; my older son,
19       Q. You're saying they would go by            19   Chad; Roderick Lee; and              .
20   that name or same company, same name?            20       Q. Okay. How about July of 2013,
21       A. Right.                                    21   who was living with you?
22       Q. All right.                                22       A. Myself, my son and his wife had
23       A. That's the same apartment.                23   moved in briefly. They were there probably
                                           Page 371                                                Page 373
 1       Q. Same apartment. Okay. I'm                  1   about two weeks before. You know, I had
 2   following you. Here it is. Palisades              2   given them, like, two or three weeks to stay
 3   Apartments.                                       3   there until they got somewhere else. So,
 4       A. Uh-huh.                                    4   they were there. And my younger, Roderick
 5       Q. This is in 1998. So, this would            5   Lee Williams, and                      .
 6   be three years later. So, do you remember an      6       Q. All right. If I say the words
 7   eviction suit by Palisades Apartment?             7   "mental anguish", do you know what I'm
 8       A. No, I don't remember an eviction           8   talking about?
 9   suit.                                             9       A. I do.
10       Q. Do you remember living at                 10       Q. All right. Is that something
11   Palisades Apartment?                             11   you're claiming in this suit, mental anguish?
12       A. I did.                                    12       A. Yes.
13       Q. And how did you leave Palisades           13       Q. Okay.
14   Apartment?                                       14           MR. LOGSDON: All right.
15       A. Oh, that's when I had gotten              15
16   attacked by Jeffrey Jackson, my daughter's       16   FURTHER EXAMINATION BY MR. GILL:
17   father.                                          17
18       Q. Yeah.                                     18       Q. Why have you never gotten a
19       A. And I had left and went home to           19   driver's license?
20   my parents from that apartment.                  20       A. I have attempted.
21       Q. Okay. Do you know that there was          21       Q. Pardon?
22   an eviction suit filed at that time?             22       A. I have attempted to --
23       A. I was unaware until today.                23       Q. You have attempted?
                                                                                     94 (Pages 370 - 373)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                   205-397-2397
                                                                                            Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 97 of 100
                                             Page 374                                               Page 376
 1        A. I explained earlier that they               1   semester short?
 2   would not give me the suspended ticket number       2       A. Correct.
 3   so I can pay that off to get my license.            3       Q. Okay. As you collected these
 4        Q. What have you done recently to              4   tickets through the years, did you keep up
 5   get a driver's license?                             5   with the fines and the costs that you had
 6        A. I called them to -- after I was             6   been assessed, keep your own tally of them?
 7   released in 2013. And they said that they           7       A. I kept up with a lot of the
 8   had a hold. I paid off all my tickets, for          8   tickets. I had, like, tickets per se. But
 9   one, at that point. And I called the                9   the fines afterwards because you have to go
10   Department of Public Safety. And that              10   to court and get the tally --
11   accident I had was still -- had some moneys        11       Q. Okay.
12   left. I paid the majority of it. It still          12       A. -- and so --
13   had some moneys left owing on it before I can      13       Q. So, you didn't maintain the
14   get a clearance from that accident. It's           14   tally?
15   still being paid off.                              15       A. No, not until I would see the
16        Q. And that's the Alabama Law                 16   judge.
17   Enforcement Agency that says they won't            17       Q. Okay. Did you ever encounter
18   restore your -- or give you a license until        18   Judge Henley?
19   those things are done?                             19       A. Henley? Judge Henley? I did
20        A. Well, I spoke with the Department          20   not. I've never been before a Judge Henley.
21   of Public Safety. They were the ones who           21       Q. You don't know whether Judge
22   gave me that information.                          22   Henley entered an order allowing you to be
23        Q. I think -- I think it's -- they            23   released on half of the twenty-two hundred
                                             Page 375                                               Page 377
 1   just changed their names now to Alabama Law         1   dollars?
 2   Enforcement Agency, but it's the same people        2       A. I went before --
 3   of the state, right?                                3           MR. BASS: Object to the form.
 4        A. Okay.                                       4       A. -- Hayes.
 5        Q. Why have you not returned to                5       Q. (BY MR. GILL) You think Hayes
 6   school?                                             6   entered that order?
 7        A. That year I got arrested would              7       A. Yes, I've only been before Hayes.
 8   have been -- I would have been going into my        8       Q. Okay. And I had forgotten, but
 9   graduate year, but the moneys from that year        9   one of the things you've listed as your -- do
10   would have been -- I had just enough left on       10   you have Exhibit 31?
11   financial aid to pay to graduate. So, even         11           MR. LOGSDON: That's hers.
12   if I went back, I'll still be short a              12       Q. (BY MR. GILL) This is her copy.
13   semester because my money that I'm allowed         13   All right. I'm going to show you Exhibit 31.
14   over the course of your life ran out.              14   And it's the page numbered 009377, because
15        Q. There's a life --                          15   there's several pages in that exhibit. Do
16        A. I have one semester left, but,             16   you see down at the bottom where it says
17   then, I don't have it to complete. So, I           17   release on half, and it's signed by Judge
18   don't have the other semester because I            18   Henley?
19   missed that one.                                   19       A. I do.
20        Q. There's a lifetime cap?                    20       Q. But you don't know anything about
21        A. There is.                                  21   that?
22        Q. Okay. And you would have                   22       A. I wasn't before --
23   exhausted that cap and still come up a             23       Q. Pardon?
                                                                                      95 (Pages 374 - 377)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
                                                                                             Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 98 of 100
                                           Page 378                                                        Page 380
 1        A. I didn't go before Henley.             1         Q.    On all the vehicles --
 2        Q. Okay. And you don't know why he        2         A.    Correct.
 3   signed that order or when?                     3         Q.    -- that you've had it on?
 4        A. Correct.                               4              MR. GILL: Okay.
 5        Q. Okay. One of the things that you       5
 6   said you complained about was Judge Hayes' 6          FURTHER EXAMINATION BY MR. LOGSDON:
 7   insensitive comment about you setting an       7
 8   example for your children when you didn't pay 8           Q. Do you have any documents for
 9   your tickets; do you remember that?            9      that, for your insurance from USA Agency that
10        A. Yes.                                  10      you can get to us?
11        Q. And you feel -- do you feel that      11          A. I submitted it.
12   that was, in fact, insensitive and unkind for 12               MR. BASS: I believe you've got
13   him to say a thing like that?                 13      some, Counsel.
14        A. Yes.                                  14               MR. LOGSDON: Got those? Okay.
15        Q. But he did say it?                    15               So, speaking of that, why
16        A. Yes.                                  16      don't -- I'll put the documents that I've
17        Q. But it was Judge Hayes who said       17      written down on the record just so we will
18   it and not Mayor Strange or the City?         18      have something to be able to look at to
19        A. Correct.                              19      remember them. I've got tax returns, check
20        Q. Do you have current car               20      stubs, anything from the government, Federal
21   insurance?                                    21      loans, Student Loans Service, Foreign Car
22        A. I do.                                 22      Imports, Madison Avenue Montgomery
23        Q. You said you kept that. Who is        23      documentation, Serve slash American Express;
                                           Page 379                                                        Page 381
 1   that with?                                        1   next, Aspire Staffing check stub; next,
 2       A. USA Agency.                                2   Social Security disability; next, Compass
 3       Q. USA Agency?                                3   Bank stubs or statement; next, Wells Fargo or
 4       A. Yes, sir.                                  4   Wachovia documents; next, unemployment
 5       Q. That's not the same thing as USAA          5   compensation; next, engagement letter; and
 6   that issues --                                    6   next, USA Agency. So --
 7       A. That's a different --                      7            MR. BASS: Well, before we go
 8       Q. Different company?                         8   looking for documents again, Counsel, why
 9       A. Right.                                     9   don't you check what documents you already
10       Q. And did you tell them that you            10   have, and then, we'll supply to the best of
11   had no driver's license?                         11   our ability what we can to some --
12       A. Yes.                                      12            MR. LOGSDON: Well, I'll do that,
13       Q. And they issued the policy                13   but I'll ask you as well. There's certainly
14   anyway?                                          14   things that I'm missing. And I'll ask you as
15       A. Correct.                                  15   well to look at this list and see and do the
16       Q. Is it an assigned risk proven             16   same. And I'm not -- I don't -- we obviously
17   policy?                                          17   don't want anything that you've already
18       A. It's -- I'm not sure. That's not          18   produced. But I can't imagine I've got all
19   something I discussed with them.                 19   these for all the years and -- so, let's
20       Q. Okay. Have you had insurance              20   just -- we'll just look and see. All right.
21   with anybody before USA Agency?                  21   And then, I will reserve our rights to ask
22       A. It was with USA Agency on all             22   questions about these documents because we do
23   vehicles.                                        23   think that they have been previously
                                                                                           96 (Pages 378 - 381)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                        205-397-2397
                                                                                                 Exhibit J
Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 99 of 100




                                                              Exhibit J
     Case 2:15-cv-00463-RCL-SMD Document 246-10 Filed 01/21/20 Page 100 of 100
                                                                     Page 386                                                                   Page 388
 1   1    To: Angela McCullough                                                  1 1 Page _____ Line ______ Change _________________________
 2   2    Re: Signature of Deponent Angela McCullough                            2 2 _______________________________________________________
 3   3    Date Errata due back at our offices: 11/9/2019
                                                                                 3 3 Reason for change _____________________________________
 4   4
 5   5 Greetings:                                                                4 4 Page _____ Line ______ Change _________________________
 6   6 This deposition has been requested for read and sign by                   5 5 _______________________________________________________
      the deponent. It is the deponent's responsibility to                       6 6 Reason for change _____________________________________
 7 7 review the transcript, noting any changes or corrections                    7 7 Page _____ Line ______ Change _________________________
      on the attached PDF Errata. The deponent may fill
                                                                                 8 8 _______________________________________________________
 8 8 out the Errata electronically or print and fill out
      manually.                                                                  9 9 Reason for change _____________________________________
 9 9                                                                            10 10 Page _____ Line ______ Change _________________________
10 10 Once the Errata is signed by the deponent and notarized,                  11 11 _______________________________________________________
      please mail it to the offices of Veritext (below).                        12 12 Reason for change _____________________________________
11 11
                                                                                13 13 Page _____ Line ______ Change _________________________
12 12 When the signed Errata is returned to us, we will seal
      and forward to the taking attorney to file with the                       14 14 _______________________________________________________
13 13 original transcript. We will also send copies of the                      15 15 Reason for change _____________________________________
      Errata to all ordering parties.                                           16 16
14 14                                                                           17 17
15 15 If the signed Errata is not returned within the time
                                                                                18 18          _____________________________________
      above, the original transcript may be filed with the
16 16 court without the signature of the deponent.                                                DEPONENT'S SIGNATURE
17 17                                                                           19 19
18 18 Please Email the completed errata/witness cert page                            Sworn to and subscribed before me this ___ day of
      to readandsign@veritext.com                                               20 20
19 19 or mail to
                                                                                        _________________, _______
20 20 Veritext Production Facility
                                                                                21 21
21 21 2031 Shady Crest Drive
22 22 Hoover, AL 35216                                                          22 22 __________________________________
23 23 205-397-2397                                                              23 23 NOTARY PUBLIC / My Commission Expires:_____________

                                                                     Page 387
 1 1 ERRATA for ASSIGNMENT #3520752
 2 2 I, the undersigned, do hereby certify that I have read the
        transcript of my testimony, and that
 3 3
 4 4 ___ There are no changes noted
 5 5 ___ The following changes are noted:
 6 6
        Pursuant to Civil Procedure, Rule 30 ALA CODE § 5-30(e)
 7 7 (2017) Rule 30(e) states any changes in form or
        substance which you desire to make to your testimony shall
 8 8 be entered upon the deposition with a statement of the
        reasons given for making them To assist you in making any
 9 9 such corrections, please use the form below If additional
        pages are necessary, please furnish same and attach
10 10
11 11 Page _____ Line ______ Change _________________________
12 12 _______________________________________________________
13 13 Reason for change _____________________________________
14 14 Page _____ Line ______ Change _________________________
15 15 _______________________________________________________
16 16 Reason for change _____________________________________
17 17 Page _____ Line ______ Change _________________________
18 18 _______________________________________________________
19 19 Reason for change _____________________________________
20 20 Page _____ Line ______ Change _________________________
21 21 _______________________________________________________
22 22 Reason for change _____________________________________
23 23 Page _____ Line ______ Change _________________________

                                                                                                                              98 (Pages 386 - 388)
                                                              Freedom Court Reporting
877-373-3660                                                    A Veritext Company                                                       205-397-2397
                                                                                                                                         Exhibit J
